     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 1 of 133

 1                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
 2                            SOUTHERN DIVISION

 3

 4   UNITED STATES OF AMERICA    :   Criminal Action No.

 5        v.                     :   TDC 18-157

 6   LEE ELBAZ,                  :   Greenbelt, Maryland

 7              Defendant.       :   Thursday, July 25, 2019

 8   __________________________/     2:07 P.M.

 9                            AFTERNOON SESSION

10                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS
                    BEFORE THE HONORABLE THEODORE D. CHUANG
11                        UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   FOR THE GOVERNMENT:       CAITLIN R. COTTINGHAM, ESQUIRE
                               LAWRENCE RUSH ATKINSON, ESQUIRE
14                             HENRY VAN DYCK, ESQUIRE
                               Department of Justice
15                             1400 New York Avenue, NW
                               Washington, D.C. 20530
16                             202-616-5575

17
     FOR THE DEFENDANT:        BARRY JOEL POLLACK, Esquire
18                             JESSICA A. ETTINGER, Esquire
                               Robbins, Russell, Englert, Orseck
19                             Untereiner & Sauber, LLP
                               2000 K Street, NW, 4th Floor
20                             Washington, D.C. 20006
                               202-775-4510
21

22

23   OFFICIAL COURT REPORTER:    LINDA C. MARSHALL,(301) 344-3229

24             COMPUTER-AIDED TRANSCRIPTION OF STENOTYPE NOTES

25
                                                                    2
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 2 of 133

 1                                I-N-D-E-X

 2                                WITNESSES

 3   On behalf of the Government:
                                       Direct   Cross   Redirect   Recross
 4   Gregory Fine

 5      (By Mr. VanDyck)                                    3

 6      (By Mr. Pollack)                                                23

 7   Larry Burton

 8      (By Ms. Cottingham)               32

 9      (By Mr. Pollack)                           56

10   Austin Smith

11      (By Mr. Atkinson)                 59

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                     3
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 3 of 133

 1                            P-R-O-C-E-E-D-I-N-G-S

 2               THE COURT:   Anything to discuss before we bring the

 3   jury in?

 4               MR. ATKINSON:   Not for the government.

 5               MR. POLLACK:    No, Your Honor.   Thank you.

 6               THE COURT:   Okay.   Well, we'll do that then.

 7        (Jury enters.)

 8               THE COURT:   Thank you, everyone.    Please be seated.    I

 9   think we're still going with Mr or Special Agent Fine.

10               So go ahead, Mr. VanDyck.

11               MR. VAN DYCK:   Thank you, Your Honor.

12          GREGORY FINE, GOVERNMENT WITNESS, PREVIOUSLY SWORN

13                            REDIRECT EXAMINATION

14   BY MR. VAN DYCK:

15   Q    Special Agent Fine, I think yesterday the defendant's

16   counsel took you through some of the emails where Ms. Elbaz

17   forwarded a request to change a client's risk setting to Spot

18   Options, do you remember that?

19   A    Yes.

20   Q    And I think there was a question about whether the client

21   would be able to game the system by canceling trades.        Do you

22   remember that?

23   A    Yes.

24   Q    Or abuse the platform?

25   A    I remember the question.
                                                                      4
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 4 of 133
                              EXAMINATION

 1   Q    Can you take a look at Exhibit 5T and this is Tab 20?

 2   A    Okay.

 3   Q    So, can we look at the the, the beginning of the email

 4   chain, please?

 5        So this, the email chain kicks off from Ms. Elbaz to the

 6   Spot Option account, is that right?

 7   A    Yes.

 8   Q    Ms. Elbaz say's, "Hi, guys, high risk ASAP, how it's

 9   happened, he invest 500, have a profit of 6,000."      Do you see

10   that?

11   A    Yes.

12   Q    Can we zoom out and go to the next page?

13        There's response from Spot Option at the bottom there, do

14   you see that?

15   A    Yes.

16   Q    Okay.   What does nerimonder@spotoption.com say to

17   Ms. Elbaz?

18   A    "Hi, Lena, he's an excellent trader.      The trade under

19   market condition, not abusing anything.     We made some adjustment

20   in his account.   Let's hope he will start to lose."

21   Q    Okay.   So in this email Spot Option is, at least, telling

22   Ms. Elbaz and others that this trader is actually not abusing

23   anything, is that right?

24   A    That's what it says.

25   Q    Does Ms. Elbaz respond?
                                                                    5
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 5 of 133
                              EXAMINATION

 1   A    Yes.

 2   Q    And does she say, in that case, don't put him on high risk?

 3   A    No.

 4   Q    What does she say?

 5   A    "Friends, but this was said to be already before I did

 6   $6,000 from 500.    Please pay attention."

 7   Q    Can you look at -- this is Tab 16, Exhibit 12.      So, can we

 8   just zoom in on the email from Ms. Elbaz down to the

 9   Samantha Lynch, the account manager part?

10        So, Special Agent Fine, the email that Ms. Elbaz forwards

11   to Spot Option, do you see there's some writing below.       Do you

12   see it says, Nauraj Gurung?

13   A    Yes.

14   Q    And what, what's written there?

15   A    "Nauraj Gurung, 141358, change account to high risk.          He's

16   profiting a lot."

17   Q    Is there anything else in this email about the client

18   abusing the system?

19   A    No.

20   Q    Is there anything written here at all about the client

21   gaming the system?

22   A    No.

23   Q    Can we look at Tab 17, this is Exhibit 388?

24        Just look at the top down to where it says BigOption.         So,

25   this is an email to Ms. Elbaz, is that right?
                                                                    6
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 6 of 133
                              EXAMINATION

 1   A    Yes.

 2   Q    Okay.   And underneath where it says, "Hi, Lee", what's

 3   written there?

 4   A    "As we discussed on the phone, we made a few changes on

 5   both platforms in order to try and raise the PNL and be a bit

 6   more defensive in areas where we've been getting hit."

 7   Q    Okay.   Let's zoom out and look at the bottom.

 8        So, it says, "We will additionally go over both labels and

 9   review the main profiting traders and change personal risk

10   settings if necessary."    Do you see that?

11   A    Yes.

12   Q    Is there anything in this email about profiting traders

13   abusing the system?

14   A    No.

15   Q    Is there anything in here about the profiting traders

16   gaming the system?

17   A    No.

18   Q    Can you look at Tab 24, Exhibit 14?

19   A    Okay.

20   Q    This is another email Ms. Elbaz forwards to the Risk

21   Management Spot Option account, is that right?

22   A    Yes.

23   Q    The email below from Peter Pretoris, is there anything here

24   about the client gaming the system or abusing the system?

25   A    No.
                                                                       7
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 7 of 133
                              EXAMINATION

 1   Q      In fact, what is Mr. Pretoris say?

 2   A      "Client keeps making profits, doesn't stop.     What do we

 3   do?"

 4   Q      You think -- Mr. Pollack also asked you some questions

 5   about the difference between high risk and low risk, do you

 6   remember that?

 7   A      Yes.

 8   Q      Can we look at Tab 29; this Exhibit 4?

 9          So, this is an email from Ms. Elbaz to Spot Option, is that

10   right?

11   A      Yes.

12   Q      Okay.   And when -- what does she say at the top of there

13   where it says -- well, there's reference to low risk?

14                 THE COURT:   Is this document in evidence, Mr. VanDyck?

15                 MR. VAN DYCK:   They all are, Your Honor, yes.   We

16   think.

17                 THE DEPUTY CLERK:    I don't have it marked.

18                 THE COURT:   Well.

19                 MR. VAN DYCK:   Exhibit 4.

20                 THE COURT:   I don't have a record of it, but do you

21   agree with that, Mr. Pollack, it's in evidence?

22                 MR. POLLACK:    Yes, we have four as being in evidence.

23                 THE COURT:   Okay.   That's fine.

24                 MR. VAN DYCK:   I'm sorry, Your Honor.

25                 THE WITNESS:    I'm sorry, what was the question?
                                                                    8
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 8 of 133
                              EXAMINATION

 1   BY MR. VAN DYCK:

 2   Q    Sure.    When I started out, Mr. Pollack asked you some

 3   questions about if the high risk and low risk meant the same

 4   thing.    Do you remember that?

 5   A    Yes.

 6   Q    Okay.    Well, what does Ms. Elbaz say in this email to Spot

 7   Option?

 8   A    "Please make sure he is on low risk.      I feel he is loaded."

 9   Q    Special Agent Fine, I think you got some questions about

10   how, in those emails that were forwarded from Ms. Elbaz to Spot

11   Option, the email kicked off with commentary about the trader

12   having made a profit on their account.     Do you remember that?

13   A    Yes.

14   Q    I think Mr. Pollack said -- I think he took you through

15   some of the emails.   He said, would you agree with me that this

16   is a profit of 800 percent in some of them or 1200 percent?

17   A    I agree that that what was written.

18   Q    Can we go to Tab 56 and this is Exhibit 7?

19        So, first, if you look at the top, this is an email from

20   Ms. Elbaz, do you see that?

21   A    Yes.

22   Q    Okay.    And there's an attachment, right?

23   A    Yes.

24   Q    Right.   Let's look at the attachment, this is Exhibit 7.1.

25   A    Okay.
                                                                    9
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 9 of 133
                              EXAMINATION

 1   Q    Do you see where it says, "Turn 200 into 650 in two days"?

 2   A    Yes.

 3   Q    What percent profit would that be?

 4   A    About 250 percent.

 5   Q    Okay.   Two days?

 6   A    Yes.

 7   Q    Can you look at -- can we zoom out and look at where it

 8   says, step two, after you fund your account?

 9   A    I did that, I did that wrong, didn't I?      It's 300, 300

10   percent.    I really should have the calculator.

11               MR. POLLACK:   Your Honor, I would just object as it

12   being beyond the scope.    There were no questions about these

13   documents on --

14               THE COURT:   Overruled.

15   BY MR. VAN DYCK:

16   Q    Do you see where it says, step two?

17   A    Yes.

18   Q    It says, the members area is all you need to generate $450

19   over and over again.     Do you see that?

20   A    Yes.

21   Q    Zoom out and look at the first page of the email.

22        Mr. Pollack asked you whether you had run any forensics to

23   determine if Ms. Elbaz had actually opened these attachments.

24   Do you remember that?

25   A    Yes.
                                                                    10
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 10 of 133
                               EXAMINATION

 1   Q    And I think you said you had not?

 2   A    Correct.

 3   Q    Okay.   Ms. Elbaz, when she sent this email attaching the

 4   document we just looked at, what did she actually write in the

 5   email?

 6   A    "Hi, guys.    Good morning.   Read this and send me email,

 7   please, that you are on it.     If you have question, I am here for

 8   you."

 9   Q    Special Agent Fine, are you able to answer questions about

10   documents that you haven't read?

11   A    No.

12   Q    Also, with respect to Mr. Pollack's question about running

13   forensics on Ms. Elbaz's emails, did you execute a search

14   warrant in an effort to obtain the complete email file for the

15   email account Lena.Green@BigOption.com and the email account

16   Lena.Green@BinaryBook.com?

17   A    Yes.

18   Q    And on what email service provider did you execute that

19   search warrant for those two accounts?

20   A    Google.

21   Q    Why Google?

22   A    Because they are Google based email accounts.

23   Q    And were you able to run any forensics on the emails that

24   you got back from Google for those two accounts?

25   A    No.
                                                                    11
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 11 of 133
                               EXAMINATION

 1   Q    Why not?

 2   A    Because they were, I just got back a message that said that

 3   they had already been deleted.

 4   Q    Can you look at Tab 61?     This is Exhibit 22.    Let's look

 5   at -- 22T is the translation, I'm sorry.

 6        Special Agent Fine, this is the call that you got a number

 7   of questions about, between somebody named Thomas Christianson

 8   and my Ms. Elbaz, is that right?

 9   A    Correct.

10   Q    And the email says, from Ms. Elbaz, "Hey, it's my call to

11   show you they all have money."

12   A    Yes.

13   Q    So, can we look at the, just the transcript, which is I

14   think 22.1S.    There we go.

15        So can we look at the 657 mark on the transcript?

16   A    Okay.

17   Q    Are you there?

18   A    Yes.

19   Q    I think Mr. Pollack asked you about this part of the call

20   where Mr. Christianson offered to keep his account open if he

21   could get the $1,100 out of his account, is that right?

22   A    Yes.

23   Q    Mr. Pollack asked you about -- I think he also asked you

24   about whether there actually were withdrawal fees and the terms

25   and conditions of BigOption, do you remember that?
                                                                    12
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 12 of 133
                               EXAMINATION

 1   A    Yes.

 2   Q    The, this portion of the call also, Ms. Elbaz says, the

 3   minimum that you need to leave in your account is $400.       Do you

 4   see that?

 5   A    Yes.

 6   Q    Is there anything in the terms and conditions about having

 7   to leave a minimum of $400 in your account?

 8   A    Not that I recall reading.

 9   Q    Can we go to the 816 mark?

10        So, I think Mr. Pollack asked you about this portion of the

11   call, about where Ms. Elbaz said she had a family, she was from

12   Russia.   He asked you, didn't that take place on the call after

13   Mr. Christianson said that he would keep his account open.          Do

14   you remember that?

15   A    I remember the question, yes.

16   Q    And I think he also asked you about the statement by

17   Ms. Elbaz during the call, usually she's not handling clients

18   less than 250K.   She's handling something like, five to six

19   portfolio and that was, he asked you if that was also made after

20   Mr. Christianson said he would keep his account open.       Do you

21   remember that?

22   A    I remember him asking me, yeah.

23   Q    This is at the 14 minute and 10-second mark.

24        Special Agent Fine, these are the statements I was just

25   referring to.    Do you see them there?
                                                                    13
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 13 of 133
                               EXAMINATION

 1   A    Yes.

 2   Q    Ms. Elbaz says, "Usually, I'm not handling clients less

 3   than 250K?"

 4   A    Okay, I see it.

 5   Q    Can we go to the 17 -- and this is at 14 minutes and 10

 6   seconds, right, the call?

 7   A    Yes.

 8   Q    Can we go to the 17 minute and 32-second mark?

 9        So, the statements about Ms. Elbaz having a family, being

10   from St. Petersburg, only having clients that were 250K, were

11   those made before she asked Mr. Christianson, "How much you

12   think is going to be comfortable with you, 15K?"

13   A    Yes.

14   Q    Okay.    Can we go to the 11 minute 36-second mark.

15        So, how much did Mr. Christianson tell Ms. Elbaz that he'd

16   lost in the stock market?

17   A    Fifty thousand dollars.

18   Q    Okay.    Let's go to the 15 minute and 34-second mark.

19        What did Ms. Elbaz say she was going to do about the 50K?

20   A    She said, we have 50K to bring back from the stock market.

21   I'm going to do a plan for us for something like 12 months,

22   okay.

23   Q    And let's go back to 1732 and zoom down a little further.

24   If we can go and capture -- there you go.

25        So, Ms. Elbaz says, "How much you think is going to be
                                                                    14
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 14 of 133
                               EXAMINATION

 1   comfortable with you, 15K?"     Mr. Christianson responds, "10K."

 2   Do you see that, 10,000 within the next four weeks?

 3   A    Yes.

 4   Q    What's the next thing that Ms. Elbaz says?

 5   A    "Ten thousand, it's okay.     I'm going to work, sweetie, I'm

 6   going to work on that.    I believe till next Monday, you will see

 7   your money of course and, uh-uh, I believe until next Monday I'm

 8   going to have a nice strategy for you, how we're going to

 9   recover the amount, okay?"

10   Q    Let's go to the 18 minute and 41-second mark.

11        I think Mr. Pollack asked you, Special Agent Fine, isn't it

12   true that my Ms. Elbaz didn't make any promise about a specific

13   high-percentage return that she was going to be able to get for

14   Mr. Christianson.    Do you remember that?

15   A    I'm sorry, ask it again.

16   Q    Sure.   Do you remember Mr. Pollack asked you, isn't it true

17   that on this call Ms. Elbaz didn't make any promises to

18   Mr. Christianson giving, sort of, a specific high-percentage

19   return, any guarantee?    Do you remember being asked that?

20   A    Yeah,they -- yeah, it's the guarantee.      Yes, I remember him

21   asking me.

22   Q    And at the 18 minute and 41-second mark, did Ms. Elbaz say,

23   I'm gonna recover your money?

24   A    Yes.

25   Q    And how much money had Mr. Christianson said he lost in the
                                                                    15
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 15 of 133
                               EXAMINATION

 1   stock market?

 2   A    Fifty thousand.

 3   Q    And how much did he say that he would invest?

 4   A    Ten thousand.

 5   Q    What percent return would you need on $10,000, to recover

 6   $50,000?

 7   A    Five hundred percent.

 8   Q    Can we look at 37.9S?     Can we look at the --

 9        First of all, Special Agent Fine, do you recognize this as

10   a Hebrew translation and English transcript of the, of a

11   training session conducted by Ms. Elbaz and recorded by

12   Shira Uzan?

13   A    Yes.

14   Q    Let's look at the second page, please.

15        Okay.    Can I direct your attention to where it says, in the

16   middle of the paragraph, so as you can see you have made a

17   15-percent return?

18               MR. POLLACK:    Your Honor, I'm going to object again.

19   They're just reading the document that's already in evidence the

20   agent is simply going to read again what wasn't talked about at

21   all during the cross.

22               MR. VAN DYCK:   Your Honor, the training was

23   specifically discussed with Special Agent Fine and brought up by

24   Mr. Pollack.

25               THE COURT:   Well, I'll give you a couple questions to
                                                                    16
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 16 of 133
                               EXAMINATION

 1   connect it back and then, we'll see where we are.

 2               MR. VAN DYCK:   That's all I need, Your Honor.

 3   BY MR. VAN DYCK:

 4   Q    Can -- do you see where it says, so as you can see?

 5   A    Yes.

 6   Q    And what did Ms. Elbaz say here?

 7   A    "So as you can see, you have made a 15-percent return on

 8   your fund investment within only two days.      This means you can

 9   make 150 percent a week 600 percent a month."

10   Q    So Mr. Christianson, to get his 50,000 back on a $10,000

11   investment, what would his return need to be?

12   A    Five hundred percent.

13   Q    And what percent a month does Ms. Elbaz use during this

14   training?

15   A    Six hundred percent a month.     I'm sorry, it would be mean

16   it would be a -- did I say 500 percent a month?       I meant to say,

17   it would be -- on the call she promised 500 percent, here she

18   says 600 percent a month.

19   Q    Can we look at -- excuse me, Tab 70, this is Exhibit 27.

20   Let's do 27T.

21        You, do you remember getting some questions about this,

22   this email, Special Agent Fine?

23   A    Yes.

24   Q    There's some questions about whether there's anything in

25   the email that says that Ms. Elbaz actually read the
                                                                    17
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 17 of 133
                               EXAMINATION

 1   attachments.   Do you remember that?

 2   A    Yes.

 3   Q    Let's look at, let's look at 27 first.

 4        So in this email at the top, these training materials were

 5   sent on February 25, 2016, is that right?

 6   A    Yes.

 7   Q    Okay.   And just to -- these are, these are the same

 8   training materials if you look at 27.1 under, we've looked at

 9   this.   "Under your personal bio, today I manage around any

10   clients, which are generating a profit between 15 to

11   25-percent."   Is that right?

12   A    Yes.

13   Q    There's another statement in here, "We work with an average

14   success rate of 70 percent.     We win seven out of the 10 trades."

15        You can go to the next page.

16        Do you see that, it says, "Now, if we worked with?"

17   A    Yes.

18   Q    And he ask you, you can't tell from the email whether she

19   opened the attachment, do you remember that?

20   A    Yes.

21   Q    So, this, she would -- this email was sent to her

22   February 25th, right.    Let's look at -- is that right?

23   A    Yes.

24   Q    Let's look at Exhibit 277, which is Tab 69?

25   A    Oh, oh, yeah, sorry.    Go ahead.
                                                                    18
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 18 of 133
                               EXAMINATION

 1   Q    It's all right.    So this is the, this is the day before the

 2   materials were sent to Ms. Elbaz, right?

 3   A    Yes.

 4   Q    Okay.   And so tomorrow, where it says, "Tomorrow between

 5   the hours of eight and 10, we will have a retention class with

 6   Lena."   That was sent on -- this is the February 24th, 2016,

 7   right?

 8   A    Yes.

 9   Q    Okay.   Let's look at 27T.    Okay.   Can we just look at the

10   top email?

11        So this is the email attaching the training materials the

12   next day?

13   A    Yes.

14   Q    What is the subject of the email?

15   A    "Presentations for the course."

16   Q    I think Mr. Pollack may have asked you whether or how do

17   you know that -- you can't tell from this email whether

18   Ms. Elbaz actually used these training materials during the

19   course, do you remember that?

20   A    Not from this email, correct, was his question.

21   Q    Sure.   In the -- we can pull it up again, in 37.9S, get the

22   next page.

23        I mean, did Ms. Elbaz give a specific percentage a month

24   during this training?

25   A    Yes.
                                                                     19
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 19 of 133
                               EXAMINATION

 1   Q    And what was that percentage?

 2   A    Six hundred.

 3   Q    Can we look at, excuse me, Tab 77 which is Exhibit 30 --

 4   35, please?

 5              THE COURT:   Okay.   Counsel, could you just approach

 6   for a moment, a second?

 7        (Bench conference.)

 8              THE COURT:   So, I don't disagree that your questions

 9   are within the scope, but we're in a unique situation where we

10   have a witness here who doesn't actually know anything.         He's

11   just a vessel for you all to show documents and play recordings.

12   I mean, this could all be happening in the closing arguments.

13              So I am going to sustain objections if you are going

14   back and just showing him the same document you showed him in

15   direct without any sort of new question or insight.       And

16   certainly, to go back and show that same thing from the, 600

17   percent thing twice within five minutes, I don't know why that's

18   necessary.

19              So I'm just telling you, I think he's within the

20   scope, but whether it's asked and answered or whether it's -- I

21   don't think it's appropriate on redirect just to go back and do

22   the exact same thing you did in direct, just so you can have a

23   last word on the topic, because then he's going to do the same

24   thing and this is never going to end.

25              I think we really need to move on and not just simply
                                                                    20
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 20 of 133
                               EXAMINATION

 1   say, the jury cannot remember that you showed them the same

 2   document and the same portion of the document previously.           So I

 3   just want to clarify that for everybody.      I think this is within

 4   the scope but a lot of it is asked and answered, so.

 5               MR. VAN DYCK:   Okay.

 6        (Open court.)

 7   BY MR. VAN DYCK:

 8   Q    Special Agent Fine, this is --

 9        Can we look at the translation, this is 35T?

10        You were asked some questions about the email from, this

11   email from Ms. Elbaz that contained these links to articles from

12   The Times of Israel, do you recall that?

13   A    Yes.

14   Q    And I think you were asked whether you knew whether these

15   articles even discussed Ms. Elbaz or BigOption or Binary Book,

16   do you remember that?

17   A    I remember.

18   Q    And what's the date of this email?

19   A    August 22nd, 2016.

20   Q    Can you look at 436T, which is Tab 76?

21        And this is before the email that Ms. Elbaz forwarded with

22   the links, is that right?

23   A    Yes.

24   Q    Okay.   And the subject of this email is, "Canadian

25   Regulator BCSC warns against binary options broker, BigOption"?
                                                                    21
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 21 of 133
                               EXAMINATION

 1   A    That's correct.

 2   Q    And was BigOptions one of the brands involved with Yukom?

 3   A    Yes.

 4   Q    Can we look at Exhibit 608T?     And this is Tab 6 --

 5   actually, I'm sorry, one sec.     I'm sorry, it's Tab 40, 511T.

 6        At the bottom, you got some questions about this --

 7        Can we look at the fine print there under BigOption?

 8        Do you see, you were asked about this, this risk warning?

 9   A    Yes.

10   Q    And you were asked whether this risk warning went out to

11   customers?

12   A    Yes.

13   Q    Is there anything in this risk warning about customers not

14   being able to withdraw their funds?

15   A    No.

16   Q    Now, anything in here about 95 percent of investors losing

17   their money in binary options?

18   A    No.

19   Q    Anything in here about the ability of the broker to change

20   risk settings for customers?

21   A    No.

22   Q    Do you see 1033?    You were asked about these terms and

23   conditions as well, do you recall that?

24   A    Yes.

25   Q    Again, anything in these terms and conditions about a
                                                                     22
     Case 8:18-cr-00157-TDC
     GREGORY                Document
              FINE - REDIRECT        284 Filed 08/07/19 Page 22 of 133
                               EXAMINATION

 1   client not being able to withdraw their funds?

 2               MR. POLLACK:    Your Honor, I'm going to object based on

 3   what we've discussed at the bench.

 4               THE COURT:   I'm going to overrule on this particular

 5   question, but I think that at some point, some of this is

 6   subject to 403, cumulative.

 7               MR. POLLACK:    I would also argue argumentative.

 8               THE COURT:   So, go ahead, Mr. VanDyck.

 9               MR. VAN DYCK:   Okay.

10   BY MR. VAN DYCK:

11   Q    In these terms and conditions, was there a, a disclaimer or

12   a risk warning about the broker being able to change the risk

13   settings for a client?

14   A    I don't recall seeing that.

15   Q    Can we look at Exhibit 224.8?

16        Do you remember being asked about this document?

17   A    Yes.

18   Q    So, let's look at -- the title of the document is, Handbook

19   Retention Agent, do you see that?

20   A    Yes.

21   Q    If you go to page 10, maybe the next page and zoom in on

22   the top paragraph.

23        I think Mr. Pollack asked you about this part of this

24   document that's called, Handbook Retention Agreement.       Do you

25   remember that?
                                                                    23
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 23 of 133
              FINE - RECROSS-EXAMINATION

 1   A    Yes.

 2   Q    It says that pending withdrawal for more than three days

 3   will be automatically approved?

 4   A    Yes.

 5   Q    Can you look at Tab 5, Exhibit 602, 602T?

 6        And on this withdrawal request, how did Ms. Elbaz respond?

 7   A    I'm not authorizing, cope with it and fight.       The client is

 8   complaining that you've neglected him and he's not talking about

 9   the funeral.

10               MR. ATKINSON:    Pass the witness, Your Honor.

11               THE COURT:   Anything else, Mr. Pollack?

12               MR. POLLACK:    Yes, Your Honor.

13               THE COURT:   This is the last round, ladies and

14   gentlemen, just so you know.

15                              RECROSS-EXAMINATION

16   BY MR. POLLACK:

17   Q    Agent Fine, in the course of your investigation, about how

18   many documents did the government collect?

19   A    Hundreds of thousands.

20   Q    Actually, millions, correct?

21   A    I'm not sure.

22   Q    And out of all of those documents, did the government

23   produce the Binary Book Terms and Conditions, a single version

24   of it?

25   A    I'm not involved in the production of records to the
                                                                    24
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 24 of 133
              FINE - RECROSS-EXAMINATION

 1   defense.

 2   Q    The only version of the Binary Book Terms and Conditions

 3   that we have anywhere are the portion that Amy Nicholls cut and

 4   paste into her email; is that correct?

 5   A    I don't, I don't know.     I'm not involved in that process.

 6   Q    And so, all Exhibit 1020 is, is simply our only record of

 7   Binary Books Terms and Conditions?

 8               MR. VAN DYCK:   I move to strike.

 9               THE COURT:   Objection sustained.

10   BY MR. POLLACK:

11   Q    Mr. VanDyck asked you about Ms. Nicolle's correspondence

12   with Binary Book, other than, simply, her quotation of the terms

13   and conditions, correct?

14   A    Yes.

15   Q    And he said -- well, let's -- I guess, MMM is now 879; is

16   that correct?   Is that correct?

17               MR. ATKINSON:   789.

18   BY MR. POLLACK:

19   Q    789, I'm sorry.     So let's go ahead and call up 789 and if

20   you go to, I guess it's the second to the last, second to the

21   last page, Ms. Nicolle starts corresponding with Binary Book

22   about a withdrawal request on April 27th.

23        I think that's the call after MMM.

24        I'm sorry, actually, before we get to that, one of the

25   things that Mr. VanDyck did ask you from the terms and
                                                                    25
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 25 of 133
              FINE - RECROSS-EXAMINATION

 1   conditions, and this is Ms. Nicolle is writing in April of, end

 2   of April of 2000 -- well, what's the, what's the date where she

 3   first starts quoting from the terms and conditions?

 4        Do I have a paper copy I can hand up?

 5   A    I still have the paper copy up here.

 6   Q    Okay.   What's the date that she first starts quoting from

 7   the Binary Book Terms and Conditions?

 8   A    May 2nd, 2016.

 9   Q    Okay.   So you were asked, from the terms and conditions, at

10   least as they appeared on May 2nd, 2016, it says that Binary

11   Book was no longer accepting U.S. customers, correct?

12   A    Your question was, did I just read that?

13   Q    Yeah.

14   A    Yeah.

15   Q    And do you know whether Binary Book did, in fact, stop

16   accepting U.S. customers in this time frame?

17   A    I mean, we saw a bunch of examples of them still

18   soliciting, accepting money after this time frame.

19   Q    Well, soliciting money, yes, but do you know whether they

20   stopped accepting customers from the United States?

21   A    I think they continued to accept customers from the

22   United States.

23   Q    Do you know if the change in policy was to not accept any

24   new customers but to continue to service existing customers?

25   A    I don't know.
                                                                    26
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 26 of 133
              FINE - RECROSS-EXAMINATION

 1   Q    In any event, Ms. Nicolle, I think you said from her email

 2   address appears to be from New Zealand, is that correct?

 3   A    It appears that way.

 4   Q    Now, let's go back.

 5        The date that she starts corresponding about her withdrawal

 6   request was what, April 27th, correct?

 7   A    Yeah, the first email in the chain is April 27th, 2016.

 8   Q    Okay.   And then she has some back and forth with people

 9   other than Ms. Elbaz, correct?

10   A    Yes.

11   Q    And the first that Ms. Elbaz is alerted to the situation is

12   Thursday, May 5th at 9:26 p.m. on the first page?

13        You can go ahead and go to the first page.

14   A    I don't know if that's the first time Ms. Elbaz was alerted

15   to this situation.

16   Q    Well, you have the document.     Is there anywhere in the

17   email chain where Ms. Elbaz is on it prior to May 5th, 2016 at

18   9:26 p.m.?

19   A    No.

20   Q    And Ms. Elbaz responds the very next day, correct?

21   A    Yes.

22   Q    And what does she say?

23   A    You want me to read that?

24   Q    Sure.

25   A    "Hey, guys.    It's okay.   I agreed to take care and work
                                                                    27
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 27 of 133
              FINE - RECROSS-EXAMINATION

 1   with Aimee.   So you can let her talk to me, even her account is

 2   under 500,000.    Thanks."

 3   Q    Okay.    And so she reaches out to Ms. Nicolle less than 24

 4   hours after she's informed that Ms. Nicolle is asking to

 5   request, is requesting to withdraw money, correct?

 6   A    I don't know the first time she was informed about this.

 7   Q    Okay.    Less than 24 hours after the first time that the

 8   email chain indicates that she was informed about this?

 9   A    I think we just talked about, we don't have every email

10   from Ms. Elbaz.   So she certainly could have been informed about

11   this earlier.    I don't know.

12   Q    Okay.    But going by the evidence, the email that we have,

13   she was informed on May 5th, correct?

14   A    On this specific document, she receives an email on

15   May 5th, 2016.    She responds on May 6th, 2016, in this document.

16   Q    Less than 24 hours later?

17   A    Yes.

18   Q    Well within the three-day period that the Retention Agent

19   Handbook says is company policy, correct?

20   A    That's less than, 24 hours is less than three days.

21   Q    So regardless of how quickly or not quickly people on this

22   other email chain are responding, Ms. Elbaz is responding

23   consistent with the information in the handbook, correct?

24   A    In this email in particular.

25   Q    And Ms. Nicolle indicated, did she not, that she was
                                                                    28
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 28 of 133
              FINE - RECROSS-EXAMINATION

 1   recording her conversations with Binary Book?

 2   A      She said something like that, yes.

 3   Q      And so being the thorough investigator that you are, you

 4   reached out to her to get those recordings, correct?

 5   A      I did not.

 6   Q      You didn't even ask her if she has the recording of her

 7   call with Ms. Elbaz, so we can know what Ms. Elbaz said to her?

 8   A      Me, personally, no.

 9   Q      Did you ask somebody else to do that?

10   A      I did not ask somebody else to do that, no.

11   Q      Well, we do, though, as you said, we have other emails from

12   Ms. Elbaz, so we're not at a complete loss as to what happened.

13          Why don't we call up Exhibit 1031?

14          (A discussion was held off the record.)

15   BY MR. POLLACK:

16   Q      Agent Fine, is this an email between -- well, an email

17   chain where one party of the email exchange is Aimee Nicolle?

18   A      Aimee Nicolle -- well, I say Aimee Nicolle.     I don't know,

19   yes.

20   Q      I'll go with that, one party is Aimee Nicolle?

21   A      Yes.

22   Q      At the same email address as Aimee Nicolle in Exhibit 789?

23   A      I don't -- is there another part of this that shows her

24   email address?

25          Yes, I believe that's the same address if that's on the
                                                                    29
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 29 of 133
              FINE - RECROSS-EXAMINATION

 1   other exhibit.

 2   Q    Okay.   And the other, and another party on this exchange

 3   with Aimee Nicolle is Lena Green, correct?

 4   A    Yes.

 5   Q    At Lena.Green@BinaryBook.com, correct?

 6   A    Correct.

 7   Q    Which is the email address that Ms. Elbaz used, correct?

 8   A    Correct.

 9               MR. POLLACK:    Okay.   I'm going to move the admission

10   of 1031?

11               MR. VAN DYCK:   No objection.

12               THE COURT:   Exhibit 1031 is in evidence.

13   BY MR. POLLACK:

14   Q    Can we go to the second page where about halfway down there

15   is an email from the Binary Book Finance Department to

16   Aimee Nicolle.    Do you see that?

17   A    Yes.

18   Q    Okay.   And can you read to us what Mr. Collins of the

19   Binary Book Finance Department writes to Ms. Nicolle?

20   A    "Dear Aimee Nicolle, we thank you for your trust in Binary

21   Book.   Please note, that your withdrawal request of $20,000 has

22   been approved by our finance department and will be processed

23   shortly.    We would advise you wait for about five to seven

24   business days in order to see the funds on your side."

25   Q    Okay.   And it continues on to the next page.
                                                                    30
     Case 8:18-cr-00157-TDC
     GREGORY                Document 284 Filed 08/07/19 Page 30 of 133
              FINE - RECROSS-EXAMINATION

 1   A    "It clearly shows that you are Lena's student, as you

 2   traded like a trader and completed the bonus turnover.       As

 3   mentioned above, in the faith you instilled in us, your

 4   investment has been released and now we are waiting for the APM

 5   Form so that we can wire you the profits and the bonus.

 6        Now that you have some free time I guess you two should

 7   definitely discuss about the account.      We wish you luck and

 8   success in your future trading endeavors."

 9   Q    And then, back on the first page, Aimee Nicolle writes back

10   to the Binary Book Finance Department?

11   A    Yes.

12   Q    And what is, what does she say?

13   A    "Thanks, Andy, but what C, slash, card did you put this on

14   to as I have canceled my card, as I lost my wallet?       So where

15   will the money go now?"

16   Q    So, and Ms. Green -- I'm sorry, Lena Green, Ms. Elbaz is

17   copied on that communication as well?

18   A    Yes.

19   Q    Okay.   So, Ms. Elbaz has been informed that Ms. Nicolle has

20   completed her bonus turnover and that her withdrawal of $20,000

21   has been approved, correct?

22   A    I'm sorry, repeat that.     I was looking at the top.

23   Q    Sure.   Ms. Elbaz has been informed that Ms. Nicolle has

24   completed the bonus turnover requirement and that her withdrawal

25   request for $20,000 has been approved, correct?
                                                                    31
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 31 of 133
                             EXAMINATION

 1   A      Ms. Elbaz received the email below.

 2   Q      And then when there's an issue because Ms. Nicolle no

 3   longer has the same credit card, what instruction does Ms. Green

 4   give, Ms. Elbaz?

 5   A      Ms. Elbaz wrote, guys, please assist, ASAP.

 6              MR. POLLACK:     I don't have anything further.   Thank

 7   you.

 8              THE COURT:   Okay.   Thank you, Special Agent Fine.      You

 9   can return to your regular seat.

10              MR. VAN DYCK:    May I ask one question about the new

11   exhibit?

12              THE COURT:   No.

13              MR. VAN DYCK:    That was -- okay.

14          (Witness excused.)

15              THE COURT:   Go ahead.    Next witness for the

16   government.

17              MS. COTTINGHAM:    Your Honor, the United States calls

18   Larry Burton.

19              THE COURT:   Thank you.

20              MS. COTTINGHAM:    Your Honor, the United States calls

21   Larry Burton.

22              THE COURT:   Thank you.

23              THE DEPUTY CLERK:    Please remain standing and raise

24   your right hand.

25              THE WITNESS:     All right, Larry Burton.
                                                                    32
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 32 of 133
                             EXAMINATION

 1                  LARRY BURTON, GOVERNMENT WITNESS, SWORN

 2              THE DEPUTY CLERK:    You may be seated.

 3              THE WITNESS:   Okay.   Thank you.

 4              THE DEPUTY CLERK:    Please speak into the microphone,

 5   state your first and last name and spell it please.

 6              THE WITNESS:   Okay.   Larry Burton is L-A-R-R-Y,

 7   B-U-R-T-O-N.

 8                             DIRECT EXAMINATION

 9   BY MS. COTTINGHAM:

10   Q    Good afternoon, Mr. Burton.

11   A    Good afternoon.

12   Q    Mr. Burton, where do you live?

13   A    I live actually in two different places.      I have a place in

14   Nashville, Tennessee and I have a place in Albuquerque,

15   New Mexico.

16   Q    And before you started splitting your time between

17   Nashville and Albuquerque, where did you live before that

18   Mr. Burton?

19   A    Actually, I lived in the Maryland area and then I moved to

20   Nashville.    So, I lived in this area for about 20 years, retired

21   Air Force.

22   Q    And what do you do, what did you do after you retired from

23   the Air Force Mr. Burton?

24   A    After I retired, I'm a certified public accountant.

25   Q    Mr. Burton, do you have any experience investing in the
                                                                    33
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 33 of 133
                             EXAMINATION

 1   stock market?

 2   A    I typically, do not, no.

 3   Q    Do you have any retirement funds or other accounts?

 4   A    I do, I have a retirement account with Edward Jones.

 5   Q    Do you manage that account yourself?

 6   A    No, that's managed by Edward Jones.

 7   Q    Mr. Burton, did there come a time when you invested in

 8   binary options?

 9   A    Yes, yes, I did.    I saw an email come to me in November of

10   2015.    That email had to do with coffee trades and commodity

11   coffee and it was a managed account, an account.       That means

12   that someone would take and be an expert trader and trade on my

13   behalf.    I responded to that email and it sent me over to Binary

14   Books.

15   Q    Okay, Mr. Burton, after, after you were directed to Binary

16   Book, what happened next?

17   A    Next, I got a call from the customer service representative

18   from Binary Books and they talked with me a bit.       And I told

19   them that I had some interest in a trade account, but I wanted a

20   managed trade account and I wanted an account that would be --

21   that the trades would be made on my behalf by someone who was an

22   expert in trading commodities.

23   Q    Okay.   Mr. Burton, you mentioned a managed account.      Was it

24   important to you that someone else manage the account for you?

25   A    Yes, yes.
                                                                    34
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 34 of 133
                             EXAMINATION

 1   Q    Why was that important to you, Mr. Burton?

 2   A    The reason is is because commodities are a risky

 3   investment.   There's no doubt about that.     But if you have

 4   someone that is an expert in keeping up every day with the

 5   information that may affect the commodity and used to doing

 6   those commodity trades, then that's going to take and reduce

 7   that risk.

 8   Q    Mr. Burton, did you ultimately make investments with Binary

 9   Book?

10   A    I did.   I took, and they got a person named Edward Mueller.

11   So, Edward Mueller contacted me and he was their expert trader

12   and an account, a funds manager.     So, he was an expert trader,

13   funds manager contacted me about opening up a trade account.

14   Q    Okay.    Mr. Burton, how much did you ultimately, how much

15   did you invest with Binary Book?

16   A    I ended up investing in that trade account $40,000.

17   Q    Did you make any additional investments in addition to the

18   trade account?

19   A    Not in the trade account.     I did take and Edward Mueller

20   introduced me to a lady that was a hedge fund manager for Binary

21   Books.   And that hedge fund manager had experience in hedge fund

22   managing he said.    She had another hedge fund that she had been

23   managing and had 50 investors in that hedge fund, and that she

24   wanted to start a new hedge fund up and, initially, start that

25   up with 10 people.
                                                                    35
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 35 of 133
                             EXAMINATION

 1   Q      All right.   Mr. Burton, we'll take those out, one at a

 2   time.

 3   A      Okay.

 4   Q      So, overall, in total, how much did you invest with Binary

 5   Book in the two different accounts?

 6   A      In the two different accounts, it would have been 140,000.

 7   Q      Mr. Burton, how much have you gotten back of that 140,000

 8   investment?

 9   A      Nothing, nothing, not a penny.

10   Q      All right.   Mr. Burton, I want to ask you some follow-up

11   questions on some of the things you mentioned.      You mentioned an

12   Edward Mueller.     Who was -- who did you understand Edward

13   Mueller, Mueller, what was his name?     What was his job?

14   A      Edward Mueller, he was the -- I talked to him by phone and

15   also had correspondence with him through emails.       It showed that

16   he was an expert trader and fund manager for Binary Books.

17   Q      Mr. Burton, you mentioned he was an expert trader, how did

18   you come to the understanding that Mr. Mueller was a expert

19   trader?

20   A      Well, one, by talking with him and two, by correspondence

21   that I received from Binary Books and it showed that title for

22   him.

23   Q      Mr. Burton, what did, what did the phrase -- term expert

24   trader, what did that mean to you?

25   A      To me that means that that person has had a lot of
                                                                    36
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 36 of 133
                             EXAMINATION

 1   experience with trading commodities, that that's what they do

 2   each and every day, that they keep up with the information on

 3   commodities and that you can rely on them to use that expertise

 4   on your behalf.

 5   Q    Mr. Burton, did you have any understanding about whether

 6   Mr. Mueller was a successful trader for Binary Book?

 7   A    My understanding was, yes, that he did very well.       And you

 8   know, you don't, you don't win every trade that you make.           You

 9   don't make a profit on every trade, but he made more profits

10   than he had losses.    So he, he did well in that, to my

11   understanding.

12   Q    And, Mr. Burton, was the fact that Mr. Mueller was a

13   successful trader, was that important to you in deciding to

14   invest with Binary Book?

15   A    Absolutely.

16   Q    Why was that important?

17   A    Because you, it gives you some confidence, some trust and

18   you know that you're dealing with an expert, someone that's done

19   that and it's going to minimize the risk in commodity trading.

20   It's not going to eliminate it but it's going to certainly

21   reduce that risk.

22   Q    Mr. Burton, what was your understanding of how your initial

23   investment, that $40,000 was going to be managed with Binary

24   Book?

25   A    Well, it was going to be managed, one, that Binary Book did
                                                                    37
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 37 of 133
                             EXAMINATION

 1   the accounting for that, for all of the accounts.       They showed

 2   that to you, they had a great platform on the website.       And so

 3   that you could look at that website and look at that platform.

 4        One thing that Edward Mueller did was take and had a

 5   trainer get a hold of me too, Tim Stein.      And that trainer took

 6   and trained me on that platform, just to show me what it was all

 7   about; showed me how to do withdrawals as well as put money into

 8   that account if you wanted to, showed me how the trades went.

 9   He would show me the trades that Edward Mueller would take and

10   make on my behalf, so I could track that.      It, so it looked like

11   a good platform, looked like a good system.

12   Q    Mr. Burton, you mentioned that someone showed you how to

13   put in withdrawals on the account, on the Binary Book platform.

14   Were you ever able to withdraw money using those steps that you

15   were shown?

16   A    No, no, never able to withdraw money.      And I didn't really

17   attempt at it first because we wanted that money to be, be

18   available for investments.     So I didn't really attempt that

19   early on.   But when I did attempt it, what happened was, my

20   withdrawals would be canceled.     So I would contact him and say,

21   why is the withdrawal canceled.     Oh, we'll have somebody contact

22   you and straighten it out with you, sir and --

23   Q    All right.   Mr. Burton, when you made that initial

24   investment, the initial $40,000 investment, did you have any

25   understanding of how Mr. Mueller was going to make money from
                                                                    38
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 38 of 133
                             EXAMINATION

 1   working with you?

 2   A    You know, I wasn't sure of his exact amount of money that

 3   he made, but I knew that he would make money based on the

 4   success, you know, of the account.     So that made me feel, again,

 5   more comfortable, that if I did well, he did well.       So that was

 6   my understanding.

 7   Q    Mr. Burton, after talking to Mr. Mueller, is that when you

 8   decided to make the initial $40,000 investment with Binary Book?

 9   A    Yes.

10   Q    And what was the source of the money that you used?

11   A    The source of that money was, it was about $20,000 out of

12   my business and $20,000 worth of loans.

13   Q    Mr. Burton, in talking to Mr. Mueller, you talked about him

14   being an expert trader, was the fact that he had experience in

15   the financial market, was that important to you in deciding to

16   invest your money with him?

17   A    Yes.

18   Q    And if, would it have been important to know if Mr. Mueller

19   actually didn't have any experience in the financial markets and

20   decided to invest --

21   A    Yes, that would be very important.

22   Q    Why would that be important?

23   A    Because then I wouldn't, certainly had -- the whole

24   reasoning was to take and have somebody that was an expert.

25   Because if you're dealing with someone that wasn't an expert,
                                                                    39
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 39 of 133
                             EXAMINATION

 1   then you're taking a huge, huge risk and I, I wasn't interested

 2   in that.   So, I was interested in somebody that would have the

 3   expertise and take on that responsibility.

 4   Q    So, Mr. Burton, with that original $40,000 investment, how

 5   did, how did that do at first?

 6   A    You know, it all looked good.     You know, that's one thing.

 7   I could go on, I could see the trades and I could see that in

 8   some of the trades there were some losses and some of the trades

 9   there was profits, but there were more profits than there were

10   losses.

11        So it looked like -- and Edward Mueller would talk to me

12   each week.   We would talk each week about the trades and he

13   would then go in and make those trades, and they looked, they

14   looked good on the platform.

15   Q    Mr. Burton, did there come a time that you made these

16   additional investments?    I think you mentioned you had

17   ultimately invested $140,000.     So when did you make the

18   additional investments with Binary Book?

19   A    Everything looked great as far as the trade investment.        It

20   looked like things were going well.     Edward Mueller suggested,

21   he said, you know we have a hedge fund manager, Lindsay Cole.

22   And so, she's really good as far as hedge funds, could I have

23   her contact you and talk to you about a hedge fund.

24        I said, I'm not really sure I'd really invest in hedge fund

25   but he said, it's fixed income and it looks like that could be
                                                                    40
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 40 of 133
                             EXAMINATION

 1   something, it's a little more conservative than commodity

 2   trades.    It's something you might be interested in.     So I said,

 3   yes, you can have her contact me and I will talk with her.

 4   Q    Okay.   Taking that one step at a time, Mr. Burton, how did

 5   you learn about this hedge fund?

 6   A    Through Edward Mueller.

 7   Q    And after talking to Mr. Mueller -- did you talk to

 8   Mr. Mueller about the hedge fund?

 9   A    No.    Edward Mueller then had me take -- he had Lindsay Cole

10   contact me and talk to me about the hedge fund.

11   Q    And when you talked to Ms. Cole, did you learn anything

12   about what her role, what her job was at Binary Book?

13   A    Yes.    She, she took -- and that's all she did for Binary

14   Books.    My understanding was that she just did hedge funds and

15   was a hedge fund manager and so, that was her job.       And that she

16   had one that was very successful, that had about 50 people

17   invested in a hedge fund.    I asked her a lot of questions in

18   writing, by the way, to get more information from her and she

19   responded to many, many questions about the hedge fund.

20   Q    Mr. Burton, what was your understanding about where

21   Ms. Cole was when you were talking to her?

22   A    You know, I thought that they were based out of England.

23   So, you know, my thoughts were that that company was based out

24   of England and some of the correspondence I got showed WSB

25   Investments Limited, which is in London.      So it's in, I thought
                                                                    41
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 41 of 133
                             EXAMINATION

 1   it was in London, England or somewhere in England.

 2   Q    And, Mr. Burton, where did you understand Mr. Mueller was

 3   when you were talking to him?

 4   A    I thought he probably was there too.

 5   Q    Mr. Burton, I'm going to ask you to turn to, there's a

 6   binder right in front of you and I'm going to ask you to turn to

 7   Tab 1 in that binder.

 8        If we can publish Exhibit 213.     Your Honor, this is already

 9   in evidence.

10              THE WITNESS:   Okay, I have it.

11   BY MS. COTTINGHAM:

12   Q    Mr. Burton, can you -- you can either look in the binder or

13   you can take a look on the screen next to you, either one.

14   A    Okay.

15   Q    Do you recognize this letter that you, the letter that's

16   addressed to you on April 27, 2016?

17   A    Absolutely.    Not only did I ask Lindsay Cole a lot of

18   information but one of the things I asked her, to send me

19   something in writing about what she had told me about this hedge

20   fund on what it would do, what I could expect.      And so I asked

21   for this to come back from Lindsay Cole and she sent it to me on

22   27 April, 2016.

23   Q    And, Mr. Burton, do you see where it says this letter is to

24   verify that you will be included in Binary Book Hedge Fund

25   Program?
                                                                    42
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 42 of 133
                             EXAMINATION

 1   A    I'm sorry, what was that question?

 2   Q    Just, that first sentence there, do you see where it says,

 3   this letter is to verify that you will be included in Binary

 4   Book's Hedge Fund Program?

 5   A    Oh, yes, uh-huh.    Right.

 6   Q    And after you received this letter, is that when you made

 7   the $100,000 investment in the hedge fund?

 8   A    I made that in May, uh-huh.     We were trying to get me into

 9   that program before the second quarter ended, which would have

10   been the end of June of 2016.     So I made that investment in May

11   and it was $70,000 that came from my retirement account, out of

12   Edward Jones and then, 30,000 coming from loans.

13   Q    Mr. Burton, if we take a look at that, can you take a look

14   at that next sentence which says, this entry point allows you to

15   withdraw at the end of every quarter without any penalties or

16   charges.    Do you see that?

17   A    Yes.   That was important and that's one thing I'd asked.      I

18   said, I want to make withdrawals quarterly to get my $100,000

19   back through the earnings.

20   Q    And what was your understanding about whether you would be

21   able to make withdrawals from this hedge fund?

22   A    Well, it clearly states that I was able to make those

23   withdrawals.   So she took and put in writing what she told me

24   orally, that I could make those withdrawals, no penalties, no

25   charges.    That I could make those each quarter and so, that --
                                                                    43
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 43 of 133
                             EXAMINATION

 1   and it really didn't stipulate whether it would be earnings of

 2   part of the 100,000, but it did stipulate that I could make

 3   those withdrawals quarterly as I needed to.

 4   Q    And, Mr. Burton, why was it important to you that you be

 5   able to make those withdrawals as you needed to?

 6   A    Well, it would just, if things were not going well, then I

 7   would want to take and be able to say, hey, Ms. Cole, this isn't

 8   going well and I'm going to take and start withdrawing my money

 9   because I don't see that things are going well here.

10   Q    Mr. Burton, taking a look at the next paragraph, do you see

11   where it says, on average the expected return for an individual

12   participating in this program will be anywhere between six to

13   9 percent monthly?

14   A    Oh, yes, uh-huh, right.     I see that in the second

15   paragraph, uh-huh, right.    And that's what she promised orally

16   and she came back and put that in writing, six to nine percent

17   per month.    That's a nice return.

18   Q    So, Mr. Burton, what was your understanding about the rates

19   of return you were going to see on this additional $100,000

20   investment?

21   A    Anywhere from six to nine percent and that would be, that

22   would be my expected return.

23   Q    And, Mr. Burton, do you see down there at the, in the third

24   paragraph where it says, participation in the hedge fund can be

25   canceled, canceled at any time the client wishes?
                                                                    44
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 44 of 133
                             EXAMINATION

 1   A    Yes, I sure do.

 2   Q    Mr. Burton, what was your understanding about whether you

 3   were going to be able to get your money back that you invested

 4   with this hedge fund?

 5   A    Well, this made me very comfortable to get this in writing

 6   because it showed that I could -- if things were not going well

 7   as we had discussed, if things were not going to go well, then I

 8   would be able to take and retrieve my investment.

 9   Q    And, Mr. Burton, if you take a look up at the, up at the

10   header, who did you -- what company did you understand was

11   offering this hedge fund?

12   A    Well, it's showing it's Binary Book Investments Limited.

13   Q    Okay.    And, Mr. Burton, where was your understanding of

14   where Binary Book was located?

15   A    In England and the United Kingdom, so in England.

16   Q    Mr. Burton, you mentioned that you took money out of your

17   retirement account and you used a loan for this additional

18   $100,000 investment.    Did you, did you have any money in your,

19   do you have any funds in your first Binary Book account when you

20   went to make this investment with the hedge fund?

21   A    I did.   I had 40,000 in that account and I had requested to

22   take and use part of that to make up that $100,000.       So I did

23   request to try to get some of that money moved over to help make

24   up that 100,000, to keep me from borrowing money.

25   Q    What happened with that request?
                                                                    45
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 45 of 133
                             EXAMINATION

 1   A    What happened was, all of a sudden, when I looked into the

 2   Binary Book account for the trading, the trading account, when I

 3   looked in there, the funds were tied up on long-term contracts,

 4   on long-term trades.    And it surprised me and it was interesting

 5   because then Lindsay Cole called me and said, man, I told Edward

 6   not to put these things into long-term.      I told him to keep

 7   those in short-term.    And so, she seemed unhappy with Edward

 8   and, but as it turns out, I'm sure that was all a ploy, but

 9   that's what she told me.    She acted unhappy with Edward Mueller.

10   Q    Mr. Burton, with respect to the hedge fund, what was your

11   understanding about how Binary Book was going to make money

12   working with you on this hedge fund?

13   A    Well, Lindsay Cole would get a certain amount of those

14   earnings so that there would be money that she would get and

15   make off of the earnings.    And then, after she made her money

16   off the earnings, that it would be looked at to see how much

17   people had invested in that hedge fund.      That might not have all

18   been even $100,000, it could have been different, but -- and

19   they would look and see and pro-rate that accordingly on invest,

20   people -- what the people had invested.

21        So they would pro-rate that out, after she had made her

22   money on those earnings but we could still expect a six to

23   nine percent monthly return.     So even after what she would make

24   or how they allocated that out, that's still a good return.

25   Q    So, Mr. Burton, was it your understanding that she was
                                                                    46
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 46 of 133
                             EXAMINATION

 1   going, Binary Book was going to be making commissions on the

 2   earnings on the account?

 3   A    Yes.

 4   Q    Was that important to you in deciding to invest with Binary

 5   Book?

 6   A    Sure.   I mean, you're all in the same boat.      You know, if I

 7   do well, she does well.    So it was important to me because you

 8   want her to be, to have some skin in the game.

 9   Q    Mr. Burton, were you ever told that Binary Book brokers

10   would make money on your net deposits.      So just the amount of

11   money you put in minus the amount of money you withdraw?

12   A    I'm sorry, what was that question?

13   Q    Yeah, I'll ask it differently.     So, Mr. Burton, would it

14   have been important to you in deciding to invest if Binary Book

15   brokers weren't paid on your earnings but were paid on net

16   deposits, so just the amount of money you put in minus --

17   A    Yes, that would concern me.     Yes, that would concern me and

18   they didn't have skin in the game.     And you want them to have,

19   you want them to have some risk there, too.      And so you want

20   them to be making, they're going to work harder to make sure

21   that you're making money so that they can make money.       So it

22   just makes you feel a lot more comfortable with that

23   arrangement.

24   Q    And, Mr. Burton, after you made this additional investment

25   with Binary Book, what happened to that additional investment?
                                                                    47
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 47 of 133
                             EXAMINATION

 1   A    Well, basically what happened was the, I noticed that in

 2   July and August of that 2016 year, that there weren't any

 3   earnings posted.    At the end of the second quarter, in June,

 4   there were some earnings.    There was about $6,800 in earnings

 5   against that 100,000.    And that was good because I had only been

 6   in since May.

 7        So that looked like a good amount of earnings.       I didn't

 8   see any earnings posted in July and August, so I did try to get

 9   a hold of Lindsay and say, what's happening.      Why aren't we

10   seeing earnings posted.

11        She came back and said, oh, man, I'm sorry.       I've got a

12   sick son and my son is very sick.     I'm going to have to fly him

13   to New York.    And so -- I said, I'm sorry to hear that.     But

14   then she said, you'll be in good hands because I'll have, be

15   contacting James Evans and James Evans is our corporate broker.

16   And so everything will be fine, but I'm going to have to take

17   and take care of my son.

18   Q    Mr. Burton, after that did you start talking to

19   James Evans?

20   A    Yes, I talked to James Evans a couple of times.

21   James Evans came back and said, oh my goodness, we've got

22   something seriously wrong here.     I don't, I don't know this

23   Lindsay Cole.   I said, what and he said, I don't know

24   Lindsay Cole.   And I said, what are you talking about?      She came

25   back and gave me -- let me send you this piece of paper I have
                                                                    48
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 48 of 133
                             EXAMINATION

 1   from her, in writing, and from your company.      And I was

 2   introduced to her by another person in your company.

 3        And so, but he claimed that he did not know her, that he

 4   was the fund manager, he was the manager for hedge funds, did

 5   not know Lindsay Cole and so that, of course, became alarming.

 6   Q    So, Mr. Burton, after James Evans or somebody who

 7   represented himself as James Evans took over your account, did

 8   you try and withdraw money from either of your two Binary Book

 9   accounts?

10   A    Yes.   Yes, I tried to draw money many times from both of

11   those accounts and just never could.     The withdrawals just kept

12   being canceled.

13   Q    Mr. Burton, what were you told about why those withdrawals

14   were canceled?

15   A    What happened was, all of a sudden in the trade account, I

16   began to see bonuses in the account and that alarmed me, too

17   because I never heard of commodity trading where I would take

18   and get bonuses.    I understand earnings but bonuses on the

19   account.

20        And so I contacted them and I said, you know, I have a

21   bonus in this trade account and it's not my money.       I said, I

22   don't want that bonus and I don't want it in the account and

23   please take it out.    And they said, oh no, that's your money.      I

24   said, no it's not.

25        It's some kind of bonus but I said, I didn't -- it's not
                                                                    49
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 49 of 133
                             EXAMINATION

 1   earnings.    I didn't earn it, it's not my money.     So then, not

 2   too long after that, it probably be about a week or so after

 3   that, all of a sudden, I have I think it was Rob Williams.          But

 4   it was a compliance officer told me, contacted me and said,

 5   oh -- in fact, I contacted him and was talking to him about the

 6   inability to make withdrawals.     He said, oh, I see the problem.

 7   He says because, you know, you have to take and the terms of our

 8   agreement is that you have to take and make trades 60 times the

 9   amount of the bonus we have in your account.

10   Q    Mr. Burton, I'll ask you a couple of follow-up questions

11   there.

12   A    Sure.

13   Q    Did you ever ask that a bonus be placed in your account?

14   A    No, never.

15   Q    And, Mr. Burton, when the bonus was, when you learned that

16   the bonus was placed in your account -- I guess I'll ask, how

17   did you learn that the bonus had been placed in your account?

18   A    Well, I would look at the accounts almost everyday.       So

19   just pulling up the account and looking at it, I saw this bonus

20   money in the account and that's when I contacted the compliance

21   officer, which by the way, all that's in writing because you can

22   pull down the chat.    So I pulled that chat down and I have it,

23   but that was in writing and it showed that I did not want that

24   bonus money and it wasn't mine.

25   Q    Mr. Burton, were you ever told that the purpose of a bonus
                                                                    50
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 50 of 133
                             EXAMINATION

 1   was to keep you from withdrawing money?

 2   A    No, not till, not till after I contacted the compliance

 3   officer to ask why I could not get withdrawals.       And he said,

 4   oh, I think I see the problem here.     And then I was told, and I

 5   would have had to have trades in a $40,000 account of about

 6   1.6 million in trades in a $40,000 account, which Edward Mueller

 7   would have had to do because it was a managed account.       It

 8   wasn't my account as far as managing it or making the trades,

 9   but that's still just asking to lose the money, just asking to

10   lose it if you have to make a $1.6 million trade on a $40,000

11   account.

12        And it had -- and that rule would have had nothing to do

13   with the hedge fund.    That's not a trade account.     That was a

14   different account.    So there was no excuse for not being able to

15   withdraw money from that $100,000 account.

16   Q    Okay.    Mr. Burton, and just to make sure, make sure I

17   understand.   Did you -- and you tried to withdraw from both

18   accounts, is that right?

19   A    Yes, that's correct.

20   Q    Okay.    And with respect to the bonus, the bonus was placed

21   in your trading account, is that right?

22   A    That's correct.

23   Q    And, Mr. Burton, as a result of these bonuses being placed

24   in your account, did you follow up with compliance to ask that

25   the bonuses be removed from your accounts?
                                                                    51
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 51 of 133
                             EXAMINATION

 1   A    Yes.

 2   Q    Were they ever removed, Mr. Burton?

 3   A    No.

 4   Q    Mr. Burton, how many brokers and traders did you talk to

 5   during your dealings with Binary Book?

 6   A    As far as brokers and traders, I would say three.       I would

 7   say it was probably Edward Mueller, Lindsay Cole and then

 8   James Evans.   I talked to many other people, but those were all

 9   compliance officers that you talk to.

10   Q    Mr. Burton, did Mr. Evans, did James Evans ever tell you he

11   was using a fake name?

12   A    No, no.

13   Q    Did Lindsay Cole ever tell you she was using a fake name?

14   A    No.

15   Q    Did Edward Mueller ever tell you he was using a fake name

16   when you talked to him?

17   A    No.

18   Q    Would it have been important to your decision to invest

19   with Binary Book if you had known those traders, people that

20   represented themselves as trader were using fake names?

21   A    Absolutely.    If they're going to lie about that, what else

22   are they going to lie about?

23   Q    Mr. Burton, you testified that you understood that Ms. Cole

24   was successful as a hedge fund manager and Mr. Mueller was

25   successful as an expert trader.     Was the fact that other binary
                                                                    52
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 52 of 133
                             EXAMINATION

 1   options investors were making money with these traders, was that

 2   important to you in deciding to invest?

 3   A    Yes, uh-uh.

 4   Q    And did any of the brokers or compliance officers you

 5   talked to at Binary Book ever tell you that most binary options

 6   investors ever lose money?

 7   A    No.

 8   Q    Would that have been important to your decision to invest

 9   if they told you that most binary options investors lose money?

10   A    Yes, that would be.

11   Q    Why would that have been important to you, Mr. Burton?

12   A    Well, you would want them to have a good track record, as

13   far as their abilities of making money.      And it would show an

14   inability to take and make money.     It would indicate that they

15   weren't the experts that they claimed to be.      And so that would

16   certainly raise some red flags and make a big difference.           As if

17   you get some information that would be very important on whether

18   you wanted to invest money with them or not.

19              MS. COTTINGHAM:   Pass the witness, Your Honor.

20              THE COURT:   Okay.   Mr. Pollack, will it be okay if we

21   take the break now?     It's 3:30 and we'll start your

22   cross-examination right after that.

23              MR. POLLACK:   That's fine.

24              THE COURT:   Okay.   Thank you.

25              So we'll take a 15-minute break and we'll see you back
                                                                     53
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 53 of 133
                             EXAMINATION

 1   here at 3:45.   Again, don't discuss the case.     Keep an open mind

 2   and we'll see you back here in 15 minutes.      Thank you.

 3        (Jury excused.)

 4              THE COURT:   Thank you.   Please be seated.

 5              Mr. Burton, you can take a break now, too.      You don't

 6   need to stay there if you don't want to.

 7              Just a quick question, I heard right around lunch

 8   time, the jury was inquiring whether we are still on track to

 9   finish the case by the end of next week and I want to just see

10   what the parties think I should tell them about that.

11              And again, I view finishing next week as not just

12   finishing the evidence by Friday night but enough time for

13   deliberations, which to be safe in a three-week trial, it would

14   probably be getting them the case no later than midday Thursday,

15   but are we on track for that or not?

16              MR. ATKINSON:   Yes, Your Honor.    We believe the

17   government predicted earlier that we would put our case in in

18   seven days.   We still believe we're close to on-track.

19              THE COURT:   So do you think you're going to spill

20   these to Monday or not -- or Tuesday?      There's no trial on

21   Monday.

22              MR. ATKINSON:   No promises but we hope to finish this

23   week.

24              THE COURT:   Okay.   And then, Mr. Pollack, now that

25   you've heard more of the government's case, do you have any
                                                                    54
     Case
     LARRY8:18-cr-00157-TDC
            BURTON - DIRECT Document 284 Filed 08/07/19 Page 54 of 133
                             EXAMINATION

 1   sense of how long the defense case will be?

 2              MR. POLLACK:   I don't think the defense case is going

 3   to be more than a couple days, Your Honor.

 4              THE COURT:   Okay.   So, Tuesday, Wednesday, for

 5   example, something like that?

 6              MR. POLLACK:   Yeah, if the government finishes on

 7   Friday, I would think we'll be done by the end of the day

 8   Wednesday.

 9              THE COURT:   Okay.   So then that means we don't have a

10   ton of margin for error because before you had said, not very

11   much and I thought you were talking about less than a day but

12   now you're talking two days, just to understand it.

13              MR. POLLACK:   I mean, it's possible certainly that it

14   would be less.

15              THE COURT:   Okay.

16              MR. POLLACK:   I mean, obviously, whether or not

17   Ms. Elbaz chooses to testify will have a dramatic impact on --

18              THE COURT:   Length.

19              MR. POLLACK:   -- length.   But what I'm trying to do is

20   give the Court the longest possible time and that's --

21              THE COURT:   It's better that way, I agree.

22              MR. POLLACK:   -- and be pleasantly surprised rather

23   than disappointed.

24              THE COURT:   I agree. well, I think I can tell the jury

25   we're still on track for that.     I won't tell them we're ahead or
                                                                    55
     Case
     LARRY8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 55 of 133
            BURTON - CROSS-EXAMINATION

 1   behind, just say we're still on track.      Obviously, if that

 2   shifts around, you all let me know, so.

 3              I mean, it is the case, as I had mentioned earlier, if

 4   for some reason we thought they might be needed for

 5   deliberations the following week, we would need to tell them as

 6   soon as possible and I couldn't guarantee that anybody wouldn't

 7   say that they don't have time because we had given them the

 8   schedule in advance.

 9              And I think I also mentioned, I'm unavailable after

10   Friday anyway.   So, anyway, it's sounds like we're on track, so

11   that's good.   So, I'll let them know that before they leave, so

12   I'll be able to answer their question.

13              We'll see you back here at 3:45.

14              THE DEPUTY CLERK:    All rise.

15              MR. ATKINSON:   I'm sorry, Judge.

16              THE COURT:   Yes.

17              MR. ATKINSON:   I was just, just anticipating the next

18   witness.   I think we should probably have a conversation when we

19   come back over Exhibits 232, 232.1 and Exhibit 2, just to make

20   sure we're all on the same page.      Those are the only emails I

21   envision us having any, having any kind of evidentiary concern.

22              THE COURT:   You're talking about the witness after

23   Mr. Burton?

24              MR. ATKINSON:   Correct.

25              THE COURT:   Okay.   Are those early in your examination
                                                                    56
     Case
     LARRY8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 56 of 133
            BURTON - CROSS-EXAMINATION

 1   or late?

 2              MR. ATKINSON:    They are, I think, we probably get to

 3   them at the very end of today.

 4              THE COURT:   Okay.   Well then, I'll ask you to come

 5   back five minutes early then.     Thank you.

 6              THE DEPUTY CLERK:    This Honorable Court is now in

 7   recess.

 8        (Brief recess.)

 9              THE COURT:   Please be seated.      I think we're pass the

10   time.   I think we should just bring the jury in, we'll talk

11   about these other things later.

12        (Jury enters.)

13              THE COURT:   Thank you, everyone.     Please be seated.

14   We're ready for the last portion of the day.       We're ready for

15   cross-examination on Mr. Burton.     Go ahead.

16              MR. POLLACK:    Thank you, Your Honor.

17                              CROSS-EXAMINATION

18   BY MR. POLLACK:

19   Q    Good afternoon, Mr. Burton.

20   A    Good afternoon.

21   Q    Mr. Burton, I want to just ask you a couple questions

22   specifically about Lindsay Cole?

23   A    Sure.

24   Q    About how many occasions did you talk to Ms. Cole?

25   A    Probably, about six, seven times.
                                                                    57
     Case
     LARRY8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 57 of 133
            BURTON - CROSS-EXAMINATION

 1   Q    Okay.    And for about how long were these conversations, a

 2   couple minutes at a time, were they lengthy conversations?

 3   A    It varied on the conversations.

 4   Q    Okay.    But in those conversations, you asked her a fair

 5   number of questions?

 6   A    I sent her an email with a bunch of questions.

 7   Q    And she responded to all of them?

 8   A    Yes.

 9   Q    And she was very convincing?

10   A    Yes.

11   Q    And you're a certified public accountant, correct?

12   A    That's correct.

13   Q    But she seemed very believable in everything that she said?

14   A    I thought, I thought so, yes, sir.

15   Q    Yeah.    And she told you that there her sole job was

16   managing the Binary Book Hedge Fund?

17   A    My understanding was that that was her sole job, yes, sir.

18   Q    Right.   And do you know if there even was a Binary Book

19   Hedge Fund?

20   A    Well, I guess I took her word for that.

21   Q    And she convinced you, right?

22   A    Yes, sir.

23   Q    Right.   But you don't know if she was ever authorized by

24   her employer to say that there was a hedge fund?

25   A    I would think so, if she would put it in writing on their
                                                                    58
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 58 of 133
                             EXAMINATION

 1   letterhead.    I would think that that would show their

 2   authorization to do so.

 3   Q    You would think.      You had mentioned that something that she

 4   told you, you now, with the benefit of hindsight, have come to

 5   realize was a ploy on her part.      Did I hear you correctly?

 6   A    No I didn't know she was an employee, per se.

 7   Q    No, no.    No, I'm sorry.    There was something that you said

 8   that she told you and you said, you've now come to recognize

 9   that it was just a ploy on her part?

10   A    Oh, I -- yeah, I mean, as of today, yeah.

11   Q    Exactly.

12   A    As of today, yes, sir.

13   Q    Okay.    And so as of today, it's pretty clear to you that

14   even though she seemed so believable, in fact, she was lying

15   A    Yes.

16   Q    And she was a very good, very persuasive, very convincing

17   liar?

18   A    Very good at it; yes, sir.

19               MR. POLLACK:   Thank you.   I don't have any other

20   questions, Mr. Burton.

21               THE COURT:   Anything else, Ms. Cottingham?

22               MS. COTTINGHAM:     No, Your Honor.   May the witness be

23   excused?

24               THE COURT:   Yes.   Thank you, Mr. Burton.   We

25   appreciate you coming in to testify.
                                                                    59
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 59 of 133
                             EXAMINATION

 1              THE WITNESS:    Okay.   You're mighty welcome,

 2   Your Honor.

 3              THE COURT:   And I hope you have a safe trip back.

 4              THE WITNESS:    Thank you, thank you.

 5        (Witness excused.)

 6              MR. ATKINSON:   Your Honor, at this time, the

 7   United States calls Austin Smith.

 8              THE DEPUTY CLERK:    Please remain standing and raise

 9   your right hand.

10                 AUSTIN SMITH, GOVERNMENT WITNESS, SWORN

11              THE DEPUTY CLERK:    You may be seated.    Please speak

12   directly into the microphone, state your first and last name for

13   the record and spell your name.

14              THE WITNESS:    Austin Smith, A-U-S-T-I-N, S-M-I-T-H.

15              MR. ATKINSON:   May I proceed, Your Honor?

16              THE COURT:   Yes.

17                             DIRECT EXAMINATION

18   BY MR. ATKINSON:

19   Q    Mr. Smith, good afternoon.      Can you tell the jury how old

20   you are?

21   A    I'm 35 years old.

22   Q    Where were you born?

23   A    In New City, New York.

24   Q    And where are you living currently?

25   A    New City, New York.
                                                                    60
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 60 of 133
                             EXAMINATION

 1   Q    Did you finish high school?

 2   A    I did.

 3   Q    Did you start any kind of college or community college?

 4   A    I did.

 5   Q    How far did you get?

 6   A    I believe two semesters.

 7   Q    What did you study?

 8   A    I believe liberal arts.

 9   Q    Do you have any professional degrees?

10   A    I do not.

11   Q    Starting in high school, did you develop a substance abuse

12   addiction?

13   A    I did.

14   Q    Did you struggle with addiction?

15   A    I have.

16   Q    When was the last time you used illegal substances?

17   A    Five years ago, six years ago.

18   Q    Around 2013?

19   A    Yes, that's about.

20   Q    In November, November of 2013, did anything significant

21   happen to you?

22   A    I moved to Israel.

23   Q    Why did you move to Israel?

24   A    Looking to start, you know, a new chapter in my life.          I

25   was in touch with a Rabbi who sponsored my trip to Israel.
                                                                    61
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 61 of 133
                             EXAMINATION

 1   Q    Where did you move, originally?

 2   A    Jerusalem.

 3   Q    After Jerusalem, did you move somewhere else in Israel?

 4   A    I did.

 5   Q    Where did you go?

 6   A    I moved to Tel Aviv.

 7   Q    What is dominant language in Israel?

 8   A    Hebrew.

 9   Q    How is your Hebrew?

10   A    Quite poor.

11   Q    Did you ever get involved in a company marketing something

12   called binary options?

13   A    I have, yes.

14   Q    What was the first company involved in binary options you

15   worked at?

16   A    Rushmore Marketing.

17   Q    What position were you hired for?

18   A    Retention agent.

19   Q    And how long did you work at Rushmore?

20   A    About four months.

21   Q    At Rushmore, did you lie to clients for money?

22   A    I did.

23   Q    Can you give the jury a sense of the kinds of things you

24   would tell, tell clients that weren't truthful?

25   A    I would use alias or a stage name.      I would lie about; the
                                                                    62
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 62 of 133
                             EXAMINATION

 1   location, the expected returns, education and degrees in which I

 2   had, terms and conditions regarding bonuses.

 3   Q    While in Israel, did you come into contact with a woman

 4   named Lee Elbaz?

 5   A    I did.

 6   Q    How did you come into contact with Ms. Elbaz?

 7   A    The first time she contacted me via telephone while I was

 8   still working at Rushmore.

 9   Q    What did Ms. Elbaz want?

10   A    She wanted to see if, she wanted to recruit me to work at

11   Yukom Communications.

12   Q    And where was Yukom Communications?

13   A    In Cesaria.

14   Q    How did you respond to the initial request?

15   A    I rejected the offer.

16   Q    Did Ms. Elbaz ever contact you again?

17   A    She did.

18   Q    What did she want this time?

19   A    She was, informed me two things.      That, one, they were

20   planning on opening a call center in Tel Aviv and two, that they

21   would be, Yukom and, you know, their subsidiary office in

22   Tel Aviv would be the only unregulated company or binary option

23   company, unregulated, to sell to the U.S. market.

24   Q    So did Ms. Elbaz want you to join the Tel Aviv office?

25   A    Yes.
                                                                    63
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 63 of 133
                             EXAMINATION

 1   Q    After the second call, did you meet with Ms. Elbaz in

 2   person?

 3   A    I did.

 4   Q    Do you see Ms. Elbaz in the courtroom today?

 5   A    I do.

 6   Q    Could you identify her by where she's sitting and what

 7   she's wearing?

 8   A    She's wearing glasses.     She's sitting three people to the

 9   left.

10              MR. POLLACK:   We'll stipulate that Mr. Smith

11   recognizes Ms. Elbaz.

12              THE COURT:   All right.   Mr. Smith recognizes

13   Ms. Elbaz.

14              Go ahead.

15   BY MR. ATKINSON:

16   Q    Where did you first meet Ms. Elbaz in person?

17   A    Canyon Ayalon or the Ayalon Mall.

18   Q    Could you spell Canyon Ayalon for the court reporter?

19   A    I'll try, C-A-N-Y-O-N, A-Y-A-L-O-N.

20   Q    Who else was with Ms. Elbaz at that time?

21   A    Ronen Roytman and Itzik, I forget his last name.       He had an

22   alias of Jonathan Durmond.

23   Q    Itsik, I-T-S-I-K?

24   A    I believe there was a Z?

25   Q    Okay.    Who did most of the talking at the first meeting?
                                                                     64
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 64 of 133
                             EXAMINATION

 1   A    Lee Elbaz.

 2   Q    What do you remember Ms. Elbaz telling you about herself in

 3   the first calls in, the first meeting?

 4   A    I, I remember she asked for my paystubs from Rushmore to

 5   see, you know, what the compensation would be at, you know,

 6   working for her.    She also told me, you know, about their

 7   process; how they work, how big they are, what their goals were.

 8   Q    Who is the, they, there?

 9   A    Yukom Communications, the organization, Binary Book.

10   Q    Did Ms. Elbaz identify where in the world Yukom had

11   offices?

12   A    She did.   She named a number of locations.

13   Q    What kind of locations do you remember?

14   A    Mauritius, Turkey, Australia, UK.      It was, you know,

15   hundreds of people.

16   Q    What did, what did Ms. Elbaz tell you were the plans for

17   the Tel Aviv office?

18   A    It would be -- can you repeat the question or rephrase it?

19   Q    Sure.   Did -- Ms. Elbaz was recruiting you to work in

20   Tel Aviv, is that right?

21   A    Correct.

22   Q    What was the Tel Aviv office going to do?

23   A    They were going to do retention for the U.S. market

24   primarily with the brand, Binary Book.

25   Q    Who was going to manage the office?
                                                                    65
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 65 of 133
                             EXAMINATION

 1   A    Ronen Roytman.

 2   Q    Mr. Roytman was at the meeting?

 3   A    Yes.

 4   Q    And what did they want you to do in Tel Aviv?

 5   A    I was hired to be a retention agent.

 6   Q    After this meeting, did you subsequently meet with

 7   Mr. Roytman?

 8   A    I did.

 9   Q    And after those meetings, did you accept the offer to work

10   in Tel Aviv?

11   A    I did.

12   Q    What position did you initially take?

13   A    Retention agent.

14   Q    Did you ever gain any additional responsibilities in the

15   Tel Aviv office?

16   A    I did.

17   Q    What were those?

18   A    I would say, like, a floor manager.      My job was to monitor

19   employees coming in, close up, help, you know, retention agents

20   sale on the phone, at certain times distribute leads, help with

21   English or presenting emails.

22   Q    How long did you work in at the Tel Aviv office?

23   A    From August, 2015 to January 2016.

24   Q    Mr. Smith, Mr. Smith, have you been convicted of a crime in

25   connection with binary options?
                                                                    66
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 66 of 133
                             EXAMINATION

 1   A    I have.

 2   Q    What crimes?

 3   A    Conspiracy to commit wire-fraud against the United States.

 4   Q    Did you plead guilty?

 5   A    I did.

 6   Q    Why did you plead guilty?

 7   A    Because I was guilty and am guilty of committing that

 8   crime.

 9   Q    In your own words, could you tell the jury what you pled

10   guilty to?

11   A    Sure.    My involvement in working in binary options at

12   Numaris Communications, lying to clients and defrauding them

13   for, for $400,000.

14   Q    You said you pled guilty to conspiracy.      You understand

15   that's agreement to commit a crime?

16   A    Correct.

17   Q    Who did you agree with to commit the crime?

18   A    The first person would be Lee Elbaz, from when I met her at

19   the Canyon Ayalon; Ronen Roytman, Selen Ozakhun, Sabrina Elofer,

20   the retention agents.    Pretty much, the entirety of the staff

21   that I was working with.

22   Q    What was Ms. Elbaz's role?

23   A    She was the CEO of Yukom Communications and she was giving

24   generalized direction of, of -- she came, she was -- that was

25   her title, something more specific.
                                                                    67
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 67 of 133
                             EXAMINATION

 1   Q    As part of your plea, did you sign a plea agreement with

 2   the government?

 3   A    I did.

 4   Q    Mr. Smith, there is a binder in front of you.       If you could

 5   turn to Tab 1, Exhibit 878.     Is that your plea agreement?

 6   A    It is.

 7              MR. ATKINSON:   Your Honor, government moves to admit

 8   878, with redactions and without objection, excuse me.

 9              THE COURT:   Okay.

10              MR. POLLACK:    No objection as long as it's without

11   Attachment A.

12              THE COURT:   Okay.   Exhibit 878 without Attachment A is

13   in evidence.

14   BY MR. ATKINSON:

15   Q    Mr. Smith, as part of your plea agreement did you agree to

16   cooperate with the government?

17   A    I did.

18   Q    Does that include testifying at trial?

19   A    It does.

20   Q    What do you understand your primary obligation is today?

21   A    To tell the truth.

22   Q    What can happen if you don't tell the truth?

23   A    I can be charged with perjury and I guess, and this plea

24   agreement can be revoked.

25   Q    Have you been sentenced yet?
                                                                    68
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 68 of 133
                             EXAMINATION

 1   A    I have not.

 2   Q    What do you hope to gain if anything by cooperating with

 3   the government?

 4   A    A 5(k) downward departure.

 5   Q    Who will ultimately determine your sentence?

 6   A    The judge.

 7   Q    So, Mr. Smith, you testified that you started in Tel Aviv

 8   around August of 2015?

 9   A    That is correct.

10   Q    How long had the Tel Aviv office been in existence?

11   A    No more than a couple of weeks.

12   Q    How many employees were there when you arrived?

13   A    Maybe five.

14   Q    Besides you, where did the first Tel Aviv employees come

15   from?

16   A    I know that the, I believe, Yukom.      I know at least two of

17   them started there.

18   Q    And when you say, Yukom, do you mean Yukom's Cesaria

19   offices?

20   A    Yes.

21   Q    Over time, did more employees come to Tel Aviv and move

22   from the Cesaria office?

23   A    Yes.

24   Q    You testified that you were told in the first meeting that

25   Mr. Roytman was going to run the office; is that correct?
                                                                    69
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 69 of 133
                             EXAMINATION

 1   A    That is correct.

 2   Q    Did he, in fact, take over in charge of the office?

 3   A    Yes, he was in charge of that office.

 4   Q    What if any connections did Mr. Roytman have to Yukom?

 5   A    He was an employee and worked at Yukom for some time before

 6   managing the office in Tel Aviv.

 7   Q    When you started as a retention agent, what was your

 8   compensation structure?

 9   A    I received 12,000, 12,000 Shekel base salary, five

10   percent -- and the net commission of five percent for credit

11   card deposits, eight percent for wire deposits.

12   Q    When you were promoted to the floor manager you described,

13   what was your compensation?

14   A    The base salary of 12,000 Shekels remained the same and it

15   was .5 percent of the net of the Numaris office.

16   Q    Did you ever see Ms. Elbaz in the Tel Aviv office after you

17   started?

18   A    Yes.

19   Q    How often?

20   A    I would say, on average at least once a week.

21   Q    When you saw her there, what did you see her do?

22   A    I've seen her giving advice to the retention agents as well

23   as speaking, you know, to management, Ronen Roytman and

24   Selen Ozakhun, who's another manager at that office.

25   Q    You said, Selen Ozakhun?
                                                                    70
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 70 of 133
                             EXAMINATION

 1   A    I did.

 2   Q    I have it written down here as, O-Z-A-K-H-U-N.

 3        Going back to Ms. Elbaz, you said that she addressed the

 4   retention agents, do you remember things that she said to them?

 5   A    Sure.    I remember that she one time, you know, she was

 6   upset about the amount of withdrawals that were taking place in

 7   the Numaris office.    She made the, you know, anecdote that, the

 8   worth, the same amount of withdrawals request in the Numaris

 9   office as there was in the Cesaria office.      Keeping in mind that

10   the Numaris office had, you know, about 10 percent of the staff

11   from Cesaria.

12        Also made statements when it comes to how to motivate and

13   how to, you know, bring in more money and how to, you know, and

14   how to close more clients and to bring in the amount of money

15   that was, that they were looking for.

16   Q    Based on Ms. Elbaz's statements to the Tel Aviv office, did

17   you understand that she was familiar with net-deposit figures

18   and I guess, deposits and withdrawals at Cesaria -- I'm sorry,

19   in Tel Aviv?

20   A    Absolutely.

21   Q    Do you remember Ms. Elbaz ever giving advice to the

22   Tel Aviv staff about how to increase net deposits?

23   A    Sure.

24   Q    What do you remember her saying?

25   A    Giving, you know, one of the times that there was a, people
                                                                    71
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 71 of 133
                             EXAMINATION

 1   were complaining about the quality of the leads and saying,

 2   these people have already been defrauded by other binary option

 3   companies.

 4        She would give advice that once these people have come into

 5   the binary option system, that they, you know, they're money is

 6   going to be gone regardless if it's taken by you or, you know,

 7   me and the third person or taken by another binary options

 8   company.

 9        Whatever is going on in their life, if it would be that

10   they had student debt, that this could be a way for them to make

11   additional, you know, revenue to pay the student debt.       If they

12   had medical bills, whatever those medical bills, no matter what

13   the elements, sickness, this would be a way to go ahead and to

14   pay for these medical bills and for the treatment that was

15   needed.

16   Q    So let's break those down.     When you're saying, talking

17   about a client having medical bills, did you, did you understand

18   Ms. Elbaz as saying that binary options could be a way that the

19   client could pay for those medical bills?

20   A    Yeah.   So if someone was receiving, for instance, cancer

21   treatment, that this person could use the amount of money they

22   would profit from binary options to pay off, you know, whatever

23   the, the bills are for a chemo therapy, for example.

24   Q    And let me sort of ask another way.      So you understood that

25   to mean that Ms. Elbaz was telling you clients could make money,
                                                                    72
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 72 of 133
                             EXAMINATION

 1   in fact, or is that just a pitch?

 2   A      That's just the pitch.

 3   Q      Did you ever see Ms. Elbaz outside of the Tel Aviv office?

 4   A      I have.

 5   Q      Where was that?

 6   A      I've seen her, I've seen her outside at a restaurant.        I've

 7   seen her at Rhodes in Greece.

 8   Q      Why were you in Rhodes, Greece with Ms. Elbaz?

 9   A      This was a company retreat.

10   Q      When you say company retreat, what company --

11   A      Yukom in Cesaria and the Numaris office in Tel Aviv.         I

12   went on a trip to a Greek island for the weekend.

13   Q      When Ms. Elbaz was in the Tel Aviv office, what language

14   did she use or languages did she use?

15   A      I would say, predominantly, Hebrew, about 80 percent

16   Hebrew, 20 percent English.

17   Q      When she was speaking Hebrew, how would you understand what

18   she was saying?

19   A      Some of this, some of the time it was self evident.     If I

20   had a question about the specifics and what she had, I would

21   ask.   About, most of the people that I worked with had command

22   of Hebrew and English.    They would tell me what she said and a

23   lot of the time this information would be also relayed via email

24   right after that meeting in English.

25   Q      Going just to Tel Aviv office, did it use a company name?
                                                                    73
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 73 of 133
                             EXAMINATION

 1   A    Can you repeat the question?

 2   Q    I'll phrase it differently.     Did Tel Aviv operate under a

 3   company called Numaris?

 4   A    They did.

 5   Q    During your time at Numaris, did you come to understand the

 6   relationship between Numaris and Yukom?

 7   A    Yes.

 8   Q    What did you come to understand?

 9   A    That, one, there was a revenue share agreement between

10   Yukom and Cesaria; that's 40 percent went to the Yukom office in

11   Cesaria.    Two, the leads in which we were calling on a daily

12   basis would be sent to Tel Aviv from Cesaria.

13   Q    So let me ask you a little bit about both of those.       First

14   off, how did you come to understand the revenue sharing

15   agreement?

16   A    I was speaking with Ronen Roytman one day and he showed me

17   a spreadsheet which broke down the amount of gross, the amount

18   of leads, earnings per lead, profit per lead, how much the cost

19   per leads, the amount of total deposits, the amount of total

20   withdrawals, the net profit and then the revenue share.

21   Q    And the jury might not understand the concept of revenue

22   sharing, can you explain what that means?

23   A    Sure.   If there's a partnership with, you know, let's --

24   you know, if someone were to make a dollar, I would take 40

25   cents of this dollar and this would be, you know, go to the
                                                                    74
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 74 of 133
                             EXAMINATION

 1   other individual, so.

 2   Q    You talked about leads, what did you mean by leads?

 3   A    These were FTD's that have already made their first time

 4   deposit and we were contacting them to, you know, to -- in order

 5   to take more money from these potential leads.

 6   Q    So, how did the Tel Aviv office get its leads?

 7   A    Sure.    Every day leads would be sent from Cesaria to

 8   Tel Aviv.

 9   Q    Who did you understand was in charge of assigning leads

10   from Cesaria to Tel Aviv?

11   A    Ultimately, Lee Elbaz

12   Q    Now, so when you got, you got to the Tel Aviv office, what

13   brand did it operate under?

14   A    Binary Book.

15   Q    Was that one of the brands that the Cesaria office also

16   operated under?

17   A    It is.

18   Q    When you started working at the Tel Aviv office and

19   contacting clients, did you use your own name?

20   A    I did not.

21   Q    What name did you use?

22   A    John Ried.

23   Q    And could you spell John Ried for the court reporter?

24   A    Sure, J-O-H-N, R-I-E-D.

25   Q    How did you come to start using that fake name?
                                                                    75
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 75 of 133
                             EXAMINATION

 1   A    This was when working at Rushmore Marketing, I had four

 2   names.    This was one of the names that was from Rushmore.

 3   Q    So you continued using the same fake name that you had used

 4   at Rushmore?

 5   A    Exactly.

 6   Q    How many employees in the Tel Aviv office used a fake name

 7   when talking to clients?

 8   A    Every single employee.

 9   Q    Did Mr. Roytman?

10   A    Yes.

11   Q    What was his fake name?

12   A    Alexander Goldman.

13   Q    And do you know which fake name Ms. Elbaz used?

14   A    Sure, Lena Green.

15   Q    After you started, were you copied on emails that discussed

16   fake names for new employees?

17   A    Yes.

18   Q    Could you turn to Tab 2 please?

19               MR. ATKINSON:   And at this time the government offers

20   Exhibit 700.

21               THE COURT:   Any issues, Mr. Pollack?

22               MR. POLLACK:    No, Your Honor.

23               THE COURT:   Okay.   Exhibit 700 is in evidence.

24               MR. ATKINSON:   If we could publish to the jury,

25   please?
                                                                    76
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 76 of 133
                             EXAMINATION

 1               And if we could start by focusing on the bottom email,

 2   please.

 3               I'm sorry, Your Honor, this is -- I forgot this is in

 4   Hebrew, so if we could offer 700T as the translation as well.

 5               MR. POLLACK:    No objection.

 6               THE COURT:   Okay.   Exhibit 700T is in evidence as

 7   well.

 8               MR. ATKINSON:   And why don't we just go ahead and

 9   publish 700T, please, to the jury?

10   BY MR. ATKINSON:

11   Q    So at the bottom, Mr. Smith, do you see an email from

12   somebody using the name Selen Alarie?

13   A    I do.

14   Q    Do you know who used the fake name, Selen Alarie?

15   A    Yes.

16   Q    Who is that?

17   A    Selen Ozakhun.

18   Q    Where did Ms. Ozakhun work?

19   A    She worked at Numaris Communications.

20   Q    So she worked in Tel Aviv with you?

21   A    She did.

22   Q    Did she start before or after you?

23   A    After.

24   Q    How did she come to start at the Tel Aviv office?

25   A    She was placed there by Lee Elbaz.
                                                                    77
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 77 of 133
                             EXAMINATION

 1   Q    What was her role inside the company?

 2   A    She would be the, say, the branch manager.

 3   Q    So, you described yourself as a floor manager.       Where did

 4   she, was she below you or above you?

 5   A    Above me.

 6   Q    And was she below Mr. Roytman or above him?

 7   A    She was below Mr. Roytman.

 8   Q    What did her responsibilities entail?

 9   A    Distributing the the leads, making sure the, like, the

10   count of money for the office, HR, new hiring, any type of

11   firing.   Generally, making sure that the company hit its quotas

12   and communicating directly with other, with Yukom Communications

13   and other offices in Mauritius and therefore, things like that

14   nature.

15   Q    Did you ever see Ms. Olar -- excuse me, Ms. Ozakhun and

16   Ms. Elbaz have contact after she started?

17   A    Yes, all the time.

18   Q    How, how were they communicating?

19   A    They communicated quite frequently by phone.       I know they

20   have, I've seen emails, communications back and forth.       And you

21   know, when Lee would come to the Tel Aviv office, she seemed

22   very friendly with Selen.

23   Q    So, going back to this email, the subject -- well, first

24   off, who is the -- who is in the "To" line?

25   A    The "To" line?    Yes, this is the original message to
                                                                    78
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 78 of 133
                             EXAMINATION

 1   Lena Green.

 2   Q      And who used that email account?

 3   A      Lee Elbaz.

 4   Q      Are you copied on this email?

 5   A      I am.

 6   Q      And you're using the John.Ried@BinaryBook.com address?

 7   A      Yes.

 8   Q      The subject is, new kit.   Can you explain what a new kit

 9   was?

10   A      A new kit was when a new employee would start they would

11   need to have a name, an email address, Skype account, a CRM

12   established with this stage name.      So this kit would have to be

13   created by the IT department.

14   Q      So, you have the names in the body of the email,

15   Allen Matatof and Allen Ross.     Could you tell the jury, which

16   one is the real name and which one is the fake name?

17   A      Allen Matatof is his given name and the stage name is

18   Allen Ross.

19   Q      Can we go to the top email, please?

20          Do you see Ms. Elbaz responded to Ms. Ozakhun?

21   A      I do.

22   Q      She wrote, Tell Topaz, I bet I approved.    Do you see that?

23   A      I do.

24   Q      Why did you understand that Ms. Ozakhun wrote to Ms. Elbaz

25   and Ms. Elbaz wrote that she approved?
                                                                    79
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 79 of 133
                             EXAMINATION

 1   A    There was other communications that said that any new kit

 2   needed to be ran through Lee for her approval before they could

 3   be opened in the Tel Aviv office.

 4   Q    We can take that down.     Thank you Ms. Wu.

 5        So, Mr. Smith, going back to your, your first couple weeks

 6   in the Tel Aviv office.    How did the office perform in terms of

 7   bringing in new net deposits?

 8   A    They under-achieved.

 9   Q    Didn't you see Ms. Elbaz have a reaction to their

10   performance?

11   A    She was not happy.

12   Q    Did she visit the Tel Aviv office?

13   A    She did.

14   Q    What do you remember her saying?

15   A    That the, you know, the performance of this office is

16   pathetic and part of the statements, which I made earlier about

17   how to increase the, how to increase sales, a different closing

18   techniques were discussed in this meeting.      And, you know, and

19   it was a lot of times of how to prevent withdrawals, as well as

20   saying that the people and using the names of people in the

21   Cesaria office as examples for the Tel Aviv office to emulate,

22   to mimmick them and to be as -- to use exactly the techniques

23   which they were using in order to bring in more money.

24   Q    After the initial poor performance in the Tel Aviv office,

25   did anyone else from the Cesaria office visit the Tel Aviv
                                                                    80
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 80 of 133
                             EXAMINATION

 1   office to speak to the employees?

 2   A     Yes.

 3   Q     Who do you remember coming?

 4   A     Afik Tori, he had the stage name, Kevin White.

 5   Q     Do you remember personally speaking with Mr. Tori?

 6   A     I do.

 7   Q     Who or what did Mr. Tori say was the reason for him being

 8   there?   Who?

 9   A     He said he was here to go ahead to give some techniques on

10   how to improve my closing performance or sales performance.

11   Q     Do you remember, remember any tips or advice that Mr. Tori

12   gave you?

13   A     Not specifically, but he gave me, you know, his background

14   and kind of, how to, you know, feel very confident on the phone

15   and just be really confident and don't get, you know, don't take

16   no.   It was more of the persona of how he emulated what was

17   being said.

18   Q     Did you ever see Mr. Tori again?

19   A     I did.

20   Q     Where did you see him?

21   A     At, in Rhodes, and that's in Greece.

22   Q     Again, after the Tel Aviv offices initial poor performance,

23   did Ms. Elbaz send recordings of calls?

24   A     She did.

25   Q     And did she send those to -- were those calls distributed
                                                                    81
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 81 of 133
                             EXAMINATION

 1   to the Tel Aviv office to listen to?

 2   A    Yes.

 3   Q    How were some of them distributed to you?

 4   A    Via email.

 5   Q    What did you understand you were supposed to do when you

 6   received the email?

 7   A    We were supposed to listen to these calls.

 8   Q    When they were initially sent, do you remember any

 9   technical difficulties with getting them to play?

10   A    Yes, I remember this because there was like a hour where

11   everyone was, couldn't listen to this.      So it became, something

12   memorable because you're supposed to listen to these calls and

13   no one could play them.

14   Q    Did the technical difficulty get fixed?

15   A    It did.

16   Q    After the technical difficulty was fixed, did you actually

17   listen to some of these calls?

18   A    Yes, I have.

19   Q    What did you understand was the purpose of sending these

20   calls to the Tel Aviv office?

21   A    To use these as examples so that we could emulate exactly

22   the techniques that were used in order to close and to perform

23   exactly like the Cesaria office.

24   Q    Did you understand that some, some, some of these calls

25   were coming from Cesaria?
                                                                    82
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 82 of 133
                             EXAMINATION

 1   A    I understood all of them to be made in Cesaria.

 2   Q    If you could turn to Tab 3, please and look at Exhibit 615.

 3              MR. ATKINSON:   At this time the government offers

 4   Exhibit 615, pursuant to 801(d)2(e).

 5              THE COURT:   Any issues?

 6              MR. POLLACK:    Yes, Your Honor.   Objection, hearsay.

 7              THE COURT:   Okay.   I'm going to overrule the objection

 8   under 801(d)2(e) and discuss the specifics later.

 9              Go ahead.

10              MR. ATKINSON:   Could we publish it, Exhibit 615 to the

11   jury?

12              THE COURT:   Yes.

13              MR. ATKINSON:   So -- and, Your Honor, again, I'm

14   sorry, I'm going to -- I'll get better at this.       We also offer

15   615T as the translation and 615.1 as the attachment and 615S as

16   the demonstrative.

17              THE COURT:   Okay, subject to the same objection, I'll

18   admit all of those.

19              MR. ATKINSON:   And why don't we go ahead and publish

20   615T, Ms. Wu.   Thank you.

21   BY MR. ATKINSON:

22   Q    So let's start at the bottom two emails, please.

23   Mr. Smith, do you see the first email at the bottom is sent to

24   Ms. Elbaz?

25   A    I do.
                                                                    83
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 83 of 133
                             EXAMINATION

 1   Q    And the subject of the email is, Daniel Buckley good

 2   conversation.   Do you see that?

 3   A    Yes.

 4   Q    And the email of the, the first email is July 21st, 2015,

 5   do you see that?

 6   A    Yes.

 7   Q    Do you, did you come to know somebody who used the fake

 8   name, Daniel Buckley?

 9   A    I did.

10   Q    Who is that?

11   A    Anog Maarek, Maarek -- I apologize for the pronunciation.

12   Q    It's A-N-O-G, M-A-A-R-E-K, does that sound right?

13   A    Yes.

14   Q    How did you come to meet Mr. Maarek?

15   A    He worked, subsequently worked in the Tel Aviv office in

16   Numaris.

17   Q    And where did he work before the Tel Aviv office?

18   A    He worked in Cesaria at Yukom.

19   Q    Why did he move to Tel Aviv?

20   A    I believe that driving to, there was a couple -- he told me

21   that there was a couple reasons.     One, the driving, the commute

22   to Cesaria and two, he felt a little snug there.       There was a

23   reward for the best retention agents, where the employees were

24   awarded with the BMWs and he felt a little snubbed that he did

25   not receive a BMW from Yukom, so he wanted a change.
                                                                    84
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 84 of 133
                             EXAMINATION

 1   Q    So the first email from July 21st, to Ms. Elbaz is

 2   forwarded to someone named Alexander Goldman on August 26, 2015.

 3   Do you see that?

 4   A    I do.

 5   Q    Okay.    Can you remind the jury who Alexander Goldman is?

 6   A    That is Ronen Roytman.

 7   Q    And if we could look up at the top, or the top email but

 8   also look at the, if we could get the email.      Sorry, if we could

 9   zoom out and get the middle email at the same time.

10        So, so the middle email is sent on August 26th, 2015, by

11   Ms. Elbaz.    And then on the same day, Mr. Roytman forwards it to

12   the email address TLV@BinaryBook.com, do you see that?

13   A    Yes.

14   Q    And who received emails at TLV@Binary Book.com?

15   A    Sure.    That was a, that was a group email address for every

16   retention agent and pretty much, all employees at the Tel Aviv

17   Branch at Numaris Communications.

18   Q    Did you receive emails sent to the TLV@BinaryBook.com email

19   address?

20   A    I did.

21   Q    The, at the top email, you can see the file name of the

22   attachment.   Do you see that?

23   A    I do.

24   Q    It says, Kenneth Henao, dash, 165543 verse Daniel Buckley,

25   8.7.20015.wave?
                                                                    85
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 85 of 133
                             EXAMINATION

 1   A    I do.

 2   Q    Are you familiar with the naming convention that was used

 3   in that attachments?

 4   A    Yes.

 5   Q    Could you walk the jury through the naming convention?

 6   A    Sure.   So on the left side you have, Kenneth Henao, who

 7   would be the client's name.

 8   Q    How do you know, how do you know it's the clients name?

 9   A    Because right next to it, you're going to see a six-digit

10   number.   Each Binary Book client is going to be, have a

11   six-digit number or a number that's assigned next to him.           Now

12   versus is going to be like any boxing, boxing, you know, boxing,

13   baseball whatever you have and Daniel Buckley, who is the

14   retention agent.

15        As well, in Israel like most of Europe, the date is going

16   to come first, then the month, then the year.      So this would be

17   on the, this would be on July 8th, 2015.

18   Q    So did Mr. Maarek a/k/a Daniel Buckley, did he start before

19   or after you did in the Tel Aviv office?

20   A    He started after me.

21   Q    So in July of 2015, where was Mr. Maarek working?

22   A    At Yukom Communications in Cesaria.

23   Q    What was Mr. Maarek's background?

24   A    He worked in binary options for some time.       I know that he

25   was an artist of some sort, French national.
                                                                    86
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 86 of 133
                             EXAMINATION

 1   Q    Did Mr. Maarek have any financial background?

 2   A    Not to my knowledge.

 3               MR. ATKINSON:   Ms. Wu, if we could now go to the

 4   attachment 615.1 and if you could actually put up 615S, as well.

 5   And if we could play the first clip of 615.1, which runs from 19

 6   seconds to 28 seconds?

 7        (Audio recording was played.)

 8   BY MR. ATKINSON:

 9   Q    Mr. Smith, do you recognize the voice that says, hello

10   Kenneth?

11   A    I do.

12   Q    Who's is that?

13   A    That would be Mr. Maarek or Daniel Buckley.

14   Q    Could we play the next clip which is, runs from 817 to 950?

15        (Audio recording was played.)

16   BY MR. ATKINSON:

17   Q    If we could zoom in on the sentence, what we'll be able to

18   make as profit is actually $22,000 of profits and I'm talking

19   tonight, talking about tonight, excuse me.

20        Mr. Smith, did you ever promise a Binary Book client that

21   you could make him large amounts of money in a short period of

22   time?

23   A    Yes.

24   Q    Was that true?

25   A    No.
                                                                    87
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 87 of 133
                             EXAMINATION

 1   Q    Why would you lie to a client and tell him you could make

 2   him lots of money in a short period of time?

 3   A    To incentivize the client to deposit and to increase

 4   urgency so they deposit it quicker.

 5   Q    At the Tel Aviv office, could you hear what other retention

 6   agents were saying to clients?

 7   A    Yes.

 8   Q    Could you give the jury a sense of what the retention floor

 9   was like?

10   A    Sure.    It was extremely, it was pretty loud and, you know,

11   there was, you know, alcohol.     People -- you know, party type

12   atmosphere.   As well as calls like we just heard being, you

13   know, with broad strokes being identically the same.       Something

14   is going on in the financial markets.      Give me a large sum of

15   money extremely quickly.    I'm going to give you a bonus of some

16   sort or some type of incentive and we're going to make a lot of

17   money, extraordinarily quickly.

18   Q    So, Mr. Maarek is talking about a VIP trade tonight and

19   that's what he's trying to tell the client to invest in.

20   Generally, is that what you understand?

21   A    Yes.

22   Q    From what you observed, what expertise did Mr. Maarek have

23   to pick trades?

24   A    None.

25   Q    How about you, what expertise did you have to pick trades?
                                                                    88
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 88 of 133
                             EXAMINATION

 1   A    No expertise.

 2               MR. ATKINSON:   Ms. Wu, could we play the next clip

 3   which runs from 950 to 232.

 4        (Audio recording was played.)

 5   BY MR. ATKINSON:

 6   Q    Could we zoom in on the top of the Page 4?

 7        Mr. Smith, do you see at 10:29, the client,

 8   Mr. Kenneth Henao asked, the bonus is just there for making

 9   money and Mr. Maarek responded, exactly, correct?

10   A    I do.

11   Q    Did you ever place, so-called, bonuses into a client's

12   account?

13   A    Yes.

14   Q    What was your understanding of placing bonus' into a

15   client's account?

16   A    The idea was to be two-fold.     One, increase the amount of

17   money that they were depositing and two, by using the bonus as a

18   preventing tool for them to withdraw.

19   Q    How would placing a bonus in an account prevent

20   withdrawals?

21   A    Sure.   There was a turnover requirement before any money

22   would be able to be withdrawn.     That would mean the bonus money

23   or the client's own capital.     For an example, if someone

24   deposited $10,000 of their own money and they received a $10,000

25   bonus and there was a 30 times, you know, rollover before they
                                                                    89
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 89 of 133
                             EXAMINATION

 1   could touch that account, the client would need to make $300,000

 2   worth of trades before any money in the account was eligible for

 3   withdrawal.

 4   Q    In your experience, how common was it for Binary Book

 5   clients to achieve that type of turnover?

 6   A    I have never seen it.

 7   Q    Did you see a lot of clients fail to make the turnover?

 8   A    Yes, every single one.     They would lose their money before

 9   hitting a turnover.

10   Q    Based on what you heard in the Tel Aviv office, how common

11   was it to place a bonus into a client's account?

12   A    Very often.    The only times, as a matter of fact, the only

13   times that I've seen bonuses not placed into the accounts is

14   when clients already had knowledge or foreknowledge about how

15   the bonuses worked, either from dealing with Binary Book or

16   another binary options company previously, and they understood

17   these terms and conditions from previous experience of being

18   unable to withdraw.

19              MR. ATKINSON:   Ms. Wu, could we play clip four, which

20   runs from 10:47 to 13:39.

21        (Audio recording was played.)

22              MR. ATKINSON:   Can we go back to the 1123 mark, please

23   and zoom in.

24   BY MR. ATKINSON:

25   Q    Mr. Smith, do you see where Mr. Maarek says, we're going to
                                                                    90
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 90 of 133
                             EXAMINATION

 1   get to $150,000 total and we're going to start trading for

 2   150,000 U.S. dollars and we're going to be able to make $22,000

 3   already?

 4   A    Yes.

 5   Q    How many of your Binary Book clients withdrew more money

 6   than they originally invested?

 7   A    Not one.

 8   Q    From your time at the Tel Aviv office, how much of the

 9   initial, initial investment of clients was returned to them?

10   A    Can you, can you rephrase the question?

11   Q    So, there's deposits and then there are withdrawals.

12   A    Correct.

13   Q    How much of the money that was deposited was later

14   withdrawn?

15   A    Max, I would say about 5 percent of the total, you know.

16   Q    If we can go to the 1134 mark, please.      And actually, if we

17   could -- I'm sorry, if we could zoom out and look at the

18   response, as well.

19        At 1134, do you see that the client, Kenneth Henao asked,

20   of the 22 thousand that we make, what amount of that is yours

21   and what amount of it is mine?     And then -- do you see that?

22   A    Yes.

23   Q    And then, do you see Mr. Maarek responds, it's all yours,

24   all profits they are yours.     Okay.   Actually, when you make the

25   winning trade, you take 80 percent profits, per trade.       And then
                                                                    91
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 91 of 133
                             EXAMINATION

 1   later it says, now we make the $20 that's left.       How did -- what

 2   did you tell Binary Book clients about how you were paid?

 3   A     We would tell them that we were, you know, the, we were

 4   incentivized by them winning trades.     That how -- the more many

 5   that they were winning with their trades, the more profit that

 6   we, as the broker, expert trader, would go ahead to make and as

 7   well as the company, Binary Book.

 8   Q     Was that true?

 9   A     That is a false statement.    It's a lie.

10   Q     Did your compensation have anything to do with the traders

11   success?

12   A     Has zero -- it has nothing to do with the trade success.

13   Q     Why did you lie to a client about how you were being paid?

14   A     Sure, because it incentivizes the client and makes the

15   client connect with you.    So if the client would know the truth

16   that we only get paid money when, you know, when the money comes

17   in.   And it's a net -- you know, we only lose money when the

18   money leaves the company, they would not be incentivized to

19   deposit money with us.    We want to build rapport with them, to

20   make sure that they feel we have their best interest at heart

21   and that our money is right along with theirs.

22   Q     How often did you hear Tel Aviv employees tell clients

23   something to the effect of, I make money when you make money?

24   A     Every single phone call when the question was asked.

25   Q     Could we go to the next page please and look at 1241?
                                                                    92
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 92 of 133
                             EXAMINATION

 1        Do you see when Kenneth Henao tells Mr. Maarek, and we made

 2   a mutual agreement that I don't want to drain my savings

 3   accounts?

 4   A    Yes.

 5   Q    Do you recall the term, resistances, being used in the

 6   Tel Aviv office?

 7   A    Yes.

 8   Q    Could you tell the jury what resistances means?

 9   A    Resistance would be objections that the client would give

10   that, you know, reasons why he didn't want to invest more money

11   with Binary Book.

12   Q    What were employees taught to do when clients had

13   objections or resistances?

14   A    Different techniques and depending, you know, what the

15   objection was; I need to speak to my wife or I don't have

16   anymore money or we have to wait longer.      There would be a

17   canned response or, you know, a trained response which would be

18   given for every single answer and this would be discussed in the

19   room quite frequently.

20   Q    If we could not play clip 1410 -- excuse me, the next clip

21   which runs from 1410 to 1443?

22        (Audio recording was played.)

23   BY MR. ATKINSON:

24   Q    If we look at the top of that page.

25   A    Mm-hmm.
                                                                    93
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 93 of 133
                             EXAMINATION

 1   Q    Mr. Maarek made reference to a receipt, what did, what did

 2   you understand that to be in reference to?

 3   A    That would be the swift or the proof that the money was

 4   sent from this individuals bank to the wire instructions that

 5   would have been sent from Mr. Maarek.

 6   Q    Okay.   In Tel Aviv, why would you want to have a swift?

 7   A    Sure.   Unlike the credit card deposits which were

 8   automatically connected to the platform, this, the amount, the

 9   wires, transfers would need to be plugged in manually to get,

10   for the retention agents to be paid and as well as for this to

11   be reflected in the client's account.      So in order for

12   Mr. Buckley to receive credits or to receive payments for this,

13   for the money that Mr. Henao is going to send, he would want to

14   get this as quickly as possible to swift.

15   Q    Could we go back to 615T and focus on the subject again?

16        The subject here is, Daniel Buckley good conversation.

17   What did you understand a good call to mean?

18   A    A good call was one where it was successful, that money was

19   taken from the client and it was able to overcome different

20   resistances or objections.

21   Q    If you could turn to Tab 4, this is Exhibit 616.        And at

22   this time, the government offers Exhibit 616, 616T and 16.1

23   pursuant to 801(d)2(e) as well as 616.1S as a demonstrative.

24              MR. POLLACK:   Same objections.

25              THE COURT:   Well, I haven't heard anything about what
                                                                    94
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 94 of 133
                             EXAMINATION

 1   this is, so since there's an objection, maybe you should lay

 2   some foundation.

 3              MR. ATKINSON:   Sure, Judge.

 4   BY MR. ATKINSON:

 5   Q    Mr. Smith, could you look at 616?      Is this another email in

 6   which Mr. Roytman forwards an email from Ms. Elbaz to the

 7   Tel Aviv office with a recording?

 8   A    Yes, it is.

 9   Q    And was this one, another one of the recordings you

10   understood you were supposed to listen to in order to increase

11   performance in Tel Aviv?

12   A    It is.

13   Q    Okay.    And why don't you go ahead and look at Tab 5, what's

14   been marked as Exhibit 617.     Is that email also an email from

15   Mr. Roytman to the Tel Aviv office, forwarding an email from

16   Ms. Green with a serious of recordings?

17   A    It is.

18   Q    And both of those emails are sent on the same day as

19   Exhibit 615, all within approximately a minute of one another?

20   A    615 is Tab 4.

21   Q    Tab 3, so if you look at three, four and five?

22   A    Okay.    Yes.

23              MR. ATKINSON:   Your Honor, at this point, the

24   government will offer, we'll just offer the next two exhibits at

25   the same time; 616, 616T, 616.1, 617, 617T, 617.1, 617.2, 617.3,
                                                                     95
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 95 of 133
                             EXAMINATION

 1   617.4, 617.5 and 6 -- 617.6, all as -- pursuant to 801(d)2(e)?

 2               THE COURT:   So all the points, those are all

 3   transcripts?

 4               MR. ATKINSON:   Those are all the audio files.

 5               THE COURT:   The audio, okay.   Subject to the

 6   objections, I will admit all the 616, 616T, 616.1, 617, 617T,

 7   617.1.

 8               MR. POLLACK:    Your Honor, I think the 617's are

 9   already in.

10               THE COURT:   That's right.   So the other ones I will

11   admit under 801(d)2(e).     The transcripts will be demonstrative

12   aides and the translations will be in evidence.

13               MR. ATKINSON:   The translations of the emails and then

14   we'll offer -- sorry, Judge, I've got to do one more, 616.1S and

15   then 617.1 S through 617.6 S as demonstrative aids.

16               THE COURT:   Okay.

17               MR. ATKINSON:   And, Judge, we can hammer it out

18   after --

19               THE COURT:   Okay.   That's right.

20               MR. ATKINSON:   I don't believe those are actual

21   evidence.   There are different legs of the same e-mail.

22               THE COURT:   Okay.   Well, all the ones you've

23   identified, they're admitted under 801(d)2(e) subject to the

24   restrictions we've had on translations and/or transcripts.           I

25   believe that, basically, takes us to the end of the day, so you
                                                                    96
     Case 8:18-cr-00157-TDC
     AUSTIN  SMITH - DIRECT Document 284 Filed 08/07/19 Page 96 of 133
                             EXAMINATION

 1   all will have to wait until tomorrow to hear anything from

 2   these.

 3              So, ladies and gentlemen, not a deliberate

 4   cliffhanger, but we try to deliver.     We'll see you tomorrow

 5   morning at 9:00 o'clock.

 6              And I understand there was an inquiry about where we

 7   are in the schedule.    I think the general answer to that is we

 8   are on track to finish by Friday.     I think I had said that --

 9   I'm not sure I said this exactly very specifically when we were

10   selecting the jury, but we asked you to be available all of next

11   week, but I think our internal schedule has been that we don't

12   ordinarily sit on Mondays here.     We did this past week because

13   we missed the prior Wednesday.     So if we stay on track, will

14   likely not need you on Monday, but we ask you to keep it open in

15   case we start to fall behind.

16              So, we'll let you know more about that tomorrow, but

17   we do expect to finish by the end of next week.       And whether we

18   need you on Monday or not may just depend on how things are

19   going tomorrow.

20              So with that, enjoy the evening.     No homework again.

21   Don't discuss the case.    Keep an open mind.    We'll see you

22   tomorrow morning.    Thank you very much.

23              THE DEPUTY CLERK:    All rise for the jury.

24        (Jury out.)

25              THE COURT:   Mr. Smith, you're welcome to step out for
                                                                    97
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 97 of 133

 1   the evening.   We'll see you tomorrow morning.

 2              THE WITNESS:    Thank you, Your Honor.

 3        (Witness excused.)

 4              THE COURT:   So, are there still objections to Exhibits

 5   two and 232 and 232.1?

 6              MR. ATKINSON:   Judge, just to walk you through the

 7   issues on 232.   So, 232 -- both two and 232 involve statements

 8   by Mr. Smith to clients.    And Exhibit 2 is also the charged wire

 9   corresponding to Count Two.

10              The count -- Exhibit 2 does not have any response from

11   Mr. Corsetty, the victim in this incident.

12              THE COURT:   What tab is Exhibit 2.

13              MR. ATKINSON:   Tab eight, Judge.

14              THE COURT:   Mm-hmm.

15              MR. ATKINSON:   So we would just offer that under

16   801(d)2(e) based on the testimony Mr. Smith has just given.

17              THE COURT:   Mr. Pollack, any issue with that other

18   than the continuing issue regarding co-conspirator statements?

19   I think I --

20              Just for the record, I do find based on Mr. Smith's

21   own testimony that he is a member of the conspiracy by

22   preponderance of the evidence.     And I think connecting it back

23   to the Cesaria conspiracy, which has already been discussed, I

24   do find that between the fact that -- certainly that Ms. Elbaz

25   was involved in both, but also that he testified several
                                                                     98
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 98 of 133

 1   individuals from Cesaria came down to give advice and then

 2   actually came down to work out of Tel Aviv; that they were

 3   getting these videos.    I mean, audio recordings that --

 4              For example, I think we heard that he -- Mr. White or

 5   Mr. Tori had come down, that they were -- and that they went on

 6   a retreat together with the folks from Cesaria.       Those and other

 7   facts, I think, establish by preponderance of the evidence that

 8   the -- is enough to establish that Mr. Smith's role was as part

 9   of the same conspiracy.

10              So, based on that finding, I would admit Exhibit 2 as

11   a statement by a co-conspirator.

12              MR. ATKINSON:   Thank you, Judge.    And then with

13   respect to 232 --

14              THE COURT:   And that goes, by the way, for the -- that

15   finding applies to the earlier exhibits for which that was --

16              MR. ATKINSON:   With Mr. Roytman as well.

17              THE COURT:   Right, Mr. Roytman based on Mr. Smith's

18   testimony.

19              MR. ATKINSON:   And then with respect to Exhibit 232,

20   it's the same issue we had with Mr. Bryant, Your Honor, which is

21   that it's an email chain.

22              Of course, I would argue, Your Honor, that there's

23   really no substantive responses from Mr. Corsetty.       It's

24   Mr. Ried sending contact information, the deposit confirmation

25   form and authorization to trade on behalf of a client to
                                                                    99
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 99 of 133

 1   Mr. Corsetty.   And then if you go to page -- I'm sorry.      If you

 2   go to page 7, probably the most substantive comment Mr. Corsetty

 3   says is, "Not a good day.    I hope we can recover from that

 4   disaster."

 5              Mr. Ried responds, "I'll get it back.      It was a very

 6   tough day.   I'm going to do what I can for the NFP.      So we would

 7   just offer Mr. Corsetty's statement there only for the context

 8   of Mr. Ried's response.

 9              THE COURT:   NFP, that's the non-farmer payroll --

10              MR. ATKINSON:   Non-farmer payroll.

11              THE COURT:   -- report, of course.

12              Mr. Pollack, any specific objection to these?

13              MR. POLLACK:    I have the same objection, but I agree

14   with Mr. Atkinson.    It's the same issue, so I mean, consistent

15   with the Court's prior ruling, I maintain my objection but

16   assume they'll come in.

17              THE COURT:   Well, I will say that I've had a chance to

18   look at it briefly.     As I said, Mr. Ried's statement are

19   admissible under 801(d)2(e).     I do think the statement about

20   recovering from the disaster is admissible to allow us to

21   interpret Mr. Ried's next statement as to what he's referring to

22   about the tough day.

23              The only one that I -- and I think the others -- the

24   only one I wasn't sure about was --

25              Let's see.   There is a statement on page 4 about
                                                                   100
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 100 of 133

 1   "today there were three losing trades made."       Arguably, that was

 2   offered for the truth.     I don't know if you need that or --

 3              MR. ATKINSON:    We don't, Judge, and we'll just offer

 4   to redact that statement.

 5              THE COURT:   Okay.   So subject to that, based on the

 6   completeness issue as well as 801(d)2(e), I will admit Exhibit

 7   232.

 8              MR. ATKINSON:    So, Judge, moving to 232.1, in this

 9   email chain Mr. Corsetty is sent and then sends back a

10   Authorization to Trade on behalf of a client.       I think I we've

11   heard this called by its abbreviation, its acronym ATT.        That's

12   after the blue sheet.

13              At this point, given where Mr. Pollack has offered a

14   number of Binary Book documents, we actually think this would

15   fall under 803.6 as a business record.      We would like to offer

16   it as 803.6 as long as we can establish some foundation with

17   Mr. Smith, but this was made and kept in the ordinary course of

18   the business of the company, Numaris/Yukom/Linkopia.

19              THE COURT:   Well, I mean, I think the form itself,

20   that may be something that Mr. Smith can testify to.

21              What do you think of that, Mr. Pollack?

22              MR. POLLACK:    Well, Your Honor, I haven't offered

23   anything under the business records exception and even if I had,

24   I don't think that that has any relevance.       The question is, I

25   believe, whether or not the witness can establish the foundation
                                                                   101
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 101 of 133

 1   for it to come in as a business record and I need to hear from

 2   the witness before making that decision.

 3              THE COURT:   Okay.   I mean, it does occur to me in

 4   looking at this that it's one thing to say there's the form, but

 5   it looks like the information here, including the individual's

 6   address as to whether he resides at that location is filled in

 7   by Mr. Corsetty.    So, you have a separate exception for that?

 8              MR. ATKINSON:    It would just fall within the business

 9   record as a transmission of a fact.      The same way that if a call

10   center records a complaint and that is -- I'm sorry, call center

11   records client information that's given over the phone, that is

12   the business record of the company.

13              THE COURT:   Depends how the company operates.      I mean,

14   you need either it's someone from the company, which would not

15   be or someone has a duty to report accurately.       I'm not sure

16   it's been established that every client needs to do that.

17              MR. POLLACK:    Also, the whole theory is that it's a

18   routine thing that this business does every day, and that's what

19   gives it heightened reliability.      If this is a one-off from a

20   customer, it doesn't have that.

21              MR. ATKINSON:    Judge, if -- it sounds like we're

22   getting close to a stipulation as to Mr., what would

23   Mr. Corsetty testify to if he was present.       This is the victim

24   who had brain surgery two weeks ago.      So, if we can reach

25   stipulation, we obviously won't try to offer this under any
                                                                   102
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 102 of 133

 1   exception.   We would be happy with the stipulation, but just

 2   wanted -- I still think it does fall under the business record

 3   and would like to be heard on that.

 4              THE COURT:   Well, again, I think -- I know what you're

 5   saying and I think there is a gray area between -- I mean, some

 6   of it really does depend on how this company operates.        I think,

 7   again, you're safe that this information is information that the

 8   company person knows about and puts in it.       I think you're in

 9   relatively good shape if it's a partner company, a contractor

10   who they work with whose duty is to make sure that all these

11   addresses that are put in here are accurate.       My guess is there

12   are examples where the company is relying on the customers to

13   provide the right information, but you may -- you may want to

14   find me a case on that.

15              MR. ATKINSON:    Yes, Judge.

16              THE COURT:   But then also, it would also depend on

17   what Mr. Smith can say about how this works at this company.

18   So -- or some other witness.     Doesn't have to be Mr. Smith, but

19   would have to be somebody before we admit it in that regard.

20              But I agree with you, if the reason want this is to

21   get Mr. Corsetty's address, then there may be other ways and at

22   that point maybe it's cumulative.      So, you can let me know if

23   that's something you can work out.

24              MR. ATKINSON:    Hopefully collegiality will prevail,

25   Judge --
                                                                   103
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 103 of 133

 1              THE COURT:   Okay.   Well, that's always a good hope

 2   generally and rule.

 3              Anything else on these exhibits?      So, basically, I

 4   think two and 232 generally would be in.      I think subject to a

 5   foundation, I can see 232.1 coming in.      These extra layer of

 6   hearsay from the, from the client, I would interested to have

 7   some additional law on that question.      I don't think it's

 8   impossible, but I think that's a second more complex question

 9   than just the form document.

10              MR. ATKINSON:    Judge, I think the only one -- I think

11   this is going to be pretty standard 801(d)2(e) emails or

12   exhibits, or an email that Ms. Elbaz was on, so.

13              THE COURT:   Okay.   Well, I mean, it's nice to know

14   these things in advance.     Now Mr. Pollack has had them for one

15   night and one very late night, but if there's anything new on

16   this, Mr. Pollack, if you can try to raise it first thing in the

17   morning before we get going, I'd appreciate it.

18              Timing-wise now that you're partway through, how long

19   will you be with Mr. Smith?

20              MR. ATKINSON:    I'm going to consult with Mr. VanDyck.

21   We were trying to divvy up the audio recordings between the two

22   witnesses.   I think we actually have gotten most of the clips we

23   want to play.    That would be the only determination.     I think we

24   may be finish within an hour and a half, maybe an hour and ten

25   minutes with Mr. Smith on direct.
                                                                   104
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 104 of 133

 1               THE COURT:   Okay.   Any sense yet, Mr. Pollack, how

 2   long you'll be with him?

 3               MR. POLLACK:   Less than a hour.

 4               THE COURT:   Okay.   So we'll have -- the next witness

 5   is Mr. Hadar; is that correct?

 6               MS. COTTINGHAM:   Yes, Your Honor.

 7               THE COURT:   So he'll be available?

 8               MS. COTTINGHAM:   Yes, Your Honor.

 9               THE COURT:   And have you discussed with Mr. Pollack

10   what the exhibits are?     I think -- there was possibility of him

11   coming today, so I assume that's already been provided to him,

12   right?

13               MS. COTTINGHAM:   Yes, Mr. Pollack has got those

14   exhibits.    We haven't discussed them yet, but we certainly will

15   discuss any issues before tomorrow morning.

16               THE COURT:   Just so I understand it, Mr. Hadar is

17   another retention agent; is that correct?

18               MS. COTTINGHAM:   Yes, Your Honor.

19               THE COURT:   From Tel Aviv or from Cesaria?

20               MS. COTTINGHAM:   He's from Cesaria, Your Honor.

21               THE COURT:   Okay.   And then do we have anybody else

22   after him?

23               MS. COTTINGHAM:   Your Honor, we anticipate calling

24   Kenneth Henao.    You just heard some clips from Mr. Henao.      He's

25   a victim in this case.
                                                                   105
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 105 of 133

 1              THE COURT:   Anybody else for tomorrow?

 2              MS. COTTINGHAM:    I don't think anybody else for

 3   tomorrow, Your Honor.     I think that takes us through the day.

 4              MR. POLLACK:    My understanding was the estimate, they

 5   were going to close tomorrow or end tomorrow.

 6              THE COURT:   Maybe we can get some clarification on

 7   that.   Are you saying that that's your case or are you saying

 8   that's all you can do tomorrow and you're going to have more

 9   witnesses Tuesday?

10              MR. ATKINSON:    Judge, depending on how the evidence

11   comes in over the next eight hours, there's a possibility the

12   government would rest after Mr. Henao.

13              THE COURT:   Okay.   Are there any other charge time

14   witnesses, other than who we've talked about?

15              MR. ATKINSON:    No, Judge.

16              Oh, I mean -- well, if evidence doesn't come in the

17   way that we expect.

18              THE COURT:   Well, there's this issue with

19   Mr. Corsetty, but besides that, are there any other major gaps

20   that you would be looking to fill?

21              MR. ATKINSON:    We don't have any gaps to fill, Judge.

22   I think it would be more if we felt like we needed.       We do have

23   other cooperating witnesses and the question would be a judgment

24   call on whether we felt the jury needed to hear from more

25   individuals.
                                                                   106
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 106 of 133

 1              THE COURT:   I see.     So, it sounds like Mr. Pollack can

 2   start planning to have witnesses available for Tuesday if he

 3   needs to, right?

 4              MR. ATKINSON:    Yes.

 5              THE COURT:   And you think you're going to consume

 6   pretty much the whole day?     There's no need for him to have

 7   anybody ready for us tomorrow?

 8              MR. ATKINSON:    If Your Honor doesn't mind if we happen

 9   to stop a little bit early, 3:30 or so -- I'm not sure -- might

10   be planning for something that doesn't happen, but if we stop at

11   3:30, that's up to Your Honor.

12              THE COURT:   I mean, I think that's okay if you're

13   resting.   I think if you are going to have more government

14   witnesses, then they should be available.

15              MR. ATKINSON:    No, Your Honor, if the government's

16   case is still open, the case in chief is still open, we would

17   obviously have the next witnesses.

18              THE COURT:   Right.

19              Okay.   Does that work for you, Mr. Pollack, for

20   planning purposes?

21              MR. POLLACK:    All of that works with one exception.

22   The caveat that the government keeps giving that there might be

23   additional witnesses.     If there are going to be witnesses

24   tomorrow, whether at 3:30 or whenever, I'd like to know who they

25   are.   So, I'd like to know tonight, tonight normal business
                                                                   107
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 107 of 133

 1   hours on the east coast who we could expect after Mr. Henao.

 2   Understanding they may ultimately decide not to call that person

 3   or people, but I'd like to know who they would be.

 4              THE COURT:   A fair point.

 5              MR. POLLACK:    Still any number of witnesses on the

 6   government's original witness list we haven't heard from yet, so

 7   I don't want to have to guess who might be the mystery last

 8   witness.

 9              MR. ATKINSON:    Your Honor, may I have a moment to

10   confer?

11         (Pause.)

12              MR. ATKINSON:    Your Honor, if we could just huddle up

13   internally, we will let Mr. Pollack know tonight.

14              THE COURT:   Okay.   Shall we set a time to avoid any

15   confusion?

16              MR. ATKINSON:    Mr. Pollack goes to bed early, I hear.

17              THE COURT:   Not with those privileged documents going

18   around.

19              MR. POLLACK:    I'm not as young as the prosecution

20   team, Your Honor.

21              MR. ATKINSON:    We've got to drive back to D.C., Judge.

22   How about 8:30?

23              THE COURT:   Okay.   This is only for the very last

24   witness.   You've already got everybody else already.

25              MR. POLLACK:    I can live with that, Your Honor.
                                                                   108
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 108 of 133

 1              THE COURT:   They're not letting you camp out here at

 2   the U.S. Attorneys' office.

 3              MR. ATKINSON:    Hostile home crowd, Judge.

 4              THE COURT:   I'm told that they have a trial suite

 5   here.   They've got an office across the street.

 6              MR. ATKINSON:    We got a tent pitched out back.

 7              THE COURT:   Well, if you'd like to talk to the U.S.

 8   Attorney, if it will facilitate getting these things fast to the

 9   defense, just for efficiency anyway.

10              MR. POLLACK:    So, just so I'm clear, regardless of

11   what the government's decision is tonight, we should plan the

12   defense case starting on Tuesday?

13              THE COURT:   I think so, unless for some reason you

14   tell me after discussions you're going to be done by one to

15   2:00 o'clock in the afternoon.     But I think if you're done with

16   the case, then that puts us right on schedule, so I think it's

17   okay.

18              MR. POLLACK:    And then with that, I'd like to raise a

19   different issue, if we're done with that.

20              THE COURT:   Yes.

21              MR. POLLACK:    So, this might go back to the

22   collegiality point.     I am going to give the government tonight a

23   list of those FBI agents who have done 302s and the statements

24   from those 302s that I want to get into evidence.

25              THE COURT:   All prior inconsistent statements?
                                                                   109
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 109 of 133

 1              MR. POLLACK:    As prior inconsistent statements and/or

 2   acts of dishonesty and truthfulness.

 3              THE COURT:   Wait a minute.    So, you're talking about

 4   regarding Ms. Welles and Ms. Uzan?

 5              MR. POLLACK:    Correct.

 6              THE COURT:   So prior inconsistent statements, we've

 7   gone through that.    That makes sense.

 8              Prior acts of dishonesty, that's like 608(b), I mean,

 9   normally you don't get to just put in extra extrinsic evidence

10   of that.

11              MR. POLLACK:    Your Honor, these would be exactly the

12   same as the statements we did.     The only difference being Agent

13   Fine didn't happen to be there for those particular interviews.

14              THE COURT:   Right, if you're talking about prior

15   inconsistent statements that you've asked these witnesses about.

16              MR. POLLACK:    These are all -- I'm sorry, Your Honor.

17              All statements that I asked the witnesses about,

18   absolutely.

19              THE COURT:   So the idea would be that, at least in

20   theory, the way to establish those if you're trying to do this

21   completely by the book, which I think usually do, we would have

22   you subpoena those agents.     They would come and testify.     You

23   would do what you just did for the ones that Agent Fine was

24   present for.    But with these, you would say, were you present

25   and did you hear this.     And we can get into all sorts of issues
                                                                   110
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 110 of 133

 1   whether they remembered exactly.      We can get into Rule 803.5.

 2   There's a lot of ways we can do this.

 3              But you're saying, perhaps, they might have that

 4   witness agree to -- whether a stipulation or something like --

 5              MR. POLLACK:    Right.   So, I would start with the

 6   stipulation route that if they would stipulate that Ms. Uzan or

 7   Ms. Welles on this date was interviewed by the FBI and made a

 8   statement sum and substance or you know -- don't have to say

 9   verbatim, but to the effect of whatever.

10              So hopefully we can do it that way for the other

11   agents and hopefully for Agent Desor as well.       Though, if I have

12   to call Agent Desor, that's obviously easier than dealing with

13   the agents who aren't here.

14              For the agents that aren't here, if somehow we're not

15   able to reach a stipulation, my hope would be that the

16   government would produce them.      They are FBI agents.

17              THE COURT:   Right.

18              MR. POLLACK:    And not require me to issue a subpoena.

19   If they require me to issue a subpoena, my understanding from

20   the government is that they would then have to -- we would have

21   to comply with the Touhy regulations and we're not going to be

22   getting them here on Tuesday or Wednesday, and the estimate of

23   the length of defense would necessarily have to change.

24              So, I flag all that.     I fully expect we'll be able to

25   work something out, but I wanted to make sure the Court is
                                                                   111
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 111 of 133

 1   aware.

 2              THE COURT:   No, I may have suggested the procedure, so

 3   I'm certainly thinking that's a good way to go to consider,

 4   obviously, the parties should agree on whether this -- what

 5   you're asking for relates to some prior inconsistent statement.

 6   But I think if there's an agreement that the witness either said

 7   something different or different enough, then that would seem to

 8   be the most efficient way to go, I do think subject to someone

 9   telling me that it's not.     A permissible way to go about it.

10              I generally have taken the view that the government is

11   the government.    And so, if they were part of the investigative

12   team, then they, it's -- it's not a -- it's very hard for them

13   to claim that they can't get them here.      And so, I think that

14   would, I agree, be more efficient.

15              MR. ATKINSON:    We'll look to be more efficient, Judge.

16   I told Mr. Pollack that they're -- the regulations out there and

17   the policies, we need to consult internally, but we will work

18   with Mr. Pollack exceedingly.     We just want to make sure we're

19   not running afoul of something that we don't know about.        We do

20   hear Your Honor though and trying to find an accommodation

21   without having to unduly delay the trial is foremost in our

22   mind.

23              THE COURT:   Right, I understand that.     And again, I'm

24   just trying to think if there's something that you've done

25   specifically before.
                                                                   112
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 112 of 133

 1               MR. ATKINSON:   Your Honor, I have done it.    It's

 2   usually a practice of the defense counsel to issue a subpoena

 3   weeks in advance because of the Touhy regulations.

 4               THE COURT:   Well, again, these are FBI agents.     This

 5   is not some sort of civilian government employee at the

 6   Department of Agriculture or something like that.       They were

 7   part of the investigative team along with Mr., along with --

 8               I mean, another way to do it, I suppose, although

 9   Mr. Pollack has to give notice.     I mean, we could also do it

10   under Rule 807 if we wanted to.     There's different tools to be

11   used, so.

12               MR. ATKINSON:   We are going to work with Mr. Pollack.

13   And just for the record, these were agents that were following

14   up leads, leads were cut out.     They weren't part of the team in

15   the Washington field office.

16               THE COURT:   Well, I understand that, but my view is

17   the government is the government.      And I tell the prosecutors

18   who, when they bring in state government officials, which is,

19   frankly, quite common now in this district, you know, local

20   police.   If they're bringing a federal case and these were the

21   investigators, they're part of the federal team.       And so, that's

22   my general view.

23               So, okay, well, it sounds like that might be something

24   we can all work out, so we'll look forward to that.

25               I'll see you all tomorrow morning then.     Thank you.
                                                                   113
     Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 113 of 133

 1         (Recess at 5:20 p.m.)

 2                                 *    *   *

 3

 4

 5                       CERTIFICATE OF COURT REPORTER

 6         I, Linda C. Marshall, certify that the foregoing is a

 7   correct transcript from the record of proceedings in the

 8   above-entitled matter.

 9

10

11                   /s/
                     _________________________
12                   Linda C. Marshall, RPR
                     Official Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 114 of 133

                                                                                                                          114


                                          16.1 [1] 93/22                            35 [2] 19/4 59/21
$                                         165543 [1] 84/24                          35T [1] 20/9
$1,100 [1] 11/21                          17 [3] 5/23 13/5 13/8                     36-second [1] 13/14
$1.6 [1] 50/10                            1732 [1] 13/23                            37.9S [2] 15/8 18/21
$10,000 [4] 15/5 16/10 88/24 88/24        18 [2] 14/10 14/22                        388 [1] 5/23
$100,000 [7] 42/7 42/18 43/19 44/18       18-157 [1] 1/5                            3:30 [4] 52/21 106/9 106/11 106/24
 44/22 45/18 50/15                        19 [1] 86/5                               3:45 [2] 53/1 55/13
$140,000 [1] 39/17
$150,000 [1] 90/1                         2                                         4
$20 [1] 91/1                              20 [2] 4/1 32/20                          40 [2] 21/5 73/24
$20,000 [5] 29/21 30/20 30/25 38/11       20 percent [1] 72/16                      40 percent [1] 73/10
 38/12                                    200 [1] 9/1                               40,000 [1] 44/21
$22,000 [2] 86/18 90/2                    2000 [2] 1/19 25/2                        403 [1] 22/6
$300,000 [1] 89/1                         20006 [1] 1/20                            41-second [2] 14/10 14/22
$40,000 [8] 34/16 36/23 37/24 38/8 39/4   2013 [2] 60/18 60/20                      436T [1] 20/20
 50/5 50/6 50/10                          2015 [8] 33/10 65/23 68/8 83/4 84/2       4510 [1] 1/20
$400 [2] 12/3 12/7                         84/10 85/17 85/21                        4th [1] 1/19
$400,000 [1] 66/13                        2016 [14] 17/5 18/6 20/19 25/8 25/10
$450 [1] 9/18                              26/7 26/17 27/15 27/15 41/16 41/22       5
$50,000 [1] 15/6                           42/10 47/2 65/23                         5 percent [1] 90/15
$6,000 [1] 5/6                            2019 [1] 1/7                              50 [2] 34/23 40/16
$6,800 [1] 47/4                           202-616-5575 [1] 1/16                     50,000 [1] 16/10
$70,000 [1] 42/11                         202-775-4510 [1] 1/20                     500 [2] 4/9 5/6
                                          20530 [1] 1/15                            500 percent [2] 16/16 16/17
.                                         213 [1] 41/8                              500,000 [1] 27/2
.5 [1] 69/15                              21st [2] 83/4 84/1                        50K [2] 13/19 13/20
.5 percent [1] 69/15                      22 [2] 11/4 90/20                         511T [1] 21/5
                                          22.1S [1] 11/14                           5575 [1] 1/16
/                                         224.8 [1] 22/15                           56 [2] 2/9 8/18
/s [1] 113/11                             22nd [1] 20/19                            59 [1] 2/11
                                          22T [1] 11/5                              5:20 [1] 113/1
1                                         23 [1] 2/6                                5T [1] 4/1
1.6 million [1] 50/6                      232 [10] 55/19 88/3 97/5 97/7 97/7 97/7   5th [4] 26/12 26/17 27/13 27/15
10 [5] 13/5 17/14 18/5 22/21 34/25         98/13 98/19 100/7 103/4
10 percent [1] 70/10                      232.1 [4] 55/19 97/5 100/8 103/5          6
10,000 [1] 14/2                           24 [5] 6/18 27/3 27/7 27/16 27/20         6,000 [1] 4/9
10-second [1] 12/23                       24th [1] 18/6                             60 [1] 49/8
100,000 [3] 43/2 44/24 47/5               25 [2] 1/7 17/5                           600 [2] 16/9 19/16
1020 [1] 24/6                             25-percent [1] 17/11                      600 percent [1] 16/18
1031 [3] 28/13 29/10 29/12                250 percent [1] 9/4                       602 [1] 23/5
1033 [1] 21/22                            250K [3] 12/18 13/3 13/10                 602T [1] 23/5
10:29 [1] 88/7                            25th [1] 17/22                            608 [1] 109/8
10:47 [1] 89/20                           26 [1] 84/2                               608T [1] 21/4
10K [1] 14/1                              26th [1] 84/10                            61 [1] 11/4
11 [1] 13/14                              27 [4] 16/19 17/3 41/16 41/22             615 [5] 82/2 82/4 82/10 94/19 94/20
1123 [1] 89/22                            27.1 [1] 17/8                             615.1 [3] 82/15 86/4 86/5
1134 [2] 90/16 90/19                      277 [1] 17/24                             615S [2] 82/15 86/4
12 [2] 5/7 13/21                          27T [2] 16/20 18/9                        615T [3] 82/15 82/20 93/15
12,000 [3] 69/9 69/9 69/14                27th [3] 24/22 26/6 26/7                  616 [5] 93/21 93/22 94/5 94/25 95/6
1200 percent [1] 8/16                     28 [1] 86/6                               616.1 [2] 94/25 95/6
1241 [1] 91/25                            29 [1] 7/8                                616.1S [2] 93/23 95/14
13:39 [1] 89/20                           2:00 o'clock [1] 108/15                   616T [3] 93/22 94/25 95/6
14 [3] 6/18 12/23 13/5                    2:07 [1] 1/8                              617 [3] 94/14 94/25 95/6
140,000 [2] 35/6 35/7                     2nd [2] 25/8 25/10                        617's [1] 95/8
1400 [1] 1/15                                                                       617.1 [3] 94/25 95/7 95/15
1410 [2] 92/20 92/21                      3                                         617.2 [1] 94/25
141358 [1] 5/15                           30 [2] 19/3 88/25                         617.3 [1] 94/25
1443 [1] 92/21                            30,000 [1] 42/12                          617.4 [1] 95/1
15 [3] 13/18 17/10 53/2                   300 [2] 9/9 9/9                           617.5 [1] 95/1
15-minute [1] 52/25                       301 [1] 1/23                              617.6 [2] 95/1 95/15
15-percent [2] 15/17 16/7                 302s [2] 108/23 108/24                    617T [2] 94/25 95/6
150 percent [1] 16/9                      32 [1] 2/8                                650 [1] 9/1
150,000 [1] 90/2                          32-second [1] 13/8                        657 [1] 11/15
157 [1] 1/5                               3229 [1] 1/23                             69 [1] 17/24
15K [2] 13/12 14/1                        34-second [1] 13/18                       6th [1] 27/15
16 [1] 5/7                                344-3229 [1] 1/23
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 115 of 133

                                                                                                                         115


                                          50/13 50/14 50/15 50/21 50/24 78/2         83/23 87/6 93/10 108/23 109/22 110/11
7                                         78/11 88/12 88/15 88/19 89/1 89/2          110/13 110/14 110/16 112/4 112/13
70 [1] 16/19                              89/11 93/11                               ago [3] 60/17 60/17 101/24
70 percent [1] 17/14                     accountant [2] 32/24 57/11                 agree [12] 7/21 8/15 8/17 54/21 54/24
700 [2] 75/20 75/23                      accounting [1] 37/1                         66/17 67/15 99/13 102/20 110/4 111/4
700T [3] 76/4 76/6 76/9                  accounts [14] 10/19 10/22 10/24 33/3        111/14
76 [1] 20/20                              35/5 35/6 37/1 48/9 48/11 49/18 50/18     agreed [1] 26/25
77 [1] 19/3                               50/25 89/13 92/3                          agreement [11] 22/24 49/8 66/15 67/1
789 [4] 24/17 24/19 24/19 28/22          accurate [1] 102/11                         67/5 67/15 67/24 73/9 73/15 92/2 111/6
                                         accurately [1] 101/15                      Agriculture [1] 112/6
8                                        achieve [1] 89/5                           ahead [16] 3/10 17/25 22/8 24/19 26/13
8.7.20015.wave [1] 84/25                 achieved [1] 79/8                           31/15 54/25 56/15 63/14 71/13 76/8
80 percent [2] 72/15 90/25               acronym [1] 100/11                          80/9 82/9 82/19 91/6 94/13
800 percent [1] 8/16                     across [1] 108/5                           AIDED [1] 1/24
801 [10] 82/4 82/8 93/23 95/1 95/11      acted [1] 45/9                             aides [1] 95/12
 95/23 97/16 99/19 100/6 103/11          Action [1] 1/4                             aids [1] 95/15
803.5 [1] 110/1                          acts [2] 109/2 109/8                       Aimee [10] 27/1 28/17 28/18 28/18
803.6 [2] 100/15 100/16                  actual [1] 95/20                            28/20 28/22 29/3 29/16 29/20 30/9
807 [1] 112/10                           actually [21] 4/22 9/23 10/4 11/24 16/25   Aimee Nicolle [7] 28/18 28/20 28/22
816 [1] 12/9                              18/18 19/10 21/5 23/20 24/24 32/13         29/3 29/16 29/20 30/9
817 to [1] 86/14                          32/19 38/19 81/16 86/4 86/18 90/16        Air [2] 32/21 32/23
878 [3] 67/5 67/8 67/12                   90/24 98/2 100/14 103/22                  Alarie [2] 76/12 76/14
879 [1] 24/15                            addiction [2] 60/12 60/14                  alarmed [1] 48/16
8:30 [1] 107/22                          addition [1] 34/17                         alarming [1] 48/5
8th [1] 85/17                            additional [11] 34/17 39/16 39/18 43/19    Albuquerque [2] 32/14 32/17
                                          44/17 46/24 46/25 65/14 71/11 103/7       alcohol [1] 87/11
9                                         106/23                                    alerted [2] 26/11 26/14
9 percent [1] 43/13                      additionally [1] 6/8                       Alexander [3] 75/12 84/2 84/5
95 percent [1] 21/16                     address [12] 26/2 28/22 28/24 28/25        alias [2] 61/25 63/22
950 [1] 86/14                             29/7 78/6 78/11 84/12 84/15 84/19         all [59] 5/20 7/15 9/18 11/11 15/9 15/21
950 to [1] 88/3                           101/6 102/21                               16/2 18/1 19/11 19/12 23/22 24/6 31/25
9:00 o'clock [1] 96/5                    addressed [2] 41/16 70/3                    35/1 35/10 37/1 37/6 37/23 39/6 40/13
9:26 p.m [2] 26/12 26/18                 addresses [1] 102/11                        45/1 45/8 45/17 46/6 48/15 49/3 49/21
                                         adjustment [1] 4/19                         51/8 55/2 55/14 55/20 57/7 63/12 77/17
A                                        admissible [2] 99/19 99/20                  82/1 82/18 84/16 90/23 90/24 94/19
A-N-O-G [1] 83/12                        admission [1] 29/9                          95/1 95/2 95/2 95/4 95/6 95/22 96/1
A-U-S-T-I-N [1] 59/14                    admit [7] 67/7 82/18 95/6 95/11 98/10       96/10 96/23 102/10 105/8 106/21
A-Y-A-L-O-N [1] 63/19                     100/6 102/19                               108/25 109/16 109/17 109/25 110/24
a/k/a [1] 85/18                          admitted [1] 95/23                          112/24 112/25
abbreviation [1] 100/11                  advance [3] 55/8 103/14 112/3              Allen [4] 78/15 78/15 78/17 78/18
abilities [1] 52/13                      advice [5] 69/22 70/21 71/4 80/11 98/1     Allen Matatof [2] 78/15 78/17
ability [1] 21/19                        advise [1] 29/23                           Allen Ross [1] 78/18
able [23] 3/21 10/9 10/23 14/13 21/14    affect [1] 34/5                            allocated [1] 45/24
 22/1 22/12 37/14 37/16 42/21 42/22      Afik [1] 80/4                              allow [1] 99/20
 43/5 43/7 44/3 44/8 50/14 55/12 86/17 afoul [1] 111/19                             allows [1] 42/14
 88/22 90/2 93/19 110/15 110/24          after [47] 9/8 12/12 12/19 24/23 25/18     almost [1] 49/18
about [130]                               27/4 27/7 32/22 32/24 33/15 33/15 38/7    along [3] 91/21 112/7 112/7
above [5] 30/3 77/4 77/5 77/6 113/8       40/7 42/6 45/15 45/21 45/23 46/24         already [13] 5/5 11/3 15/19 41/8 71/2
above-entitled [1] 113/8                  47/18 48/6 49/2 49/2 50/2 52/22 55/9       74/3 89/14 90/3 95/9 97/23 104/11
absolutely [5] 36/15 41/17 51/21 70/20 55/22 61/3 63/1 65/6 65/9 69/16 72/24         107/24 107/24
 109/18                                   75/15 76/22 76/23 77/16 79/24 80/22       also [22] 7/4 10/12 11/23 12/2 12/16
abuse [2] 3/24 60/11                      81/16 85/19 85/20 95/18 100/12 104/22      12/19 22/7 35/15 55/9 64/6 70/12 72/23
abusing [5] 4/19 4/22 5/18 6/13 6/24      105/12 107/1 108/14                        74/15 82/14 84/8 94/14 97/8 97/25
accept [3] 25/21 25/23 65/9              afternoon [7] 1/9 32/10 32/11 56/19         101/17 102/16 102/16 112/9
accepting [4] 25/11 25/16 25/18 25/20     56/20 59/19 108/15                        although [1] 112/8
accommodation [1] 111/20                 again [19] 9/19 14/15 15/18 15/20 18/21    always [1] 103/1
accordingly [1] 45/19                     21/25 38/4 53/1 53/11 62/16 80/18         am [5] 10/7 19/13 66/7 78/5 108/22
account [72] 4/6 4/20 5/9 5/15 6/21 8/12 80/22 82/13 93/15 96/20 102/4 102/7        AMERICA [1] 1/4
 9/8 10/15 10/15 11/20 11/21 12/3 12/7    111/23 112/4                              amount [20] 14/9 38/2 45/13 46/10
 12/13 12/20 27/1 30/7 33/4 33/5 33/11 against [3] 20/25 47/5 66/3                   46/11 46/16 47/7 49/9 70/6 70/8 70/14
 33/11 33/19 33/20 33/20 33/23 33/24     agent [29] 3/9 3/15 5/10 8/9 10/9 11/6      71/21 73/17 73/17 73/19 73/19 88/16
 34/12 34/13 34/16 34/18 34/19 37/8       12/24 14/11 15/9 15/20 15/23 16/22         90/20 90/21 93/8
 37/13 38/4 42/11 44/17 44/19 44/21       20/8 22/19 23/17 27/18 28/16 31/8         amounts [1] 86/21
 45/2 45/2 46/2 48/7 48/15 48/16 48/19    61/18 65/5 65/13 69/7 84/16 85/14         Amy [1] 24/3
 48/21 48/22 49/9 49/13 49/16 49/17       104/17 109/12 109/23 110/11 110/12        and/or [2] 95/24 109/1
 49/19 49/20 50/5 50/6 50/7 50/8 50/11 agents [15] 65/19 66/20 69/22 70/4           Andy [1] 30/13
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 116 of 133

                                                                                                                        116


                                           107/18                                   authorizing [1] 23/7
A                                         arrangement [1] 46/23                     automatically [2] 23/3 93/8
anecdote [1] 70/7                         arrived [1] 68/12                         available [5] 37/18 96/10 104/7 106/2
Anog [1] 83/11                            articles [2] 20/11 20/15                   106/14
another [15] 6/20 17/13 28/23 29/2        artist [1] 85/25                          Avenue [1] 1/15
 34/22 48/2 69/24 71/7 71/24 89/16 94/5   arts [1] 60/8                             average [3] 17/13 43/11 69/20
 94/9 94/19 104/17 112/8                  as [110] 6/4 7/22 9/11 15/9 15/16 16/4    Aviv [60] 61/6 62/20 62/22 62/24 64/17
answer [4] 10/9 55/12 92/18 96/7           16/7 21/23 25/10 28/11 28/12 28/22        64/20 64/22 65/4 65/10 65/15 65/22
answered [2] 19/20 20/4                    30/1 30/2 30/14 30/14 30/17 37/7 37/7     68/7 68/10 68/14 68/21 69/6 69/16
anticipate [1] 104/23                      39/19 39/19 39/22 39/22 43/3 43/5 44/7    70/16 70/19 70/22 72/3 72/11 72/13
anticipating [1] 55/17                     45/8 48/7 50/8 50/8 50/23 51/6 51/6       72/25 73/2 73/12 74/6 74/8 74/10 74/12
any [52] 9/22 10/23 14/12 14/17 14/19      51/20 51/24 51/25 52/12 52/13 52/16       74/18 75/6 76/20 76/24 77/21 79/3 79/6
 17/9 19/15 25/23 26/1 32/25 33/3 34/17    53/11 55/3 55/5 55/6 58/10 58/12 58/13    79/12 79/21 79/24 79/25 80/22 81/1
 36/5 37/24 38/19 42/15 43/25 44/18        67/1 67/10 67/10 67/15 69/7 69/22         81/20 83/15 83/17 83/19 84/16 85/19
 44/19 47/2 47/8 52/4 53/25 55/21 55/21    69/23 70/2 70/9 71/18 76/4 76/4 76/6      87/5 89/10 90/8 91/22 92/6 93/6 94/7
 58/19 60/3 60/9 65/14 69/4 75/21 77/10    77/3 79/19 79/19 79/21 79/22 81/21        94/11 94/15 98/2 104/19
 79/1 80/11 81/8 82/5 85/12 86/1 88/21     82/15 82/15 82/15 85/15 86/4 86/18       avoid [1] 107/14
 89/2 97/10 97/17 99/12 100/24 101/25      87/12 87/12 88/17 89/12 90/18 91/6       awarded [1] 83/24
 104/1 104/15 105/13 105/19 105/21         91/6 91/7 93/10 93/10 93/14 93/14        aware [1] 111/1
 107/5 107/14                              93/23 93/23 93/23 94/14 94/18 95/1       Ayalon [4] 63/17 63/17 63/18 66/19
anybody [5] 55/6 104/21 105/1 105/2        95/15 98/8 98/10 98/16 99/18 99/21
 106/7                                     100/6 100/6 100/15 100/16 100/16         B
anymore [1] 92/16                          100/16 101/1 101/6 101/9 101/22          B-U-R-T-O-N [1] 32/7
anyone [1] 79/25                           107/19 107/19 109/1 109/12 110/11        back [39] 10/24 11/2 13/20 13/23 16/1
anything [27] 3/2 4/19 4/23 5/17 5/20     ASAP [2] 4/8 31/5                         16/10 19/14 19/16 19/21 26/4 26/8 30/9
 6/12 6/15 6/23 12/6 16/24 19/10 21/13    ask [23] 14/15 17/18 24/25 28/6 28/9      30/9 35/7 41/21 42/19 43/16 44/3 47/11
 21/16 21/19 21/25 23/11 31/6 40/11        28/10 31/10 35/10 41/5 41/6 41/17        47/21 47/25 52/25 53/2 55/13 55/19
 58/21 60/20 68/2 91/10 93/25 96/1         46/13 49/10 49/13 49/16 50/3 50/24       56/5 59/3 70/3 77/20 77/23 79/5 89/22
 100/23 103/3 103/15                       56/4 56/21 71/24 72/21 73/13 96/14       93/15 97/22 99/5 100/9 107/21 108/6
anyway [3] 55/10 55/10 108/9              asked [38] 7/4 8/2 9/22 11/19 11/23       108/21
anywhere [4] 24/3 26/16 43/12 43/21        11/23 12/10 12/12 12/16 12/19 13/11      background [3] 80/13 85/23 86/1
APM [1] 30/4                               14/11 14/16 14/19 18/16 19/20 20/4       bank [1] 93/4
apologize [1] 83/11                        20/10 20/14 21/8 21/10 21/22 22/16       BARRY [1] 1/17
APPEARANCES [1] 1/12                       22/23 24/11 25/9 40/17 41/18 41/20       base [2] 69/9 69/14
appeared [1] 25/10                         42/17 57/4 64/4 88/8 90/19 91/24 96/10   baseball [1] 85/13
appears [2] 26/2 26/3                      109/15 109/17                            based [12] 10/22 22/2 38/3 40/22 40/23
applies [1] 98/15                         asking [6] 12/22 14/21 27/4 50/9 50/9     70/16 89/10 97/16 97/20 98/10 98/17
appreciate [2] 58/25 103/17                111/5                                    100/5
approach [1] 19/5                         assigned [1] 85/11                        basically [3] 47/1 95/25 103/3
appropriate [1] 19/21                     assigning [1] 74/9                        basis [1] 73/12
approval [1] 79/2                         assist [1] 31/5                           BCSC [1] 20/25
approved [6] 23/3 29/22 30/21 30/25       assume [2] 99/16 104/11                   be [153]
 78/22 78/25                              at [154]                                  became [2] 48/5 81/11
approximately [1] 94/19                   at the [1] 15/8                           because [28] 10/22 11/2 19/23 31/2 34/2
April [7] 24/22 25/1 25/2 26/6 26/7       ATKINSON [3] 1/13 2/11 99/14              36/17 37/17 38/23 38/25 43/9 44/6 45/5
 41/16 41/22                              atmosphere [1] 87/12                      46/7 47/5 47/14 48/17 49/7 49/21 50/7
April 27 [1] 41/16                        ATT [1] 100/11                            54/10 55/7 66/7 81/10 81/12 85/9 91/14
April 27th [3] 24/22 26/6 26/7            attaching [2] 10/3 18/11                  96/12 112/3
are [60] 7/15 10/7 10/9 10/22 11/17       attachment [8] 8/22 8/24 17/19 67/11      bed [1] 107/16
 12/24 16/1 17/7 17/7 17/10 19/9 19/13     67/12 82/15 84/22 86/4                   been [31] 6/6 11/3 27/10 29/22 30/4
 24/3 27/22 28/3 30/1 30/4 34/2 43/9      attachments [3] 9/23 17/1 85/3            30/19 30/21 30/23 30/25 34/22 35/6
 47/24 51/22 53/8 53/15 55/20 55/25       attempt [3] 37/17 37/18 37/19             38/18 42/10 45/18 45/18 46/14 47/5
 56/2 59/20 59/24 64/7 71/23 78/4 85/2    attention [2] 5/6 15/15                   49/17 51/18 52/8 52/11 65/24 67/25
 90/11 90/24 94/18 95/2 95/4 95/8 95/20   Attorney [1] 108/8                        68/10 71/2 93/5 94/14 96/11 97/23
 95/21 96/7 96/8 96/18 97/4 99/18         Attorneys' [1] 108/2                      101/16 104/11
 102/11 102/11 102/12 104/10 105/7        audio [9] 86/7 86/15 88/4 89/21 92/22     before [26] 1/10 3/2 5/5 13/11 18/1
 105/7 105/13 105/19 106/13 106/23         95/4 95/5 98/3 103/21                    20/21 24/24 32/16 32/17 42/9 54/10
 106/25 109/16 110/16 112/4 112/12        August [7] 20/19 47/2 47/8 65/23 68/8     55/11 69/5 76/22 79/2 83/17 85/18
area [4] 9/18 32/19 32/20 102/5            84/2 84/10                               88/21 88/25 89/2 89/8 101/2 102/19
areas [1] 6/6                             August 22nd [1] 20/19                     103/17 104/15 111/25
aren't [3] 47/9 110/13 110/14             August 26 [1] 84/2                        began [1] 48/16
Arguably [1] 100/1                        August 26th [1] 84/10                     beginning [1] 4/3
argue [2] 22/7 98/22                      Austin [4] 2/10 59/7 59/10 59/14          behalf [7] 2/3 33/13 33/21 36/4 37/10
argumentative [1] 22/7                    Australia [1] 64/14                       98/25 100/10
arguments [1] 19/12                       authorization [3] 58/2 98/25 100/10       behind [2] 55/1 96/15
around [6] 17/9 53/7 55/2 60/18 68/8      authorized [1] 57/23                      being [21] 7/22 9/12 13/9 14/19 21/14
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 117 of 133

                                                                                                                      117


                                        74/14 85/10 86/20 89/4 89/15 90/5 91/2     call [25] 11/6 11/10 11/19 12/2 12/11
B                                       91/7 92/11 100/14 109/21                    12/12 12/17 13/6 14/17 16/17 24/19
being... [16] 22/1 22/12 22/16 28/3     Book's [1] 42/4                             24/23 28/7 28/13 33/17 62/20 63/1
38/14 48/12 50/14 50/23 80/7 80/17      Book.com [1] 84/14                          91/24 93/17 93/18 101/9 101/10 105/24
87/12 87/13 89/17 91/13 92/5 109/12     Books [7] 24/7 33/14 33/18 34/21 35/16      107/2 110/12
believable [2] 57/13 58/14              35/21 40/14                                called [6] 22/24 45/5 61/12 73/3 88/11
believe [13] 14/6 14/7 28/25 53/16 53/18born [1] 59/22                              100/11
60/6 60/8 63/24 68/16 83/20 95/20       borrowing [1] 44/24                        calling [2] 73/11 104/23
95/25 100/25                            both [8] 6/5 6/8 48/10 50/17 73/13 94/18   calls [12] 31/17 31/20 59/7 64/3 80/23
below [6] 5/11 6/23 31/1 77/4 77/6 77/7 97/7 97/25                                  80/25 81/7 81/12 81/17 81/20 81/24
bench [2] 19/7 22/3                     bottom [7] 4/13 6/7 21/6 76/1 76/11         87/12
benefit [1] 58/4                        82/22 82/23                                came [8] 42/11 43/16 47/11 47/21 47/24
besides [2] 68/14 105/19                boxing [3] 85/12 85/12 85/12                66/24 98/1 98/2
best [2] 83/23 91/20                    brain [1] 101/24                           camp [1] 108/1
bet [1] 78/22                           branch [2] 77/2 84/17                      can [97] 4/1 4/3 4/12 5/7 5/7 5/23 6/18
better [2] 54/21 82/14                  brand [2] 64/24 74/13                       7/8 8/18 9/7 9/7 11/4 11/13 11/15 12/9
between [12] 7/5 11/7 17/10 18/4 28/16  brands [2] 21/2 74/15                       13/5 13/8 13/14 13/24 15/8 15/8 15/15
32/16 43/12 73/6 73/9 97/24 102/5       break [4] 52/21 52/25 53/5 71/16            15/16 16/4 16/4 16/7 16/8 16/19 17/15
103/21                                  Brief [1] 56/8                              18/9 18/21 19/3 19/22 20/9 20/20 21/4
beyond [1] 9/12                         briefly [1] 99/18                           21/7 22/15 23/5 25/4 26/13 27/1 28/7
big [2] 52/16 64/7                      bring [7] 3/2 13/20 56/10 70/13 70/14       29/14 29/18 30/5 31/9 36/3 40/3 41/8
BigOption [5] 5/24 11/25 20/15 20/25    79/23 112/18                                41/12 41/12 41/13 42/13 43/24 46/21
21/7                                    bringing [2] 79/7 112/20                    49/21 53/5 54/24 59/19 61/23 64/18
BigOption.com [1] 10/15                 broad [1] 87/13                             67/22 67/23 67/24 73/1 73/22 78/8
BigOptions [1] 21/2                     broke [1] 73/17                             78/19 79/4 84/5 84/21 89/22 90/10
bills [6] 71/12 71/12 71/14 71/17 71/19 broker [5] 20/25 21/19 22/12 47/15 91/6     90/10 90/16 95/17 99/3 99/6 100/16
71/23                                   brokers [5] 46/9 46/15 51/4 51/6 52/4       100/20 100/25 101/24 102/17 102/22
binary [81] 20/15 20/25 21/17 23/23     brought [1] 15/23                           102/23 103/5 103/16 105/6 105/8 106/1
24/2 24/7 24/12 24/21 25/7 25/10 25/15  Bryant [1] 98/20                            107/25 109/25 110/1 110/2 110/10
28/1 29/15 29/19 29/20 30/10 33/8       Buckley [8] 83/1 83/8 84/24 85/13 85/18     112/24
33/13 33/15 33/18 34/8 34/15 34/20      86/13 93/12 93/16                          can't [3] 17/18 18/17 111/13
35/4 35/16 35/21 36/6 36/14 36/23       build [1] 91/19                            Canadian [1] 20/24
36/25 37/13 38/8 39/18 40/12 40/13      bunch [2] 25/17 57/6                       canceled [7] 30/14 37/20 37/21 43/25
41/24 42/3 44/12 44/14 44/19 45/2       Burton [71] 2/7 31/18 31/21 31/25 32/1      43/25 48/12 48/14
45/11 46/1 46/4 46/9 46/14 46/25 48/8   32/6 32/10 32/12 32/18 32/23 32/25         canceling [1] 3/21
51/5 51/19 51/25 52/5 52/5 52/9 57/16   33/7 33/15 33/23 34/1 34/8 34/14 35/1      cancer [1] 71/20
57/18 61/12 61/14 62/22 64/9 64/24      35/7 35/10 35/17 35/23 36/5 36/12          canned [1] 92/17
65/25 66/11 71/2 71/5 71/7 71/18 71/22  36/22 37/12 37/23 38/7 38/13 39/4          cannot [1] 20/1
74/14 84/14 85/10 85/24 86/20 89/4      39/15 40/4 40/20 41/2 41/5 41/12 41/23     Canyon [3] 63/17 63/18 66/19
89/15 89/16 90/5 91/2 91/7 92/11        42/13 43/4 43/10 43/18 43/23 44/2 44/9     capital [1] 88/23
100/14                                  44/13 44/16 45/10 45/25 46/9 46/13         capture [1] 13/24
BinaryBook.com [5] 10/16 29/5 78/6      46/24 47/18 48/6 48/13 49/10 49/15         card [5] 30/13 30/14 31/3 69/11 93/7
84/12 84/18                             49/25 50/16 50/23 51/2 51/4 51/10          care [2] 26/25 47/17
binder [4] 41/6 41/7 41/12 67/4         51/23 52/11 53/5 55/23 56/15 56/19         case [19] 5/2 53/1 53/9 53/14 53/17
bio [1] 17/9                            56/21 58/20 58/24                           53/25 54/1 54/2 55/3 96/15 96/21
bit [4] 6/5 33/18 73/13 106/9           business [11] 29/24 38/12 100/15            102/14 104/25 105/7 106/16 106/16
blue [1] 100/12                         100/18 100/23 101/1 101/8 101/12            108/12 108/16 112/20
BMW [1] 83/25                           101/18 102/2 106/25                        caveat [1] 106/22
BMWs [1] 83/24                          but [73] 5/5 7/20 19/9 19/20 20/4 22/5     center [3] 62/20 101/10 101/10
boat [1] 46/6                           25/19 25/24 27/12 30/13 33/19 34/3         cents [1] 73/25
body [1] 78/14                          36/9 36/20 37/19 38/3 39/9 39/25 41/18     CEO [1] 66/23
bonus [24] 30/2 30/5 30/20 30/24 48/21  43/2 45/8 45/8 45/18 45/22 46/15 47/13     certain [2] 45/13 65/20
48/22 48/25 49/9 49/13 49/15 49/16      47/16 48/3 48/18 48/25 49/3 49/23 50/9     certainly [9] 19/16 27/10 36/20 38/23
49/17 49/19 49/24 49/25 50/20 50/20     51/8 53/12 53/15 53/22 54/11 54/19          52/16 54/13 97/24 104/14 111/3
87/15 88/8 88/17 88/19 88/22 88/25      57/4 57/13 57/23 80/13 84/7 96/4 96/10     CERTIFICATE [1] 113/5
89/11                                   96/11 96/14 96/16 97/25 99/13 99/15        certified [2] 32/24 57/11
bonus' [1] 88/14                        100/17 101/4 102/1 102/13 102/16           certify [1] 113/6
bonuses [9] 48/16 48/18 48/18 50/23     102/18 102/20 103/8 103/15 104/14          Cesaria [26] 62/13 68/18 68/22 70/9
50/25 62/2 88/11 89/13 89/15            105/19 106/10 107/3 108/15 109/24           70/11 70/18 72/11 73/10 73/11 73/12
book [55] 20/15 23/23 24/2 24/12 24/21  110/3 110/9 110/25 111/6 111/17             74/7 74/10 74/15 79/21 79/25 81/23
25/7 25/11 25/15 28/1 29/15 29/19       112/16                                      81/25 82/1 83/18 83/22 85/22 97/23
29/21 30/10 33/16 34/9 34/15 35/5 36/6                                              98/1 98/6 104/19 104/20
36/14 36/24 36/25 37/13 38/8 39/18       C                                         chain [9] 4/4 4/5 26/7 26/17 27/8 27/22
40/12 41/24 44/12 44/14 44/19 45/2       C-A-N-Y-O-N [1] 63/19                      28/17 98/21 100/9
45/11 46/1 46/5 46/9 46/14 46/25 48/8 CAITLIN [1] 1/13                             chance [1] 99/17
51/5 51/19 52/5 57/16 57/18 64/9 64/24 calculator [1] 9/10                         change [8] 3/17 5/15 6/9 21/19 22/12
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 118 of 133

                                                                                                                         118


                                           commentary [1] 8/11                       contacted [8] 34/11 34/13 48/20 49/4
C                                          commission [1] 69/10                       49/5 49/20 50/2 62/7
change... [3] 25/23 83/25 110/23           commissions [1] 46/1                      contacting [3] 47/15 74/4 74/19
changes [1] 6/4                            commit [3] 66/3 66/15 66/17               contained [1] 20/11
chapter [1] 60/24                          committing [1] 66/7                       context [1] 99/7
charge [4] 69/2 69/3 74/9 105/13           commodities [4] 33/22 34/2 36/1 36/3      continue [1] 25/24
charged [2] 67/23 97/8                     commodity [6] 33/10 34/5 34/6 36/19       continued [2] 25/21 75/3
charges [2] 42/16 42/25                     40/1 48/17                               continues [1] 29/25
chat [2] 49/22 49/22                       common [3] 89/4 89/10 112/19              continuing [1] 97/18
chemo [1] 71/23                            communicated [1] 77/19                    contractor [1] 102/9
chief [1] 106/16                           communicating [2] 77/12 77/18             contracts [1] 45/3
chooses [1] 54/17                          communication [1] 30/17                   convention [2] 85/2 85/5
Christianson [11] 11/7 11/20 12/13         communications [11] 62/11 62/12 64/9      conversation [3] 55/18 83/2 93/16
 12/20 13/11 13/15 14/1 14/14 14/18         66/12 66/23 76/19 77/12 77/20 79/1       conversations [5] 28/1 57/1 57/2 57/3
 14/25 16/10                                84/17 85/22                               57/4
CHUANG [1] 1/10                            community [1] 60/3                        convicted [1] 65/24
City [2] 59/23 59/25                       commute [1] 83/21                         convinced [1] 57/21
civilian [1] 112/5                         companies [1] 71/3                        convincing [2] 57/9 58/16
claim [1] 111/13                           company [29] 27/19 40/23 44/10 48/1       cooperate [1] 67/16
claimed [2] 48/3 52/15                      48/2 61/11 61/14 62/22 62/23 71/8 72/9   cooperating [2] 68/2 105/23
clarification [1] 105/6                     72/10 72/10 72/25 73/3 77/1 77/11        cope [1] 23/7
clarify [1] 20/3                            89/16 91/7 91/18 100/18 101/12 101/13    copied [3] 30/17 75/15 78/4
class [1] 18/5                              101/14 102/6 102/8 102/9 102/12          copy [2] 25/4 25/5
clear [2] 58/13 108/10                      102/17                                   corporate [1] 47/15
clearly [2] 30/1 42/22                     compensation [4] 64/5 69/8 69/13 91/10    correct [42] 10/2 11/9 18/20 21/1 23/20
client [30] 3/20 5/17 5/20 6/24 7/2 22/1   complaining [2] 23/8 71/1                  24/4 24/13 24/16 24/16 25/11 26/2 26/6
 22/13 23/7 43/25 71/17 71/19 85/10        complaint [1] 101/10                       26/9 26/20 27/5 27/13 27/19 27/23 28/4
 86/20 87/1 87/3 87/19 88/7 89/1 90/19     complaint and [1] 101/10                   29/3 29/5 29/6 29/7 29/8 30/21 30/25
 91/13 91/14 91/15 91/15 92/9 93/19        complete [2] 10/14 28/12                   50/19 50/22 55/24 57/11 57/12 64/21
 98/25 100/10 101/11 101/16 103/6          completed [3] 30/2 30/20 30/24             66/16 68/9 68/25 69/1 88/9 90/12 104/5
client's [7] 3/17 85/7 88/11 88/15 88/23   completely [1] 109/21                      104/17 109/5 113/7
 89/11 93/11                               completeness [1] 100/6                    correctly [1] 58/5
clients [22] 12/17 13/2 13/10 17/10        complex [1] 103/8                         correspondence [4] 24/11 35/15 35/20
 61/21 61/24 66/12 70/14 71/25 74/19       compliance [6] 49/4 49/20 50/2 50/24       40/24
 75/7 85/8 87/6 89/5 89/7 89/14 90/5        51/9 52/4                                corresponding [3] 24/21 26/5 97/9
 90/9 91/2 91/22 92/12 97/8                comply [1] 110/21                         Corsetty [8] 97/11 98/23 99/1 99/2
cliffhanger [1] 96/4                       COMPUTER [1] 1/24                          100/9 101/7 101/23 105/19
clip [6] 86/5 86/14 88/2 89/19 92/20       COMPUTER-AIDED [1] 1/24                   Corsetty's [2] 99/7 102/21
 92/20                                     concept [1] 73/21                         cost [1] 73/18
clips [2] 103/22 104/24                    concern [3] 46/17 46/17 55/21             COTTINGHAM [3] 1/13 2/8 58/21
close [6] 53/18 65/19 70/14 81/22          condition [1] 4/19                        could [68] 11/21 19/5 19/12 27/10 37/3
 101/22 105/5                              conditions [15] 11/25 12/6 21/23 21/25     37/10 39/7 39/7 39/7 39/22 39/25 41/20
closing [3] 19/12 79/17 80/10               22/11 23/23 24/2 24/7 24/13 25/1 25/3     42/24 42/25 43/2 44/6 45/18 45/22
co [2] 97/18 98/11                          25/7 25/9 62/2 89/17                      48/11 50/3 63/6 63/18 66/9 67/4 71/10
co-conspirator [2] 97/18 98/11             conducted [1] 15/11                        71/18 71/19 71/21 71/25 74/23 75/18
coast [1] 107/1                            confer [1] 107/10                          75/24 76/1 76/4 78/15 79/2 81/13 81/21
coffee [2] 33/10 33/11                     conference [1] 19/7                        82/2 82/10 84/7 84/8 84/8 85/5 86/3
Cole [17] 39/21 40/9 40/11 40/21 41/17     confidence [1] 36/17                       86/4 86/5 86/14 86/17 86/21 87/1 87/5
 41/21 43/7 45/5 45/13 47/23 47/24 48/5    confident [2] 80/14 80/15                  87/8 88/2 88/6 89/1 89/19 90/17 90/17
 51/7 51/13 51/23 56/22 56/24              confirmation [1] 98/24                     91/25 92/8 92/20 93/15 93/21 94/5
collect [1] 23/18                          confusion [1] 107/15                       107/1 107/12 112/9
college [2] 60/3 60/3                      connect [2] 16/1 91/15                    couldn't [2] 55/6 81/11
collegiality [2] 102/24 108/22             connected [1] 93/8                        counsel [3] 3/16 19/5 112/2
Collins [1] 29/18                          connecting [1] 97/22                      count [3] 77/10 97/9 97/10
come [28] 33/7 33/9 35/18 39/15 41/21      connection [1] 65/25                      couple [10] 15/25 47/20 49/10 54/3
 55/19 56/4 58/4 58/8 62/3 62/6 68/14      connections [1] 69/4                       56/21 57/2 68/11 79/5 83/20 83/21
 68/21 71/4 73/5 73/8 73/14 74/25 76/24    conservative [1] 40/1                     course [8] 14/7 18/15 18/19 23/17 48/5
 77/21 83/7 83/14 85/16 98/5 99/16         consider [1] 111/3                         98/22 99/11 100/17
 101/1 105/16 109/22                       consistent [2] 27/23 99/14                court [10] 1/1 1/23 20/6 54/20 56/6
comes [3] 70/12 91/16 105/11               conspiracy [5] 66/3 66/14 97/21 97/23      63/18 74/23 110/25 113/5 113/12
comfortable [5] 13/12 14/1 38/5 44/5        98/9                                     Court's [1] 99/15
 46/22                                     conspirator [2] 97/18 98/11               courtroom [1] 63/4
coming [7] 42/12 58/25 65/19 80/3          consult [2] 103/20 111/17                 created [1] 78/13
 81/25 103/5 104/11                        consume [1] 106/5                         credit [3] 31/3 69/10 93/7
command [1] 72/21                          contact [10] 37/20 37/21 39/23 40/3       credits [1] 93/12
comment [1] 99/2                            40/10 62/3 62/6 62/16 77/16 98/24        crime [4] 65/24 66/8 66/15 66/17
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 119 of 133

                                                                                                                     119


                                        70/18 70/22 73/19 79/7 90/11 93/7        done [8] 36/18 54/7 108/14 108/15
C                                       described [2] 69/12 77/3                 108/19 108/23 111/24 112/1
crimes [1] 66/2                         Desor [2] 110/11 110/12                  doubt [1] 34/3
Criminal [1] 1/4                        determination [1] 103/23                 down [14] 5/8 5/24 13/23 29/14 43/23
CRM [1] 78/11                           determine [2] 9/23 68/5                  49/22 49/22 70/2 71/16 73/17 79/4 98/1
cross [5] 2/3 15/21 52/22 56/15 56/17   develop [1] 60/11                        98/2 98/5
cross-examination [3] 52/22 56/15       did [222]                                downward [1] 68/4
 56/17                                  didn't [17] 9/9 12/12 14/12 14/17 28/6   drain [1] 92/2
crowd [1] 108/3                         37/16 37/18 38/19 43/1 46/18 47/7        dramatic [1] 54/17
cumulative [2] 22/6 102/22              48/25 49/1 58/6 79/9 92/10 109/13        draw [1] 48/10
currently [1] 59/24                     difference [3] 7/5 52/16 109/12          drive [1] 107/21
customer [2] 33/17 101/20               different [13] 32/13 35/5 35/6 45/18     driving [2] 83/20 83/21
customers [10] 21/11 21/13 21/20 25/11 50/14 79/17 92/14 93/19 95/21 108/19      during [7] 12/17 15/21 16/13 18/18
 25/16 25/20 25/21 25/24 25/24 102/12   111/7 111/7 112/10                       18/24 51/5 73/5
cut [2] 24/3 112/14                     differently [2] 46/13 73/2               Durmond [1] 63/22
                                        difficulties [1] 81/9                    duty [2] 101/15 102/10
D                                       difficulty [2] 81/14 81/16               DYCK [1] 1/14
D.C [3] 1/15 1/20 107/21                digit [2] 85/9 85/11
daily [1] 73/11                         direct [7] 2/3 15/15 19/15 19/22 32/8    E
Daniel [7] 83/1 83/8 84/24 85/13 85/18  59/17 103/25                             e-mail [1] 95/21
 86/13 93/16                            directed [1] 33/15                       each [5] 36/2 39/12 39/12 42/25 85/10
dash [1] 84/24                          direction [1] 66/24                      earlier [5] 27/11 53/17 55/3 79/16 98/15
date [6] 20/18 25/2 25/6 26/5 85/15     directly [2] 59/12 77/12                 early [5] 37/19 55/25 56/5 106/9 107/16
 110/7                                  disagree [1] 19/8                        earn [1] 49/1
day [20] 18/1 18/12 26/20 27/18 34/4    disappointed [1] 54/23                   earnings [17] 42/19 43/1 45/14 45/15
 36/2 54/7 54/11 56/14 73/16 74/7 84/11 disaster [2] 99/4 99/20                   45/16 45/22 46/2 46/15 47/3 47/4 47/4
 94/18 95/25 99/3 99/6 99/22 101/18     disclaimer [1] 22/11                      47/7 47/8 47/10 48/18 49/1 73/18
 105/3 106/6                            discuss [6] 3/2 30/7 53/1 82/8 96/21     easier [1] 110/12
days [9] 9/1 9/5 16/8 23/2 27/20 29/24  104/15                                   east [1] 107/1
 53/18 54/3 54/12                       discussed [11] 6/4 15/23 20/15 22/3      education [1] 62/1
dealing [4] 36/18 38/25 89/15 110/12    44/7 75/15 79/18 92/18 97/23 104/9       Edward [21] 33/4 33/6 34/10 34/11
dealings [1] 51/5                       104/14                                    34/19 35/12 35/12 35/14 37/4 37/9
Dear [1] 29/20                          discussion [1] 28/14                      39/11 39/20 40/6 40/9 42/12 45/5 45/7
debt [2] 71/10 71/11                    discussions [1] 108/14                    45/9 50/6 51/7 51/15
decide [1] 107/2                        dishonesty [2] 109/2 109/8               effect [2] 91/23 110/9
decided [2] 38/8 38/20                  distribute [1] 65/20                     efficiency [1] 108/9
deciding [5] 36/13 38/15 46/4 46/14     distributed [2] 80/25 81/3               efficient [3] 111/8 111/14 111/15
 52/2                                   Distributing [1] 77/9                    effort [1] 10/14
decision [4] 51/18 52/8 101/2 108/11    district [4] 1/1 1/1 1/11 112/19         eight [4] 18/5 69/11 97/13 105/11
Defendant [2] 1/7 1/17                  DIVISION [1] 1/2                         eight percent [1] 69/11
defendant's [1] 3/15                    divvy [1] 103/21                         either [6] 41/12 41/13 48/8 89/15 101/14
defense [7] 24/1 54/1 54/2 108/9 108/12 do [164]                                  111/6
 110/23 112/2                           document [13] 7/14 10/4 15/19 19/14      ELBAZ [101] 1/6 3/16 4/5 4/8 4/17 4/22
defensive [1] 6/6                       20/2 20/2 22/16 22/18 22/24 26/16         4/25 5/8 5/10 5/25 6/20 7/9 8/6 8/10
definitely [1] 30/7                     27/14 27/15 103/9                         8/20 9/23 10/3 11/8 11/10 12/2 12/11
defrauded [1] 71/2                      documents [7] 9/13 10/10 19/11 23/18      12/17 13/2 13/9 13/15 13/19 13/25 14/4
defrauding [1] 66/12                    23/22 100/14 107/17                       14/12 14/17 14/22 15/11 16/6 16/13
degrees [2] 60/9 62/1                   does [20] 4/16 4/25 5/2 5/4 7/12 8/6      16/25 18/2 18/18 18/23 20/11 20/15
delay [1] 111/21                        16/13 26/22 30/12 31/3 46/7 67/18         20/21 23/6 26/9 26/11 26/14 26/17
deleted [1] 11/3                        67/19 83/12 97/10 101/3 101/18 102/2      26/20 27/10 27/22 28/7 28/7 28/12 29/7
deliberate [1] 96/3                     102/6 106/19                              30/16 30/19 30/23 31/1 31/4 31/5 54/17
deliberations [2] 53/13 55/5            doesn't [7] 7/2 19/10 101/20 102/18       62/4 62/6 62/9 62/16 62/24 63/1 63/4
deliver [1] 96/4                        105/16 106/8 106/10                       63/11 63/13 63/16 63/20 64/1 64/2
demonstrative [4] 82/16 93/23 95/11     doing [1] 34/5                            64/10 64/16 64/19 66/18 69/16 70/3
 95/15                                  dollar [2] 73/24 73/25                    70/21 71/18 71/25 72/3 72/8 72/13
department [7] 1/14 29/15 29/19 29/22 dollars [2] 13/17 90/2                      74/11 75/13 76/25 77/16 78/3 78/20
 30/10 78/13 112/6                      dominant [1] 61/7                         78/24 78/25 79/9 80/23 82/24 84/1
departure [1] 68/4                      don't [56] 5/2 7/17 7/20 19/8 19/17       84/11 94/6 97/24 103/12
depend [3] 96/18 102/6 102/16           19/21 22/14 24/5 24/5 25/25 26/14 27/6   Elbaz's [3] 10/13 66/22 70/16
depending [2] 92/14 105/10              27/9 27/11 28/13 28/18 28/23 31/6 36/8   elements [1] 71/13
Depends [1] 101/13                      36/8 36/9 43/9 47/22 47/22 47/23 48/22   eligible [1] 89/2
deposit [6] 70/17 74/4 87/3 87/4 91/19  48/22 53/1 53/5 53/6 54/2 54/9 55/7      eliminate [1] 36/20
 98/24                                  57/23 58/19 67/22 76/8 80/15 80/15       Elofer [1] 66/19
deposited [2] 88/24 90/13               82/19 92/2 92/15 94/13 95/20 96/11       else [15] 5/17 23/11 28/9 28/10 33/24
depositing [1] 88/17                    96/21 100/2 100/3 100/24 103/7 105/2      51/21 58/21 61/3 63/20 79/25 103/3
deposits [10] 46/10 46/16 69/11 69/11   105/21 107/7 109/9 110/8 111/19           104/21 105/1 105/2 107/24
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 120 of 133

                                                                                                                       120


                                          everyday [1] 49/18                      familiar [2] 70/17 85/2
E                                         everyone [3] 3/8 56/13 81/11            family [2] 12/11 13/9
email [93] 4/3 4/5 4/21 5/8 5/10 5/17     everything [3] 39/19 47/16 57/13        far [6] 39/19 39/22 50/8 51/6 52/13 60/5
 5/25 6/12 6/20 6/23 7/9 8/6 8/11 8/19    evidence [19] 7/14 7/21 7/22 15/19      farmer [2] 99/9 99/10
 9/21 10/3 10/5 10/6 10/14 10/15 10/15     27/12 29/12 41/9 53/12 67/13 75/23     fast [1] 108/8
 10/18 10/22 11/10 16/22 16/25 17/4        76/6 95/12 95/21 97/22 98/7 105/10     FBI [4] 108/23 110/7 110/16 112/4
 17/18 17/21 18/10 18/11 18/14 18/17       105/16 108/24 109/9                    February [3] 17/5 17/22 18/6
 18/20 20/10 20/11 20/18 20/21 20/24      evident [1] 72/19                       February 24th [1] 18/6
 24/4 26/1 26/7 26/17 27/8 27/9 27/12     evidentiary [1] 55/21                   February 25 [1] 17/5
 27/14 27/22 27/24 28/16 28/16 28/17      exact [2] 19/22 38/2                    February 25th [1] 17/22
 28/22 28/24 29/7 29/15 31/1 33/9 33/10   exactly [9] 58/11 75/5 79/22 81/21 81/23federal [2] 112/20 112/21
 33/13 57/6 72/23 76/1 76/11 77/23 78/2    88/9 96/9 109/11 110/1                 feel [5] 8/8 38/4 46/22 80/14 91/20
 78/4 78/11 78/14 78/19 81/4 81/6 82/23   examination [8] 3/13 23/15 32/8 52/22   fees [1] 11/24
 83/1 83/4 83/4 84/1 84/7 84/8 84/9        55/25 56/15 56/17 59/17                felt [4] 83/22 83/24 105/22 105/24
 84/10 84/12 84/15 84/18 84/21 94/5       example [4] 54/5 71/23 88/23 98/4       few [1] 6/4
 94/6 94/14 94/14 94/15 98/21 100/9       examples [4] 25/17 79/21 81/21 102/12   field [1] 112/15
 103/12                                   exceedingly [1] 111/18                  Fifty [2] 13/17 15/2
emails [17] 3/16 8/10 8/15 10/13 10/23    excellent [1] 4/18                      fight [1] 23/7
 28/11 35/15 55/20 65/21 75/15 77/20      exception [4] 100/23 101/7 102/1        figures [1] 70/17
 82/22 84/14 84/18 94/18 95/13 103/11      106/21                                 file [2] 10/14 84/21
employee [5] 58/6 69/5 75/8 78/10 112/5   exchange [2] 28/17 29/2                 files [1] 95/4
employees [11] 65/19 68/12 68/14 68/21    excuse [7] 16/19 19/3 50/14 67/8 77/15  fill [2] 105/20 105/21
 75/6 75/16 80/1 83/23 84/16 91/22         86/19 92/20                            filled [1] 101/6
 92/12                                    excused [5] 31/14 53/3 58/23 59/5 97/3  finance [4] 29/15 29/19 29/22 30/10
employer [1] 57/24                        execute [2] 10/13 10/18                 financial [4] 38/15 38/19 86/1 87/14
emulate [2] 79/21 81/21                   exhibit [41] 4/1 5/7 5/23 6/18 7/8 7/19 find [4] 97/20 97/24 102/14 111/20
emulated [1] 80/16                         8/18 8/24 11/4 16/19 17/24 19/3 21/4   finding [2] 98/10 98/15
end [11] 19/24 25/1 42/10 42/15 47/3       22/15 23/5 24/6 28/13 28/22 29/1 29/12 fine [23] 2/4 3/9 3/12 3/15 5/10 7/23 8/9
 53/9 54/7 56/3 95/25 96/17 105/5          31/11 41/8 55/19 67/5 67/12 75/20       10/9 11/6 12/24 14/11 15/9 15/23 16/22
endeavors [1] 30/8                         75/23 76/6 82/2 82/4 82/10 93/21 93/22  20/8 21/7 23/17 28/16 31/8 47/16 52/23
ended [2] 34/16 42/9                       94/14 94/19 97/8 97/10 97/12 98/10      109/13 109/23
England [6] 40/22 40/24 41/1 41/1 44/15    98/19 100/6                            finish [6] 53/9 53/22 60/1 96/8 96/17
 44/15                                    exhibits [8] 55/19 94/24 97/4 98/15      103/24
Englert [1] 1/18                           103/3 103/12 104/10 104/14             finishes [1] 54/6
English [5] 15/10 65/21 72/16 72/22       existence [1] 68/10                     finishing [2] 53/11 53/12
 72/24                                    existing [1] 25/24                      firing [1] 77/11
enjoy [1] 96/20                           expect [6] 41/20 45/22 96/17 105/17     first [39] 8/19 9/21 15/9 17/3 25/3 25/6
enough [3] 53/12 98/8 111/7                107/1 110/24                            26/7 26/11 26/12 26/13 26/14 27/6 27/7
entail [1] 77/8                           expected [3] 43/11 43/22 62/1            30/9 32/5 37/17 39/5 42/2 44/19 59/12
enters [2] 3/7 56/12                      experience [7] 32/25 34/21 36/1 38/14    61/14 62/7 63/16 63/25 64/3 64/3 66/18
entirety [1] 66/20                         38/19 89/4 89/17                        68/14 68/24 73/13 74/3 77/23 79/5
entitled [1] 113/8                        expert [15] 33/12 33/22 34/4 34/11       82/23 83/4 84/1 85/16 86/5 103/16
entry [1] 42/14                            34/12 35/16 35/17 35/18 35/23 36/18    five [11] 12/18 15/7 16/12 19/17 29/23
envision [1] 55/21                         38/14 38/24 38/25 51/25 91/6            56/5 60/17 68/13 69/9 69/10 94/21
error [1] 54/10                           expertise [5] 36/3 39/3 87/22 87/25 88/1fixed [3] 39/25 81/14 81/16
ESQUIRE [5] 1/13 1/13 1/14 1/17 1/18      experts [1] 52/15                       flag [1] 110/24
establish [5] 98/7 98/8 100/16 100/25     explain [2] 73/22 78/8                  flags [1] 52/16
 109/20                                   extra [2] 103/5 109/9                   floor [5] 1/19 65/18 69/12 77/3 87/8
established [2] 78/12 101/16              extraordinarily [1] 87/17               fly [1] 47/12
estimate [2] 105/4 110/22                 extremely [2] 87/10 87/15               focus [1] 93/15
ETTINGER [1] 1/18                         extrinsic [1] 109/9                     focusing [1] 76/1
Europe [1] 85/15                                                                  fold [1] 88/16
Evans [10] 47/15 47/15 47/19 47/20        F                                       folks [1] 98/6
 47/21 48/6 48/7 51/8 51/10 51/10         facilitate [1] 108/8                    follow [3] 35/10 49/10 50/24
even [8] 20/15 27/1 28/6 45/18 45/23      fact [12] 7/1 25/15 36/12 38/14 49/5    follow-up [2] 35/10 49/10
 57/18 58/14 100/23                        51/25 58/14 69/2 72/1 89/12 97/24      following [2] 55/5 112/13
evening [2] 96/20 97/1                     101/9                                  Force [2] 32/21 32/23
event [1] 26/1                            facts [1] 98/7                          foregoing [1] 113/6
ever [21] 37/14 46/9 49/13 49/25 51/2     fail [1] 89/7                           foreknowledge [1] 89/14
 51/10 51/13 51/15 52/5 52/6 57/23        fair [2] 57/4 107/4                     foremost [1] 111/21
 61/11 62/16 65/14 69/16 70/21 72/3       faith [1] 30/3                          forensics [3] 9/22 10/13 10/23
 77/15 80/18 86/20 88/11                  fake [13] 51/11 51/13 51/15 51/20 74/25 forget [1] 63/21
every [14] 27/9 34/4 36/2 36/8 36/9        75/3 75/6 75/11 75/13 75/16 76/14      forgot [1] 76/3
 42/15 74/7 75/8 84/15 89/8 91/24 92/18    78/16 83/7                             form [5] 30/5 98/25 100/19 101/4 103/9
 101/16 101/18                            fall [4] 96/15 100/15 101/8 102/2       forth [2] 26/8 77/20
everybody [2] 20/3 107/24                 false [1] 91/9                          forward [1] 112/24
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 121 of 133

                                                                                                                        121


                                          13/24 14/10 17/15 17/25 19/16 19/21       14/25 33/10 33/19 34/21 34/22 34/22
F                                         22/8 22/21 24/19 24/20 26/4 26/13         34/23 35/15 35/25 36/10 37/2 37/4
forwarded [4] 3/17 8/10 20/21 84/2        26/13 28/20 29/14 30/15 31/15 39/7        38/14 38/23 39/16 40/9 40/9 40/16
forwarding [1] 94/15                      39/13 44/7 56/15 61/5 63/14 71/13         40/16 41/19 44/7 44/21 44/21 45/17
forwards [4] 5/10 6/20 84/11 94/6         73/25 76/8 78/19 80/9 82/9 82/19 86/3     45/20 45/21 47/5 49/17 50/5 50/7 50/12
foundation [4] 94/2 100/16 100/25 103/5   89/22 90/16 91/6 91/25 93/15 94/13        50/12 51/19 54/10 55/3 55/7 58/3 62/2
four [6] 7/22 14/2 61/20 75/1 89/19       99/1 99/2 108/21 111/3 111/8 111/9        63/21 64/10 68/10 70/10 71/10 71/12
 94/21                                    goals [1] 64/7                            72/20 72/20 72/21 75/1 75/3 80/4 89/14
frame [2] 25/16 25/18                     goes [2] 98/14 107/16                     92/12 95/24 96/8 98/5 98/20 99/17
frankly [1] 112/19                        going [86] 3/9 13/12 13/19 13/21 13/25    100/23 101/24 103/14
fraud [1] 66/3                            14/5 14/6 14/8 14/8 14/13 15/18 15/20     Hadar [2] 104/5 104/16
free [1] 30/6                             19/13 19/13 19/23 19/24 22/2 22/4         half [1] 103/24
French [1] 85/25                          27/12 29/9 34/6 36/19 36/20 36/20         halfway [1] 29/14
frequently [2] 77/19 92/19                36/23 36/25 37/25 39/20 41/5 41/6 43/6    hammer [1] 95/17
Friday [4] 53/12 54/7 55/10 96/8          43/8 43/8 43/9 43/19 44/3 44/6 44/7       hand [3] 25/4 31/24 59/9
friendly [1] 77/22                        45/11 46/1 46/1 46/20 47/12 47/16         handbook [4] 22/18 22/24 27/19 27/23
Friends [1] 5/5                           51/21 51/22 53/19 54/2 64/22 64/23        handling [3] 12/17 12/18 13/2
front [2] 41/6 67/4                       64/25 68/25 70/3 71/6 71/9 72/25 77/23    hands [1] 47/14
FTD's [1] 74/3                            79/5 82/7 82/14 85/9 85/10 85/12 85/15    happen [5] 60/21 67/22 106/8 106/10
fully [1] 110/24                          87/14 87/15 87/16 89/25 90/1 90/2         109/13
fund [36] 9/8 16/8 34/20 34/21 34/21      93/13 96/19 99/6 103/11 103/17 103/20     happened [9] 4/9 28/12 33/16 37/19
 34/22 34/23 34/24 35/16 39/21 39/23      105/5 105/8 106/5 106/13 106/23           44/25 45/1 46/25 47/1 48/15
 39/24 40/5 40/8 40/10 40/15 40/17        107/17 108/14 108/22 110/21 112/12        happening [2] 19/12 47/9
 40/19 41/20 41/24 42/4 42/7 42/21        Goldman [3] 75/12 84/2 84/5               happy [2] 79/11 102/1
 43/24 44/4 44/11 44/20 45/10 45/12       gone [2] 71/6 109/7                       hard [1] 111/12
 45/17 48/4 50/13 51/24 57/16 57/19       gonna [1] 14/23                           harder [1] 46/20
 57/24                                    good [27] 10/6 32/10 32/11 37/11 37/11    has [23] 26/8 28/6 29/21 30/4 30/19
funds [11] 21/14 22/1 29/24 33/3 34/12    39/6 39/14 39/22 45/24 47/5 47/7 47/14    30/19 30/21 30/23 30/23 30/25 31/3
 34/13 39/22 40/14 44/19 45/3 48/4        52/12 55/11 56/19 56/20 58/16 58/18       35/25 91/12 91/12 96/11 97/16 97/23
funeral [1] 23/9                          59/19 83/1 93/16 93/17 93/18 99/3         100/13 100/24 101/15 103/14 104/13
further [2] 13/23 31/6                    102/9 103/1 111/3                         112/9
future [1] 30/8                           goodness [1] 47/21                        have [148]
                                          Google [4] 10/20 10/21 10/22 10/24        haven't [5] 10/10 93/25 100/22 104/14
G                                         got [18] 8/9 10/24 11/2 11/6 21/6 33/17   107/6
gain [2] 65/14 68/2                       34/10 40/24 47/11 47/21 74/12 74/12       having [8] 8/12 12/6 13/9 13/10 55/21
game [3] 3/21 46/8 46/18                  95/14 104/13 107/21 107/24 108/5          55/21 71/17 111/21
gaming [3] 5/21 6/16 6/24                 108/6                                     he [80] 4/9 4/20 8/8 8/8 8/14 8/15 11/20
gaps [2] 105/19 105/21                    gotten [2] 35/7 103/22                    11/23 12/12 12/13 12/16 12/19 12/20
gave [3] 47/25 80/12 80/13                government [31] 1/13 2/3 3/4 3/12 23/18   14/25 15/3 15/3 17/18 24/15 34/11
general [2] 96/7 112/22                   23/22 31/16 32/1 53/17 54/6 59/10 67/2    34/12 34/22 35/14 35/16 35/17 36/7
generalized [1] 66/24                     67/7 67/16 68/3 75/19 82/3 93/22 94/24    36/9 36/10 36/10 36/10 37/9 38/3 38/3
generally [5] 77/11 87/20 103/2 103/4     105/12 106/13 106/22 108/22 110/16        38/5 38/14 39/12 39/21 39/25 40/9 41/4
111/10                                    110/20 111/10 111/11 112/5 112/17         47/23 48/3 48/3 48/3 48/4 49/6 49/7
generate [1] 9/18                         112/17 112/18                             50/3 51/10 51/15 63/21 69/2 69/3 69/5
generating [1] 17/10                      government's [4] 53/25 106/15 107/6       73/16 80/4 80/9 80/9 80/13 80/16 83/15
gentlemen [2] 23/14 96/3                  108/11                                    83/17 83/18 83/19 83/20 83/22 83/24
get [41] 11/21 14/13 16/10 18/21 24/24    gray [1] 102/5                            83/24 83/25 85/18 85/20 85/24 85/24
28/4 37/5 40/18 42/8 42/18 44/3 44/5      great [2] 37/2 39/19                      92/10 93/13 97/21 97/25 98/4 101/6
44/23 45/13 45/14 47/8 48/18 50/3         Greece [3] 72/7 72/8 80/21                101/23 106/2
52/17 56/2 60/5 61/11 74/6 80/15 81/14    Greek [1] 72/12                           he'd [1] 13/15
82/14 84/8 84/9 90/1 91/16 93/9 93/14     Green [7] 29/3 30/16 30/16 31/3 75/14     he'll [1] 104/7
99/5 102/21 103/17 105/6 108/24 109/9     78/1 94/16                                he's [10] 4/18 5/15 19/10 19/19 19/23
109/25 110/1 111/13                       Greenbelt [1] 1/6                         23/8 87/19 99/21 104/20 104/24
getting [8] 6/6 16/21 53/14 81/9 98/3     Gregory [2] 2/4 3/12                      header [1] 44/10
101/22 108/8 110/22                       gross [1] 73/17                           hear [10] 47/13 58/5 87/5 91/22 96/1
give [14] 15/25 18/23 31/4 54/20 61/23    group [1] 84/15                           101/1 105/24 107/16 109/25 111/20
71/4 80/9 87/8 87/14 87/15 92/9 98/1      guarantee [3] 14/19 14/20 55/6            heard [11] 48/17 53/7 53/25 87/12 89/10
108/22 112/9                              guess [9] 24/15 24/20 30/6 49/16 57/20    93/25 98/4 100/11 102/3 104/24 107/6
given [6] 55/7 78/17 92/18 97/16 100/13   67/23 70/18 102/11 107/7                  hearsay [2] 82/6 103/6
101/11                                    guilty [6] 66/4 66/6 66/7 66/7 66/10      heart [1] 91/20
gives [2] 36/17 101/19                    66/14                                     Hebrew [8] 15/10 61/8 61/9 72/15 72/16
giving [6] 14/18 66/23 69/22 70/21        Gurung [2] 5/12 5/15                      72/17 72/22 76/4
70/25 106/22                              guys [4] 4/8 10/6 26/25 31/5              hedge [35] 34/20 34/21 34/21 34/22
glasses [1] 63/8                                                                    34/23 34/24 39/21 39/22 39/23 39/24
go [55] 3/10 4/12 6/8 8/18 11/14 12/9   H                                           40/5 40/8 40/10 40/14 40/15 40/17
13/5 13/8 13/14 13/18 13/23 13/24       had [65] 9/22 9/23 10/1 11/3 12/11          40/19 41/19 41/24 42/4 42/7 42/21
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 122 of 133

                                                                                                                        122


                                            105/11 107/1                            included [2] 41/24 42/3
H                                           how [91] 4/8 8/10 13/11 13/15 13/25     including [1] 101/5
hedge... [13] 43/24 44/4 44/11 44/20        14/8 14/25 15/3 18/16 23/6 23/17 27/21  income [1] 39/25
45/10 45/12 45/17 48/4 50/13 51/24          34/14 34/14 35/4 35/7 35/17 36/22 37/7  inconsistent [5] 108/25 109/1 109/6
57/16 57/19 57/24                           37/8 37/12 37/25 39/4 39/5 40/4 45/11    109/15 111/5
heightened [1] 101/19                       45/16 45/24 49/16 51/4 54/1 56/24 57/1  increase [6] 70/22 79/17 79/17 87/3
held [1] 28/14                              59/19 60/5 61/9 61/19 62/6 62/14 64/7    88/16 94/10
hello [1] 86/9                              64/7 65/22 68/10 68/12 69/19 70/12      indicate [1] 52/14
help [3] 44/23 65/19 65/20                  70/13 70/13 70/14 70/22 72/17 73/14     indicated [1] 27/25
Henao [10] 84/24 85/6 88/8 90/19 92/1       73/18 74/6 74/25 75/6 76/24 77/18       indicates [1] 27/8
93/13 104/24 104/24 105/12 107/1            77/18 79/6 79/17 79/17 79/19 80/10      individual [2] 43/11 74/1
HENRY [1] 1/14                              80/14 80/16 81/3 83/14 85/8 85/8 87/25  individual's [1] 101/5
her [55] 17/21 24/4 24/12 26/1 26/5 27/1    88/19 89/4 89/10 89/14 90/5 90/8 90/13  individuals [3] 93/4 98/1 105/25
27/1 28/1 28/4 28/6 28/6 28/7 28/23         91/1 91/2 91/4 91/13 91/22 96/18        information [13] 27/23 34/5 36/2 40/18
30/20 30/20 30/24 39/23 40/3 40/3           101/13 102/6 102/17 103/18 104/1         41/18 52/17 72/23 98/24 101/5 101/11
40/12 40/12 40/15 40/17 40/18 40/21         105/10 107/22                            102/7 102/7 102/13
41/18 45/15 45/21 46/8 48/1 48/2 48/3       HR [1] 77/10                            informed [8] 27/4 27/6 27/8 27/10 27/13
57/4 57/6 57/15 57/17 57/20 57/24 58/5      huddle [1] 107/12                        30/19 30/23 62/19
58/9 63/6 64/6 66/18 66/25 69/21 69/21      huge [2] 39/1 39/1                      initial [9] 36/22 37/23 37/24 38/8 62/14
69/22 70/24 72/6 72/6 72/7 77/1 77/8        huh [4] 42/5 42/8 43/14 43/15            79/24 80/22 90/9 90/9
79/2 79/14                                  hundred [4] 15/7 16/12 16/15 19/2       initially [3] 34/24 65/12 81/8
here [29] 5/20 6/15 6/23 10/7 16/6 16/17    hundred percent [2] 15/7 16/12          inquiring [1] 53/8
17/13 19/10 21/16 21/19 25/5 43/9           hundreds [2] 23/19 64/15                inquiry [1] 96/6
47/22 50/4 53/1 53/2 55/13 70/2 80/9                                                inside [1] 77/1
93/16 96/12 101/5 102/11 108/1 108/5        I                                       insight [1] 19/15
110/13 110/14 110/22 111/13                 I'd [7] 39/24 42/17 103/17 106/24       instance [1] 71/20
herself [1] 64/2                             106/25 107/3 108/18                    instilled [1] 30/3
hey [3] 11/10 26/25 43/7                    I'll [15] 15/25 28/20 46/13 47/14 49/10 instruction [1] 31/3
Hi [4] 4/8 4/18 6/2 10/6                     49/16 55/11 55/12 56/4 63/19 73/2      instructions [1] 93/4
high [9] 4/8 5/2 5/15 7/5 8/3 14/13 14/18    82/14 82/17 99/5 112/25                interest [2] 33/19 91/20
60/1 60/11                                  I'm [64] 7/24 7/25 11/5 13/2 13/21 14/5 interested [4] 39/1 39/2 40/2 103/6
high-percentage [2] 14/13 14/18              14/5 14/7 14/15 14/23 15/18 16/15      interesting [1] 45/4
him [31] 5/2 12/22 14/20 19/14 19/14         19/19 21/5 21/5 22/2 22/4 23/7 23/21   internal [1] 96/11
23/8 35/14 35/15 35/20 35/22 37/20           23/25 24/5 24/19 24/24 29/9 30/16      internally [2] 107/13 111/17
38/13 38/16 41/3 45/6 47/12 49/5 49/5        30/22 32/24 39/24 41/5 41/6 42/1 43/8 interpret [1] 99/21
51/16 77/6 80/7 80/20 85/11 86/21 87/1       45/8 46/12 47/11 47/12 47/13 47/16     interviewed [1] 110/7
87/2 104/2 104/10 104/11 104/22 106/6        54/19 55/9 55/15 58/7 59/21 70/18 76/3 interviews [1] 109/13
himself [1] 48/7                             82/7 82/13 82/14 86/18 87/15 90/17     into [18] 9/1 24/4 32/4 37/7 42/8 45/1
hindsight [1] 58/4                           96/9 99/1 99/6 101/10 101/15 103/20     45/6 59/12 62/3 62/6 71/4 88/11 88/14
hired [2] 61/17 65/5                         106/9 107/19 108/4 108/10 109/16        89/11 89/13 108/24 109/25 110/1
hiring [1] 77/10                             111/3 111/23                           introduced [2] 34/20 48/2
his [15] 4/20 11/20 11/21 12/13 12/20       I've [9] 47/11 69/22 72/6 72/6 72/6     invest [17] 4/9 15/3 34/15 35/4 36/14
16/10 16/11 18/20 35/13 35/13 38/2           77/20 89/13 95/14 99/17                 38/16 38/20 39/24 45/19 46/4 46/14
63/21 75/11 78/17 80/13                     I-N-D-E-X [1] 2/1                        51/18 52/2 52/8 52/18 87/19 92/10
hit [2] 6/6 77/11                           I-T-S-I-K [1] 63/23                     invested [7] 33/7 39/17 40/17 44/3
hitting [1] 89/9                            idea [2] 88/16 109/19                    45/17 45/20 90/6
hmm [2] 92/25 97/14                         identically [1] 87/13                   investigation [1] 23/17
hold [2] 37/5 47/9                          identified [1] 95/23                    investigative [2] 111/11 112/7
home [1] 108/3                              identify [2] 63/6 64/10                 investigator [1] 28/3
homework [1] 96/20                          if [117]                                investigators [1] 112/21
Honor [50] 3/5 3/11 7/15 7/24 9/11          illegal [1] 60/16                       investing [2] 32/25 34/16
15/18 15/22 16/2 22/2 23/10 23/12           impact [1] 54/17                        investment [20] 16/8 16/11 30/4 34/3
31/17 31/20 41/8 52/19 53/16 54/3           important [18] 33/24 34/1 36/13 36/16    35/8 36/23 37/24 37/24 38/8 39/4 39/19
56/16 58/22 59/2 59/6 59/15 67/7 75/22       38/15 38/18 38/21 38/22 42/17 43/4      42/7 42/10 43/20 44/8 44/18 44/20
76/3 82/6 82/13 94/23 95/8 97/2 98/20        46/4 46/7 46/14 51/18 52/2 52/8 52/11   46/24 46/25 90/9
98/22 100/22 104/6 104/8 104/18              52/17                                  investments [7] 34/8 34/17 37/18 39/16
104/20 104/23 105/3 106/8 106/11            impossible [1] 103/8                     39/18 40/25 44/12
106/15 107/9 107/12 107/20 107/25           improve [1] 80/10                       investors [5] 21/16 34/23 52/1 52/6 52/9
109/11 109/16 111/20 112/1                  in [318]                                involve [1] 97/7
HONORABLE [2] 1/10 56/6                     inability [2] 49/6 52/14                involved [6] 21/2 23/25 24/5 61/11
hope [7] 4/20 53/22 59/3 68/2 99/3          incentive [1] 87/16                      61/14 97/25
103/1 110/15                                incentivize [1] 87/3                    involvement [1] 66/11
hopefully [3] 102/24 110/10 110/11          incentivized [2] 91/4 91/18             is [221]
Hostile [1] 108/3                           incentivizes [1] 91/14                  island [1] 72/12
hour [4] 81/10 103/24 103/24 104/3          incident [1] 97/11                      isn't [3] 14/11 14/16 43/7
hours [7] 18/5 27/4 27/7 27/16 27/20        include [1] 67/18                       Israel [8] 20/12 60/22 60/23 60/25 61/3
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 123 of 133

                                                                                                                         123


                                           104/24 107/12 108/9 108/10 109/9         learned [1] 49/15
I                                          109/23 111/18 111/24 112/13              least [5] 4/21 25/10 68/16 69/20 109/19
Israel... [3] 61/7 62/3 85/15             Justice [1] 1/14                          leave [3] 12/3 12/7 55/11
issue [11] 31/2 97/17 97/18 98/20 99/14                                             leaves [1] 91/18
 100/6 105/18 108/19 110/18 110/19        K                                         LEE [10] 1/6 6/2 62/4 64/1 66/18 74/11
 112/2                                    keep [10] 11/20 12/13 12/20 36/2 44/24     76/25 77/21 78/3 79/2
issues [5] 75/21 82/5 97/7 104/15          45/6 50/1 53/1 96/14 96/21               Lee Elbaz [1] 74/11
 109/25                                   keeping [2] 34/4 70/9                     left [3] 63/9 85/6 91/1
it [181]                                  keeps [2] 7/2 106/22                      legs [1] 95/21
it will [1] 108/8                         Kenneth [7] 84/24 85/6 86/10 88/8 90/19   Lena [6] 4/18 18/6 29/3 30/16 75/14
it's [57] 4/8 7/21 9/9 11/10 14/5 14/20    92/1 104/24                               78/1
 18/1 19/20 19/20 19/21 21/5 24/20        Kenneth Henao [2] 90/19 92/1              Lena Green [4] 29/3 30/16 75/14 78/1
 26/25 36/19 36/20 36/20 39/25 40/1       kept [2] 48/11 100/17                     Lena's [1] 30/1
 40/2 40/25 44/12 44/12 48/21 48/24       Kevin [1] 80/4                            Lena.Green [3] 10/15 10/16 29/5
 48/25 48/25 49/1 52/21 54/13 54/21       kicked [1] 8/11                           length [3] 54/18 54/19 110/23
 55/10 58/13 67/10 71/6 83/12 85/8        kicks [1] 4/5                             lengthy [1] 57/2
 90/23 91/9 91/17 98/20 98/21 98/23       kind [5] 48/25 55/21 60/3 64/13 80/14     less [10] 12/18 13/2 27/3 27/7 27/16
 99/14 101/4 101/14 101/16 101/17         kinds [1] 61/23                            27/20 27/20 54/11 54/14 104/3
 102/9 102/22 103/7 103/13 108/16         Kingdom [1] 44/15                         let [9] 27/1 47/25 55/2 55/11 71/24
 111/9 111/12 111/12 111/12 112/1         kit [5] 78/8 78/8 78/10 78/12 79/1         73/13 96/16 102/22 107/13
its [4] 74/6 77/11 100/11 100/11          knew [2] 20/14 38/3                       let's [22] 4/20 6/7 8/24 11/4 13/18 13/23
itself [1] 100/19                         know [99] 18/17 19/10 19/17 23/14 24/5     14/10 15/14 16/20 17/3 17/3 17/22
Itsik [1] 63/23                            25/15 25/19 25/23 25/25 26/14 27/6        17/24 18/9 22/18 24/15 24/19 26/4
Itzik [1] 63/21                            27/11 28/7 28/18 36/8 36/18 38/2 38/4     71/16 73/23 82/22 99/25
                                           38/18 39/6 39/6 39/21 40/22 40/23 46/6   letter [5] 41/15 41/15 41/23 42/3 42/6
J                                          47/22 47/23 48/3 48/5 48/20 49/7 55/2    letterhead [1] 58/1
J-O-H-N [1] 74/24                          55/11 57/18 57/23 58/6 60/24 62/21       letting [1] 108/1
James [9] 47/15 47/15 47/19 47/20          64/5 64/5 64/6 64/14 65/19 68/16 68/16   liar [1] 58/17
 47/21 48/6 48/7 51/8 51/10                69/23 70/5 70/7 70/10 70/13 70/13        liberal [1] 60/8
James Evans [8] 47/15 47/15 47/19          70/25 71/5 71/6 71/11 71/22 73/23        lie [7] 51/21 51/22 61/21 61/25 87/1
 47/20 47/21 48/7 51/8 51/10               73/24 73/25 74/4 75/13 76/14 77/19        91/9 91/13
January [1] 65/23                          77/21 79/15 79/18 80/13 80/14 80/15      life [2] 60/24 71/9
January 2016 [1] 65/23                     83/7 85/8 85/8 85/12 85/24 87/10 87/11   like [36] 12/18 13/21 28/2 30/2 37/10
Jerusalem [2] 61/2 61/3                    87/11 87/13 88/25 90/15 91/3 91/15        37/11 39/11 39/20 39/25 47/7 54/5
JESSICA [1] 1/18                           91/16 91/17 92/10 92/14 92/17 96/16       55/10 65/18 77/9 77/13 81/10 81/23
job [6] 35/13 40/12 40/15 57/15 57/17      100/2 102/4 102/22 103/13 106/24          85/12 85/15 87/9 87/12 100/15 101/5
 65/18                                     106/25 107/3 107/13 110/8 111/19          101/21 102/3 105/22 106/1 106/24
JOEL [1] 1/17                              112/19                                    106/25 107/3 108/7 108/18 109/8 110/4
John [2] 74/22 74/23                      knowledge [2] 86/2 89/14                   112/6 112/23
John.Ried [1] 78/6                        known [1] 51/19                           likely [1] 96/14
join [1] 62/24                            knows [1] 102/8                           Limited [2] 40/25 44/12
Jonathan [1] 63/22                                                                  LINDA [3] 1/23 113/6 113/12
Jones [3] 33/4 33/6 42/12                 L                                         Lindsay [13] 39/21 40/9 41/17 41/21
judge [21] 1/11 55/15 68/6 94/3 95/14     L-A-R-R-Y [1] 32/6                         45/5 45/13 47/9 47/23 47/24 48/5 51/7
 95/17 97/6 97/13 98/12 100/3 100/8       labels [1] 6/8                             51/13 56/22
 101/21 102/15 102/25 103/10 105/10       ladies [2] 23/13 96/3                     Lindsay Cole [3] 45/5 47/24 48/5
 105/15 105/21 107/21 108/3 111/15        lady [1] 34/20                            line [2] 77/24 77/25
judgment [1] 105/23                       language [2] 61/7 72/13                   Linkopia [1] 100/18
July [7] 1/7 47/2 47/8 83/4 84/1 85/17    languages [1] 72/14                       links [2] 20/11 20/22
 85/21                                    large [2] 86/21 87/14                     list [2] 107/6 108/23
July 21st [2] 83/4 84/1                   Larry [6] 2/7 31/18 31/21 31/25 32/1      listen [6] 81/1 81/7 81/11 81/12 81/17
June [2] 42/10 47/3                        32/6                                      94/10
jury [25] 1/10 3/3 3/7 20/1 53/3 53/8     last [11] 19/23 23/13 24/20 24/21 32/5    little [6] 13/23 40/1 73/13 83/22 83/24
 54/24 56/10 56/12 59/19 61/23 66/9        56/14 59/12 60/16 63/21 107/7 107/23      106/9
 73/21 75/24 76/9 78/15 82/11 84/5 85/5   late [2] 56/1 103/15                      live [4] 32/12 32/13 32/17 107/25
 87/8 92/8 96/10 96/23 96/24 105/24       later [6] 27/16 53/14 56/11 82/8 90/13    lived [2] 32/19 32/20
just [73] 5/8 5/24 9/11 10/4 11/2 11/13    91/1                                     living [1] 59/24
 12/24 15/19 17/7 18/9 19/5 19/11 19/14   law [1] 103/7                             LLP [1] 1/19
 19/19 19/21 19/22 19/25 20/3 23/14       LAWRENCE [1] 1/13                         loaded [1] 8/8
 25/12 27/9 37/6 40/14 42/2 43/6 46/10    lay [1] 94/1                              loan [1] 44/17
 46/16 46/22 48/11 48/11 49/19 50/9       layer [1] 103/5                           loans [2] 38/12 42/12
 50/9 50/16 53/7 53/9 53/11 54/12 55/1    lead [2] 73/18 73/18                      local [1] 112/19
 55/17 55/17 55/19 56/10 56/21 58/9       leads [14] 65/20 71/1 73/11 73/18 73/19   located [1] 44/14
 72/1 72/2 72/25 76/8 80/15 87/12 88/8     74/2 74/2 74/5 74/6 74/7 74/9 77/9       location [2] 62/1 101/6
 94/24 96/18 97/6 97/15 97/16 97/20        112/14 112/14                            locations [2] 64/12 64/13
 99/7 100/3 101/8 102/1 103/9 104/16      learn [3] 40/5 40/11 49/17                London [2] 40/25 41/1
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 124 of 133

                                                                                                                       124


                                         52/1 52/13 77/9 77/11 88/8 101/2           meetings [1] 65/9
L                                        Mall [1] 63/17                             member [1] 97/21
long [13] 45/3 45/4 45/6 49/2 54/1 57/1 man [2] 45/5 47/11                          members [1] 9/18
 61/19 65/22 67/10 68/10 100/16 103/18 manage [4] 17/9 33/5 33/24 64/25             memorable [1] 81/12
 104/2                                   managed [7] 33/6 33/11 33/20 33/23         mentioned [11] 30/3 33/23 35/11 35/11
long-term [3] 45/3 45/4 45/6             36/23 36/25 50/7                           35/17 37/12 39/16 44/16 55/3 55/9 58/3
longer [3] 25/11 31/3 92/16              management [2] 6/21 69/23                  message [2] 11/2 77/25
longest [1] 54/20                        manager [16] 5/9 34/12 34/13 34/20         met [1] 66/18
look [58] 4/1 4/3 5/7 5/23 5/24 6/7 6/18 34/21 35/16 39/21 40/15 48/4 48/4          Mexico [1] 32/15
 7/8 8/19 8/24 9/7 9/7 9/21 11/4 11/4    51/24 65/18 69/12 69/24 77/2 77/3          microphone [2] 32/4 59/12
 11/13 11/15 15/8 15/8 15/14 16/19 17/3 managing [5] 34/22 34/23 50/8 57/16         midday [1] 53/14
 17/3 17/8 17/22 17/24 18/9 18/9 19/3    69/6                                       middle [3] 15/16 84/9 84/10
 20/9 20/20 21/4 21/7 22/15 22/18 23/5 manually [1] 93/9                            might [10] 40/2 45/17 55/4 73/21 106/9
 37/3 37/3 41/12 41/13 42/13 42/13       many [11] 23/18 40/19 40/19 48/10 51/4     106/22 107/7 108/21 110/3 112/23
 43/10 44/9 45/19 49/18 82/2 84/7 84/8   51/8 56/24 68/12 75/6 90/5 91/4            mighty [1] 59/1
 90/17 91/25 92/24 94/5 94/13 94/21      margin [1] 54/10                           million [2] 50/6 50/10
 99/18 111/15 112/24                     mark [10] 11/15 12/9 12/23 13/8 13/14      millions [1] 23/20
looked [14] 10/4 17/8 37/10 37/11 39/6 13/18 14/10 14/22 89/22 90/16                mimmick [1] 79/22
 39/11 39/13 39/14 39/19 39/20 45/1      marked [2] 7/17 94/14                      mind [5] 53/1 70/9 96/21 106/8 111/22
 45/3 45/16 47/7                         market [8] 4/19 13/16 13/20 15/1 33/1      mine [2] 49/24 90/21
looking [6] 30/22 49/19 60/24 70/15      38/15 62/23 64/23                          minimize [1] 36/19
 101/4 105/20                            marketing [3] 61/11 61/16 75/1             minimum [2] 12/3 12/7
looks [2] 39/25 101/5                    markets [2] 38/19 87/14                    minus [2] 46/11 46/16
lose [7] 4/20 50/9 50/10 52/6 52/9 89/8 MARSHALL [3] 1/23 113/6 113/12              minute [9] 12/23 13/8 13/14 13/18 14/10
 91/17                                   MARYLAND [3] 1/1 1/6 32/19                 14/22 52/25 94/19 109/3
losing [2] 21/16 100/1                   Matatof [2] 78/15 78/17                    minutes [6] 13/5 19/17 53/2 56/5 57/2
loss [1] 28/12                           materials [5] 17/4 17/8 18/2 18/11 18/18   103/25
losses [3] 36/10 39/8 39/10              matter [3] 71/12 89/12 113/8               missed [1] 96/13
lost [3] 13/16 14/25 30/14               Mauritius [2] 64/14 77/13                  Mm [2] 92/25 97/14
lot [11] 5/16 20/4 35/25 40/17 41/17     Max [1] 90/15                              Mm-hmm [2] 92/25 97/14
 46/22 72/23 79/19 87/16 89/7 110/2      may [26] 18/16 25/8 25/10 26/12 26/17      MMM [2] 24/15 24/23
lots [1] 87/2                            27/13 27/15 27/15 31/10 32/2 34/5 42/8     moment [2] 19/6 107/9
loud [1] 87/10                           42/10 47/6 58/22 59/11 59/15 96/18         Monday [6] 14/6 14/7 53/20 53/21 96/14
low [4] 7/5 7/13 8/3 8/8                 100/20 102/13 102/13 102/21 103/24         96/18
luck [1] 30/7                            107/2 107/9 111/2                          Mondays [1] 96/12
lunch [1] 53/7                           May 2nd [2] 25/8 25/10                     money [86] 11/11 14/7 14/23 14/25
lying [2] 58/14 66/12                    May 5th [4] 26/12 26/17 27/13 27/15        21/17 25/18 25/19 27/5 30/15 37/7
Lynch [1] 5/9                            May 6th [1] 27/15                          37/14 37/16 37/17 37/25 38/2 38/3
                                         maybe [6] 22/21 68/13 94/1 102/22          38/10 38/11 38/16 43/8 44/3 44/16
M                                        103/24 105/6                               44/18 44/23 44/24 45/11 45/14 45/15
M-A-A-R-E-K [1] 83/12                    me [72] 8/15 10/6 12/22 14/21 16/19        45/22 46/10 46/11 46/11 46/16 46/21
Maarek [15] 83/11 83/11 83/14 85/18      19/3 26/23 27/1 28/8 33/9 33/13 33/18      46/21 48/8 48/10 48/21 48/23 49/1
 85/21 86/1 86/13 87/18 87/22 88/9       34/11 34/13 34/20 35/25 37/5 37/6 37/6     49/20 49/24 50/1 50/9 50/15 52/1 52/6
 89/25 90/23 92/1 93/1 93/5              37/7 37/8 37/9 38/4 39/11 40/3 40/9        52/9 52/13 52/14 52/18 61/21 70/13
Maarek's [1] 85/23                       40/10 40/10 41/18 41/19 41/21 42/8         70/14 71/5 71/21 71/25 74/5 77/10
made [30] 4/19 6/4 8/12 12/19 13/11      42/23 44/5 44/24 45/4 45/5 45/9 46/7       79/23 86/21 87/2 87/15 87/17 88/9
 15/16 16/7 33/21 36/9 37/23 38/3 38/4   46/17 46/17 47/25 47/25 48/16 49/4         88/17 88/21 88/22 88/24 89/2 89/8 90/5
 39/15 42/6 42/8 42/10 44/5 45/15 45/21 49/4 55/2 62/7 62/10 62/19 64/6 67/8        90/13 91/16 91/16 91/17 91/18 91/19
 46/24 70/7 70/12 74/3 79/16 82/1 92/1   71/7 71/24 72/22 73/13 73/16 77/5          91/21 91/23 91/23 92/10 92/16 93/3
 93/1 100/1 100/17 110/7                 77/15 80/13 83/20 85/20 86/19 87/14        93/13 93/18
mail [1] 95/21                           92/20 101/3 102/14 102/22 108/14           monitor [1] 65/18
main [1] 6/9                             110/18 110/19 111/9                        month [8] 16/9 16/13 16/15 16/16 16/18
maintain [1] 99/15                       mean [27] 16/15 18/23 19/12 25/17          18/23 43/17 85/16
major [1] 105/19                         35/24 46/6 54/13 54/16 55/3 58/10          monthly [2] 43/13 45/23
make [58] 8/8 14/12 14/17 16/9 34/8      68/18 71/25 74/2 88/22 93/17 98/3          months [2] 13/21 61/20
 34/17 36/8 36/9 37/10 37/25 38/3 38/8   99/14 100/19 101/3 101/13 102/5            more [31] 6/6 23/2 36/9 38/5 39/9 40/1
 39/13 39/17 42/18 42/21 42/22 42/24     103/13 105/16 106/12 109/8 112/8           40/18 46/22 53/25 54/3 66/25 68/11
 42/25 43/2 43/5 44/20 44/22 44/23       112/9                                      68/21 70/13 70/14 74/5 79/23 80/16
 45/11 45/15 45/23 46/10 46/20 46/21     means [6] 16/8 33/11 35/25 54/9 73/22      90/5 91/4 91/5 92/10 95/14 96/16 103/8
 49/6 49/8 50/10 50/16 50/16 52/14       92/8                                       105/8 105/22 105/24 106/13 111/14
 52/16 55/19 71/10 71/25 73/24 86/18     meant [2] 8/3 16/16                        111/15
 86/21 87/1 87/16 89/1 89/7 90/2 90/20 medical [5] 71/12 71/12 71/14 71/17          morning [7] 10/6 96/5 96/22 97/1
 90/24 91/1 91/6 91/20 91/23 91/23       71/19                                      103/17 104/15 112/25
 102/10 110/25 111/18                    meet [4] 63/1 63/16 65/6 83/14             most [8] 52/5 52/9 63/25 72/21 85/15
makes [3] 46/22 91/14 109/7              meeting [7] 63/25 64/3 65/2 65/6 68/24     99/2 103/22 111/8
making [11] 7/2 46/1 46/20 46/21 50/8    72/24 79/18                                motivate [1] 70/12
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 125 of 133

                                                                                                                     125


                                          110/6 110/7                            Nashville [3] 32/14 32/17 32/20
M                                                                                national [1] 85/25
                                          Ms. [98] 4/5 4/8 4/22 4/25 5/8 5/10 6/20
move [8] 19/25 24/8 29/9 60/23 61/1       7/9 8/6 8/10 8/20 9/23 10/3 11/8 11/10 nature [1] 77/14
61/3 68/21 83/19                          12/11 12/17 13/9 13/15 13/19 13/25     Nauraj [2] 5/12 5/15
moved [4] 32/19 44/23 60/22 61/6          14/4 14/12 14/17 14/22 15/11 16/6      Nauraj Gurung [2] 5/12 5/15
moves [1] 67/7                            16/13 18/2 18/18 18/23 20/11 20/15     necessarily [1] 110/23
moving [1] 100/8                          20/21 23/6 26/9 26/11 26/17 26/20 27/4 necessary [2] 6/10 19/18
Mr [51] 2/5 2/6 2/9 2/11 3/9 7/1 33/7     27/10 27/22 27/25 28/7 28/7 28/12 29/7 need [19] 9/18 12/3 15/5 16/2 16/11
35/1 40/7 41/12 43/18 58/20 58/24         29/19 30/16 30/19 30/19 30/23 30/23    19/25 53/6 55/5 78/11 89/1 92/15 93/9
59/19 80/5 80/11 80/18 97/17 98/5         31/1 31/2 31/4 31/5 40/11 40/21 43/7   96/14 96/18 100/2 101/1 101/14 106/6
98/23 98/24 99/2 99/5 99/7 99/8 99/12     51/23 54/17 56/24 62/6 62/9 62/16 63/1 111/17
99/14 99/18 99/21 100/13 100/21 101/7     63/4 63/11 63/13 63/16 63/20 64/2      needed [7] 43/3 43/5 55/4 71/15 79/2
101/22 102/21 103/14 103/16 104/1         64/10 64/16 64/19 69/16 70/3 70/16     105/22 105/24
104/5 104/9 104/13 104/16 104/24          70/21 71/18 71/25 72/3 72/8 72/13      needs [2] 101/16 106/3
106/1 106/19 107/13 107/16 111/16         75/13 76/18 77/15 77/16 78/20 78/24    neglected [1] 23/8
111/18 112/7 112/9 112/12                 78/24 78/25 79/9 80/23 82/24 84/11     nerimonder [1] 4/16
Mr. [171]                                 94/6                                   net [9] 46/10 46/15 69/10 69/15 70/17
Mr. Bryant [1] 98/20                      Ms. Cole [5] 40/11 40/21 43/7 51/23    70/22 73/20 79/7 91/17
Mr. Buckley [1] 93/12                     56/24                                  net-deposit [1] 70/17
Mr. Burton [59] 32/10 32/12 32/18 32/23                                          never [6] 19/24 37/16 48/11 48/17 49/14
                                          Ms. Elbaz [83] 4/5 4/8 4/22 4/25 5/8 5/10
32/25 33/15 33/23 34/1 34/8 34/14 35/7    6/20 7/9 8/6 8/10 8/20 9/23 10/3 11/8  89/6
35/10 35/17 35/23 36/5 36/12 36/22        11/10 12/11 12/17 13/9 13/15 13/19     new [22] 1/15 19/15 25/24 26/2 31/10
37/12 37/23 38/7 38/13 39/4 39/15 40/4    13/25 14/4 14/12 14/17 14/22 15/11     32/15 34/24 47/13 59/23 59/23 59/25
40/20 41/2 41/5 41/23 42/13 43/4 43/10    16/6 16/13 18/2 18/18 18/23 20/11      59/25 60/24 75/16 77/10 78/8 78/8
43/23 44/2 44/9 44/13 44/16 45/10         20/15 20/21 23/6 26/9 26/11 26/17      78/10 78/10 79/1 79/7 103/15
45/25 46/9 46/13 46/24 47/18 48/6         26/20 27/10 27/22 28/7 28/7 28/12 29/7 New Mexico [1] 32/15
48/13 49/10 49/15 49/25 50/16 50/23       30/16 30/19 30/23 31/1 31/4 31/5 54/17 next [33] 4/12 14/2 14/4 14/6 14/7 17/15
51/2 51/4 51/10 51/23 52/11 53/5 55/23    62/6 62/9 62/16 63/1 63/4 63/11 63/13  18/12 18/22 22/21 26/20 29/25 31/15
56/15 56/19 56/21                         63/16 63/20 64/2 64/10 64/16 64/19     33/16 33/17 41/13 42/14 43/10 53/9
Mr. Christianson [10] 11/20 12/13 12/20   69/16 70/3 70/21 71/18 71/25 72/3 72/8 53/11 55/17 85/9 85/11 86/14 88/2
13/11 13/15 14/1 14/14 14/18 14/25        72/13 75/13 77/16 78/20 78/24 78/25    91/25 92/20 94/24 96/10 96/17 99/21
16/10                                     79/9 80/23 82/24 84/11 94/6            104/4 105/11 106/17
Mr. Collins [1] 29/18                     Ms. Elbaz's [1] 70/16                  NFP [2] 99/6 99/9
Mr. Corsetty [5] 97/11 99/1 100/9         Ms. Nicolle [6] 27/4 27/25 29/19 30/19 nice [3] 14/8 43/17 103/13
101/23 105/19                             30/23 31/2                             Nicholls [1] 24/3
Mr. Evans [1] 51/10                       Ms. Ozakhun [3] 76/18 77/15 78/24      Nicolle [19] 24/21 25/1 26/1 27/3 27/4
Mr. Henao [3] 93/13 105/12 107/1          much [18] 13/11 13/15 13/25 14/25 15/3 27/25 28/17 28/18 28/18 28/20 28/22
Mr. Kenneth Henao [1] 88/8                34/14 34/14 35/4 35/7 45/16 54/11      29/3 29/16 29/19 29/20 30/9 30/19
Mr. Maarek [13] 83/14 85/18 85/21 86/1    66/20 73/18 84/16 90/8 90/13 96/22     30/23 31/2
86/13 87/18 87/22 88/9 89/25 90/23        106/6                                  Nicolle's [1] 24/11
92/1 93/1 93/5                            Mueller [28] 34/10 34/11 34/19 35/12   night [3] 53/12 103/15 103/15
Mr. Maarek's [1] 85/23                    35/13 35/13 35/14 35/18 36/6 36/12     nine [3] 43/16 43/21 45/23
Mr. Mueller [10] 35/18 36/6 36/12 37/25   37/4 37/9 37/25 38/7 38/13 38/18 39/11 nine percent [2] 43/21 45/23
38/7 38/13 38/18 40/8 41/2 51/24          39/20 40/6 40/7 40/8 40/9 41/2 45/9    no [63] 1/4 3/5 5/3 5/19 5/22 6/14 6/17
Mr. Pollack [17] 7/4 7/21 8/2 8/14 9/22   50/6 51/7 51/15 51/24                  6/25 9/12 10/11 10/25 21/15 21/18
11/19 11/23 12/10 14/11 14/16 15/24       mutual [1] 92/2                        21/21 25/11 26/19 28/8 28/10 29/11
18/16 22/23 23/11 52/20 53/24 75/21       my [43] 11/8 11/10 14/12 30/14 30/14   31/2 31/12 33/2 33/6 34/3 37/16 37/16
Mr. Pollack's [1] 10/12                   33/12 33/21 36/7 36/10 37/10 37/19     40/9 42/24 42/24 48/23 48/24 49/14
Mr. Roytman [12] 65/2 65/7 68/25 69/4     38/6 38/12 40/14 40/23 42/11 42/18     50/2 50/14 51/3 51/12 51/12 51/14
75/9 77/6 77/7 84/11 94/6 94/15 98/16     43/8 43/22 44/8 47/12 47/17 47/21      51/17 52/7 53/14 53/20 53/22 58/6 58/7
98/17                                     48/21 49/1 50/8 57/17 60/24 60/25 64/4 58/7 58/7 58/22 67/10 68/11 71/12
Mr. Smith [24] 63/10 63/12 65/24 65/24    65/18 66/11 80/10 86/2 92/2 92/15      75/22 76/5 80/16 81/13 86/25 88/1
67/4 67/15 68/7 76/11 79/5 82/23 86/9     99/15 102/11 105/4 110/15 110/19       96/20 98/23 105/15 106/6 106/15 111/2
86/20 88/7 89/25 94/5 96/25 97/8 97/16    112/16 112/22                          non [2] 99/9 99/10
100/17 100/20 102/17 102/18 103/19        mystery [1] 107/7                      non-farmer [2] 99/9 99/10
103/25                                                                           None [1] 87/24
Mr. Smith's [3] 97/20 98/8 98/17          N                                      normal [1] 106/25
Mr. Tori [1] 80/7                         name [30] 32/5 35/13 51/11 51/13 51/15 normally [1] 109/9
Mr. VanDyck [6] 3/10 7/14 22/8 24/11      59/12 59/13 61/25 63/21 72/25 74/19    not [86] 3/4 4/19 4/22 10/1 11/1 12/8
24/25 103/20                              74/21 74/25 75/3 75/6 75/11 75/13      12/17 13/2 18/20 19/25 21/13 22/1 23/7
Mr. White [1] 98/4                        76/12 76/14 78/11 78/12 78/16 78/16    23/8 23/21 23/25 24/5 25/23 27/21
Ms [34] 2/8 3/16 4/17 5/25 10/13 12/2     78/17 78/17 80/4 83/8 84/21 85/7 85/8  27/25 28/5 28/10 28/12 33/2 34/19 35/9
13/2 16/25 24/11 24/21 25/1 26/1 26/14    named [5] 11/7 34/10 62/4 64/12 84/2   36/20 39/24 41/17 43/6 44/6 44/7 45/6
27/3 30/16 31/3 58/21 62/24 66/22         names [6] 51/20 75/2 75/2 75/16 78/14 45/17 48/3 48/5 48/21 48/24 48/25 49/1
77/15 78/20 79/4 82/20 84/1 86/3 88/2     79/20                                  49/1 49/23 50/2 50/2 50/3 50/13 50/14
89/19 94/16 97/24 103/12 109/4 109/4      naming [2] 85/2 85/5                   52/18 53/11 53/15 53/20 54/10 54/16
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 126 of 133

                                                                                                                          126


                                           oh [13] 17/25 17/25 37/21 42/5 43/14       ordinary [1] 100/17
N                                          47/11 47/21 48/23 49/5 49/6 50/4 58/10     organization [1] 64/9
not... [33] 60/10 68/1 73/21 74/20 79/11   105/16                                     original [3] 39/4 77/25 107/6
80/13 83/25 86/2 89/13 90/7 91/18          okay [99] 3/6 4/2 4/16 4/21 6/2 6/7 6/19   originally [2] 61/1 90/6
92/20 96/3 96/9 96/14 96/18 97/10 99/3     7/12 7/23 8/6 8/22 8/25 9/5 10/3 11/16     Orseck [1] 1/18
100/25 101/14 101/15 106/9 107/2           13/4 13/14 13/18 13/22 14/5 14/9 15/15     other [27] 24/12 26/9 27/22 28/11 29/1
107/17 107/19 108/1 110/14 110/18          17/7 18/4 18/9 18/9 19/5 20/5 20/24        29/2 33/3 51/8 51/25 56/11 58/19 71/2
110/21 111/9 111/12 111/19 112/5           22/9 25/6 25/9 26/8 26/25 27/3 27/7        74/1 77/12 77/13 79/1 87/5 95/10 97/17
note [1] 29/21                             27/12 29/2 29/9 29/18 29/25 30/19 31/8     98/6 102/18 102/21 105/13 105/14
NOTES [1] 1/24                             31/13 32/3 32/6 33/15 33/23 34/14 35/3     105/19 105/23 110/10
nothing [4] 35/9 35/9 50/12 91/12          40/4 41/10 41/14 44/13 50/16 50/20         others [2] 4/22 99/23
notice [1] 112/9                           52/20 52/20 52/24 53/24 54/4 54/9          our [8] 24/6 29/22 47/15 49/7 53/17
noticed [1] 47/1                           54/15 55/25 56/4 57/1 57/4 58/13 59/1      91/21 96/11 111/21
November [3] 33/9 60/20 60/20              63/25 67/9 67/12 75/23 76/6 82/7 82/17     out [35] 4/12 6/7 8/2 9/7 9/21 11/21
now [21] 17/16 21/16 24/15 26/4 30/4       84/5 90/24 93/6 94/13 94/22 95/5 95/16     17/14 21/10 23/22 27/3 28/4 35/1 37/22
30/6 30/15 52/21 53/5 53/24 54/12 56/6     95/19 95/22 100/5 101/3 103/1 103/13       38/11 40/22 40/23 42/11 44/16 45/8
58/4 58/8 74/12 85/11 86/3 91/1 103/14     104/1 104/4 104/21 105/13 106/12           45/21 45/24 48/23 84/9 90/17 95/17
103/18 112/19                              106/19 107/14 107/23 108/17 112/23         96/24 96/25 98/2 102/23 108/1 108/6
Numaris [13] 66/12 69/15 70/7 70/8         Olar [1] 77/15                             110/25 111/16 112/14 112/24
70/10 72/11 73/3 73/5 73/6 76/19 83/16     old [2] 59/19 59/21                        outside [2] 72/3 72/6
84/17 100/18                               on [157]                                   over [11] 6/8 9/19 9/19 33/13 44/23 48/7
Numaris/Yukom/Linkopia [1] 100/18          on-track [1] 53/18                         55/19 68/21 69/2 101/11 105/11
number [8] 11/6 57/5 64/12 85/10 85/11     once [2] 69/20 71/4                        overall [1] 35/4
85/11 100/14 107/5                         one [44] 21/2 21/5 24/24 28/17 28/20       overcome [1] 93/19
NW [2] 1/15 1/19                           31/10 35/1 35/20 36/25 37/4 39/6 40/4      overrule [2] 22/4 82/7
                                           40/16 41/13 41/18 42/17 62/19 70/5         Overruled [1] 9/14
O                                          70/25 73/9 73/16 74/15 75/2 78/16          own [5] 66/9 74/19 88/23 88/24 97/21
o'clock [2] 96/5 108/15                    78/16 81/13 83/21 88/16 89/8 90/7          Ozakhun [8] 66/19 69/24 69/25 76/17
O-Z-A-K-H-U-N [1] 70/2                     93/18 94/9 94/9 94/19 95/14 99/23          76/18 77/15 78/20 78/24
object [3] 9/11 15/18 22/2                 99/24 101/4 101/19 103/10 103/14
objection [13] 24/9 29/11 67/8 67/10       103/15 106/21 108/14                       P
76/5 82/6 82/7 82/17 92/15 94/1 99/12      one-off [1] 101/19                         P-R-O-C-E-E-D-I-N-G-S [1] 3/1
99/13 99/15                                ones [3] 95/10 95/22 109/23                p.m [4] 1/8 26/12 26/18 113/1
objections [7] 19/13 92/9 92/13 93/20      only [19] 13/10 16/8 24/2 24/6 41/17       page [20] 4/12 9/21 15/14 17/15 18/22
93/24 95/6 97/4                            47/5 55/20 62/22 89/12 89/12 91/16         22/21 22/21 24/21 26/12 26/13 29/14
obligation [1] 67/20                       91/17 99/7 99/23 99/24 103/10 103/23       29/25 30/9 55/20 88/6 91/25 92/24 99/1
observed [1] 87/22                         107/23 109/12                              99/2 99/25
obtain [1] 10/14                           open [9] 11/20 12/13 12/20 20/6 53/1       paid [6] 46/15 46/15 91/2 91/13 91/16
obviously [6] 54/16 55/1 101/25 106/17     96/14 96/21 106/16 106/16                  93/10
110/12 111/4                               opened [3] 9/23 17/19 79/3                 paper [3] 25/4 25/5 47/25
occasions [1] 56/24                        opening [2] 34/13 62/20                    paragraph [5] 15/16 22/22 43/10 43/15
occur [1] 101/3                            operate [2] 73/2 74/13                     43/24
off [9] 4/5 8/11 28/14 45/15 45/16 71/22   operated [1] 74/16                         part [16] 5/9 11/19 22/23 28/23 43/2
73/14 77/24 101/19                         operates [2] 101/13 102/6                  44/22 58/5 58/9 67/1 67/15 79/16 98/8
offer [12] 62/15 65/9 76/4 82/14 94/24     option [11] 4/6 4/13 4/21 5/11 6/21 7/9    111/11 112/7 112/14 112/21
94/24 95/14 97/15 99/7 100/3 100/15        8/7 8/11 62/22 71/2 71/5                   participating [1] 43/12
101/25                                     options [16] 3/18 20/25 21/17 33/8 52/1    participation [1] 43/24
offered [4] 11/20 100/2 100/13 100/22      52/5 52/9 61/12 61/14 65/25 66/11 71/7     particular [3] 22/4 27/24 109/13
offering [1] 44/11                         71/18 71/22 85/24 89/16                    parties [2] 53/10 111/4
offers [3] 75/19 82/3 93/22                or [80] 3/9 3/24 6/24 8/16 18/16 19/15     partner [1] 102/9
office [59] 62/21 62/24 64/17 64/22        19/20 20/15 20/15 22/11 27/21 33/3         partnership [1] 73/23
64/25 65/15 65/22 68/10 68/22 68/25        41/1 41/12 42/15 45/24 48/6 49/2 50/8      partway [1] 103/18
69/2 69/3 69/6 69/15 69/16 69/24 70/7      52/4 52/18 53/15 53/20 53/20 54/16         party [4] 28/17 28/20 29/2 87/11
70/9 70/9 70/10 70/16 72/3 72/11 72/13     54/25 56/1 60/3 61/25 62/22 63/17          pass [3] 23/10 52/19 56/9
72/25 73/10 74/6 74/12 74/15 74/18         64/18 65/21 71/6 71/7 72/1 72/14 76/22     past [1] 96/12
75/6 76/24 77/10 77/21 79/3 79/6 79/6      77/4 77/6 80/7 80/10 80/11 84/7 85/11      paste [1] 24/4
79/12 79/15 79/21 79/21 79/24 79/25        85/19 86/13 87/16 88/23 89/14 89/15        pathetic [1] 79/16
80/1 81/1 81/20 81/23 83/15 83/17          92/13 92/15 92/16 92/17 93/3 93/12         Pause [1] 107/11
85/19 87/5 89/10 90/8 92/6 94/7 94/15      93/20 95/24 96/18 98/4 100/2 100/25        pay [5] 5/6 71/11 71/14 71/19 71/22
108/2 108/5 112/15                         101/15 102/18 103/11 103/12 104/19         payments [1] 93/12
officer [3] 49/4 49/21 50/3                105/5 105/7 106/9 106/24 107/3 109/1       payroll [2] 99/9 99/10
officers [2] 51/9 52/4                     110/4 110/6 110/8 110/22 111/7 112/6       paystubs [1] 64/4
offices [4] 64/11 68/19 77/13 80/22        orally [2] 42/24 43/15                     penalties [2] 42/15 42/24
OFFICIAL [2] 1/23 113/12                   order [7] 6/5 29/24 74/4 79/23 81/22       pending [1] 23/2
officials [1] 112/18                       93/11 94/10                                penny [1] 35/9
often [3] 69/19 89/12 91/22                ordinarily [1] 96/12                       people [19] 26/8 27/21 34/25 40/16
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 127 of 133

                                                                                                                           127


                                           police [1] 112/20                           prosecutors [1] 112/17
P                                          policies [1] 111/17                         provide [1] 102/13
people... [15] 45/17 45/20 45/20 51/8      policy [2] 25/23 27/19                      provided [1] 104/11
51/19 63/8 64/15 70/25 71/2 71/4 72/21     POLLACK [37] 1/17 2/6 2/9 7/4 7/21 8/2      provider [1] 10/18
79/20 79/20 87/11 107/3                    8/14 9/22 11/19 11/23 12/10 14/11           public [2] 32/24 57/11
per [6] 43/17 58/6 73/18 73/18 73/19       14/16 15/24 18/16 22/23 23/11 52/20         publish [5] 41/8 75/24 76/9 82/10 82/19
90/25                                      53/24 75/21 97/17 99/12 100/13 100/21       pull [2] 18/21 49/22
percent [35] 8/16 8/16 9/3 9/4 9/10 15/5   103/14 103/16 104/1 104/9 104/13            pulled [1] 49/22
15/7 15/17 16/7 16/9 16/9 16/12 16/13      106/1 106/19 107/13 107/16 111/16           pulling [1] 49/19
16/15 16/16 16/17 16/18 17/11 17/14        111/18 112/9 112/12                         purpose [2] 49/25 81/19
19/17 21/16 43/13 43/16 43/21 45/23        Pollack's [1] 10/12                         purposes [1] 106/20
69/10 69/10 69/11 69/15 70/10 72/15        poor [3] 61/10 79/24 80/22                  pursuant [3] 82/4 93/23 95/1
72/16 73/10 90/15 90/25                    portfolio [1] 12/19                         put [14] 5/2 30/13 37/7 37/13 42/23
percentage [4] 14/13 14/18 18/23 19/1      portion [5] 12/2 12/10 20/2 24/3 56/14      43/16 45/6 46/11 46/16 53/17 57/25
perform [2] 79/6 81/22                     position [2] 61/17 65/12                    86/4 102/11 109/9
performance [7] 79/10 79/15 79/24          possibility [2] 104/10 105/11               puts [2] 102/8 108/16
80/10 80/10 80/22 94/11                    possible [4] 54/13 54/20 55/6 93/14
perhaps [1] 110/3                          posted [3] 47/3 47/8 47/10                  Q
period [3] 27/18 86/21 87/2                potential [1] 74/5                          quality [1] 71/1
perjury [1] 67/23                          practice [1] 112/2                          quarter [4] 42/9 42/15 42/25 47/3
permissible [1] 111/9                      predicted [1] 53/17                         quarterly [2] 42/18 43/3
person [10] 34/10 35/25 48/2 63/2 63/16    predominantly [1] 72/15                     question [24] 3/20 3/25 7/25 10/7 10/12
66/18 71/7 71/21 102/8 107/2               preponderance [2] 97/22 98/7                12/15 18/20 19/15 22/5 25/12 31/10
persona [1] 80/16                          present [3] 101/23 109/24 109/24            42/1 46/12 53/7 55/12 64/18 72/20 73/1
personal [2] 6/9 17/9                      Presentations [1] 18/15                     90/10 91/24 100/24 103/7 103/8 105/23
personally [2] 28/8 80/5                   presenting [1] 65/21                        questions [20] 7/4 8/3 8/9 9/12 10/9
persuasive [1] 58/16                       Pretoris [2] 6/23 7/1                       11/7 15/25 16/21 16/24 19/8 20/10 21/6
Peter [1] 6/23                             pretty [6] 58/13 66/20 84/16 87/10          35/11 40/17 40/19 49/10 56/21 57/5
Petersburg [1] 13/10                       103/11 106/6                                57/6 58/20
phone [7] 6/4 35/14 65/20 77/19 80/14      prevail [1] 102/24                          quick [1] 53/7
91/24 101/11                               prevent [2] 79/19 88/19                     quicker [1] 87/4
phrase [2] 35/23 73/2                      preventing [1] 88/18                        quickly [5] 27/21 27/21 87/15 87/17
pick [2] 87/23 87/25                       previous [1] 89/17                          93/14
piece [1] 47/25                            previously [3] 3/12 20/2 89/16              quite [4] 61/10 77/19 92/19 112/19
pitch [2] 72/1 72/2                        primarily [1] 64/24                         quotas [1] 77/11
pitched [1] 108/6                          primary [1] 67/20                           quotation [1] 24/12
place [6] 12/12 32/13 32/14 70/6 88/11     print [1] 21/7                              quoting [2] 25/3 25/6
89/11                                      prior [9] 26/17 96/13 99/15 108/25
placed [7] 49/13 49/16 49/17 50/20         109/1 109/6 109/8 109/14 111/5              R
50/23 76/25 89/13                          privileged [1] 107/17                       R-I-E-D [1] 74/24
places [1] 32/13                           pro [2] 45/19 45/21                         Rabbi [1] 60/25
placing [2] 88/14 88/19                    pro-rate [2] 45/19 45/21                    raise [6] 6/5 31/23 52/16 59/8 103/16
plan [2] 13/21 108/11                      probably [8] 41/4 49/2 51/7 53/14 55/18      108/18
planning [4] 62/20 106/2 106/10 106/20     56/2 56/25 99/2                             ran [1] 79/2
plans [1] 64/16                            problem [2] 49/6 50/4                       rapport [1] 91/19
platform [8] 3/24 37/2 37/3 37/6 37/11     procedure [1] 111/2                         rate [3] 17/14 45/19 45/21
37/13 39/14 93/8                           proceed [1] 59/15                           rates [1] 43/18
platforms [1] 6/5                          proceedings [2] 1/10 113/7                  rather [1] 54/22
play [9] 19/11 81/9 81/13 86/5 86/14       process [2] 24/5 64/7                       reach [2] 101/24 110/15
88/2 89/19 92/20 103/23                    processed [1] 29/22                         reached [1] 28/4
played [5] 86/7 86/15 88/4 89/21 92/22     produce [2] 23/23 110/16                    reaches [1] 27/3
plea [5] 67/1 67/1 67/5 67/15 67/23        production [1] 23/25                        reaction [1] 79/9
plead [2] 66/4 66/6                        professional [1] 60/9                       read [7] 10/6 10/10 15/20 16/25 25/12
pleasantly [1] 54/22                       profit [11] 4/9 8/12 8/16 9/3 17/10 36/9     26/23 29/18
please [28] 3/8 4/4 5/6 8/8 10/7 15/14     71/22 73/18 73/20 86/18 91/5                reading [2] 12/8 15/19
19/4 29/21 31/5 31/23 32/4 32/5 48/23      profiting [4] 5/16 6/9 6/12 6/15            ready [3] 56/14 56/14 106/7
53/4 56/9 56/13 59/8 59/11 75/18 75/25     profits [8] 7/2 30/5 36/9 39/9 39/9 86/18   real [1] 78/16
76/2 76/9 78/19 82/2 82/22 89/22 90/16     90/24 90/25                                 realize [1] 58/5
91/25                                      program [4] 41/25 42/4 42/9 43/12           really [11] 9/10 19/25 37/16 37/18 39/22
pled [2] 66/9 66/14                        promise [2] 14/12 86/20                      39/24 39/24 43/1 80/15 98/23 102/6
ploy [3] 45/8 58/5 58/9                    promised [2] 16/17 43/15                    reason [5] 34/2 55/4 80/7 102/20 108/13
plugged [1] 93/9                           promises [2] 14/17 53/22                    reasoning [1] 38/24
PNL [1] 6/5                                promoted [1] 69/12                          reasons [2] 83/21 92/10
point [7] 22/5 42/14 94/23 100/13          pronunciation [1] 83/11                     recall [5] 12/8 20/12 21/23 22/14 92/5
102/22 107/4 108/22                        proof [1] 93/3                              receipt [1] 93/1
points [1] 95/2                            prosecution [1] 107/19                      receive [4] 83/25 84/18 93/12 93/12
      Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 128 of 133

                                                                                                                          128


                                          represented [2] 48/7 51/20                 role [4] 40/12 66/22 77/1 98/8
R                                         request [11] 3/17 23/6 24/22 26/6 27/5     rollover [1] 88/25
received [7] 31/1 35/21 42/6 69/9 81/6     29/21 30/25 44/23 44/25 62/14 70/8        Ronen [6] 63/21 65/1 66/19 69/23 73/16
 84/14 88/24                              requested [1] 44/21                         84/6
receives [1] 27/14                        requesting [1] 27/5                        room [1] 92/19
receiving [1] 71/20                       require [2] 110/18 110/19                  Ross [2] 78/15 78/18
recess [3] 56/7 56/8 113/1                requirement [2] 30/24 88/21                round [1] 23/13
recognize [4] 15/9 41/15 58/8 86/9        resides [1] 101/6                          route [1] 110/6
recognizes [2] 63/11 63/12                Resistance [1] 92/9                        routine [1] 101/18
record [13] 7/20 24/6 28/14 52/12 59/13   resistances [4] 92/5 92/8 92/13 93/20      Roytman [18] 63/21 65/1 65/2 65/7
 97/20 100/15 101/1 101/9 101/12 102/2    respect [5] 10/12 45/10 50/20 98/13         66/19 68/25 69/4 69/23 73/16 75/9 77/6
 112/13 113/7                              98/19                                      77/7 84/6 84/11 94/6 94/15 98/16 98/17
recorded [1] 15/11                        respond [3] 4/25 23/6 62/14                RPR [1] 113/12
recording [8] 28/1 28/6 86/7 86/15 88/4   responded [5] 33/13 40/19 57/7 78/20       rule [4] 50/12 103/2 110/1 112/10
 89/21 92/22 94/7                          88/9                                      ruling [1] 99/15
recordings [7] 19/11 28/4 80/23 94/9      responding [2] 27/22 27/22                 run [3] 9/22 10/23 68/25
 94/16 98/3 103/21                        responds [5] 14/1 26/20 27/15 90/23        running [2] 10/12 111/19
records [4] 23/25 100/23 101/10 101/11     99/5                                      runs [5] 86/5 86/14 88/3 89/20 92/21
recover [4] 14/9 14/23 15/5 99/3          response [6] 4/13 90/18 92/17 92/17        RUSH [1] 1/13
recovering [1] 99/20                       97/10 99/8                                Rushmore [8] 61/16 61/19 61/21 62/8
Recross [2] 2/3 23/15                     responses [1] 98/23                         64/4 75/1 75/2 75/4
RECROSS-EXAMINATION [1] 23/15             responsibilities [2] 65/14 77/8            Russell [1] 1/18
recruit [1] 62/10                         responsibility [1] 39/3                    Russia [1] 12/12
recruiting [1] 64/19                      rest [1] 105/12
red [1] 52/16                             restaurant [1] 72/6                        S
redact [1] 100/4                          resting [1] 106/13                         S-M-I-T-H [1] 59/14
redactions [1] 67/8                       restrictions [1] 95/24                     Sabrina [1] 66/19
redirect [3] 2/3 3/13 19/21               result [1] 50/23                           safe [3] 53/13 59/3 102/7
reduce [2] 34/6 36/21                     retention [20] 18/5 22/19 22/24 27/18      said [53] 5/5 8/14 8/15 10/1 11/2 12/11
reference [3] 7/13 93/1 93/2               61/18 64/23 65/5 65/13 65/19 66/20         12/13 12/20 13/20 14/25 24/15 26/1
referring [2] 12/25 99/21                  69/7 69/22 70/4 83/23 84/16 85/14 87/5     28/2 28/7 28/11 34/22 39/21 39/24
reflected [1] 93/11                        87/8 93/10 104/17                          39/25 40/2 42/18 45/5 47/11 47/13
regard [1] 102/19                         retired [3] 32/20 32/22 32/24               47/14 47/21 47/23 47/23 47/24 48/20
regarding [3] 62/2 97/18 109/4            retirement [4] 33/3 33/4 42/11 44/17        48/21 48/23 48/24 48/25 49/4 49/6 50/3
regardless [3] 27/21 71/6 108/10          retreat [3] 72/9 72/10 98/6                 54/10 57/13 58/7 58/8 66/14 69/25 70/3
regular [1] 31/9                          retrieve [1] 44/8                           70/4 72/22 79/1 80/9 80/17 96/8 96/9
regulations [3] 110/21 111/16 112/3       return [13] 14/13 14/19 15/5 15/17 16/7     99/18 111/6
Regulator [1] 20/25                        16/11 31/9 43/11 43/17 43/19 43/22        salary [2] 69/9 69/14
rejected [1] 62/15                         45/23 45/24                               sale [1] 65/20
relates [1] 111/5                         returned [1] 90/9                          sales [2] 79/17 80/10
relationship [1] 73/6                     returns [1] 62/1                           Samantha [1] 5/9
relatively [1] 102/9                      revenue [5] 71/11 73/9 73/14 73/20         Samantha Lynch [1] 5/9
relayed [1] 72/23                          73/21                                     same [30] 8/3 17/7 19/14 19/16 19/22
released [1] 30/4                         review [1] 6/9                              19/23 20/1 20/2 28/22 28/25 31/3 46/6
relevance [1] 100/24                      revoked [1] 67/24                           55/20 69/14 70/8 75/3 82/17 84/9 84/11
reliability [1] 101/19                    reward [1] 83/23                            87/13 93/24 94/18 94/25 95/21 98/9
rely [1] 36/3                             Rhodes [3] 72/7 72/8 80/21                  98/20 99/13 99/14 101/9 109/12
relying [1] 102/12                        Ried [4] 74/22 74/23 98/24 99/5            Sauber [1] 1/19
remain [2] 31/23 59/8                     Ried's [3] 99/8 99/18 99/21                savings [1] 92/2
remained [1] 69/14                        right [53] 4/6 4/23 5/25 6/21 7/10 8/22    saw [4] 25/17 33/9 49/19 69/21
remember [39] 3/18 3/22 3/25 7/6 8/4       8/24 11/8 11/21 13/6 17/5 17/11 17/22     say [37] 4/16 5/2 5/4 7/1 7/12 8/6 13/19
 8/12 9/24 11/25 12/14 12/15 12/21         17/22 18/1 18/2 18/7 20/22 31/24 31/25     14/22 15/3 16/6 16/16 16/16 20/1 26/22
 12/22 14/14 14/16 14/19 14/20 16/21       35/1 35/10 37/23 41/6 42/5 43/14 43/15     28/18 30/12 37/20 43/7 47/9 51/6 51/7
 17/1 17/19 18/19 20/1 20/16 20/17         50/18 50/21 52/22 53/7 57/18 57/21         55/1 55/7 57/24 65/18 68/18 69/20
 22/16 22/25 64/2 64/4 64/13 70/4 70/5     57/23 59/9 63/12 64/20 72/24 83/12         72/10 72/15 77/2 80/7 90/15 99/17
 70/21 70/24 79/14 80/3 80/5 80/11         85/9 91/21 95/10 95/19 98/17 102/13        101/4 102/17 109/24 110/8
 80/11 81/8 81/10                          104/12 106/3 106/18 108/16 109/14         say's [1] 4/8
remembered [1] 110/1                       110/5 110/17 111/23                       saying [12] 70/24 71/1 71/16 71/18
remind [1] 84/5                           rise [2] 55/14 96/23                        72/18 79/14 79/20 87/6 102/5 105/7
removed [2] 50/25 51/2                    risk [23] 3/17 4/8 5/2 5/15 6/9 6/20 7/5    105/7 110/3
repeat [3] 30/22 64/18 73/1                7/5 7/13 8/3 8/3 8/8 21/8 21/10 21/13     says [35] 4/24 5/12 5/24 6/2 6/8 7/13 9/1
rephrase [2] 64/18 90/10                   21/20 22/12 22/12 34/7 36/19 36/21         9/8 9/16 9/18 11/10 12/2 13/2 13/25
report [2] 99/11 101/15                    39/1 46/19                                 14/4 15/15 16/4 16/18 16/25 17/16 18/4
reporter [5] 1/23 63/18 74/23 113/5       risky [1] 34/2                              23/2 25/10 27/19 41/23 42/2 42/14
 113/12                                   Rob [1] 49/3                                43/11 43/24 49/7 84/24 86/9 89/25 91/1
representative [1] 33/17                  Robbins [1] 1/18                            99/3
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 129 of 133

                                                                                                                           129


                                            she's [8] 12/17 12/18 27/4 39/22 63/6      88/23 101/14 101/15 111/8
S                                            63/7 63/8 63/8                           something [25] 12/18 13/21 28/2 40/1
schedule [4] 55/8 96/7 96/11 108/16         sheet [1] 100/12                           40/2 41/19 47/22 54/5 58/3 58/7 61/11
school [2] 60/1 60/11                       Shekel [1] 69/9                            66/25 81/11 87/13 91/23 100/20 102/23
scope [4] 9/12 19/9 19/20 20/4              Shekels [1] 69/14                          106/10 110/4 110/25 111/7 111/19
screen [1] 41/13                            shifts [1] 55/2                            111/24 112/6 112/23
se [1] 58/6                                 Shira [1] 15/12                           somewhere [2] 41/1 61/3
search [2] 10/13 10/19                      Shira Uzan [1] 15/12                      son [3] 47/12 47/12 47/17
seat [1] 31/9                               short [3] 45/7 86/21 87/2                 soon [1] 55/6
seated [6] 3/8 32/2 53/4 56/9 56/13         short-term [1] 45/7                       sorry [27] 7/24 7/25 11/5 14/15 16/15
 59/11                                      shortly [1] 29/23                          17/25 21/5 21/5 24/19 24/24 30/16
sec [1] 21/5                                should [9] 9/10 30/6 53/10 55/18 56/10     30/22 42/1 46/12 47/11 47/13 55/15
second [16] 12/23 13/8 13/14 13/18           94/1 106/14 108/11 111/4                  58/7 70/18 76/3 82/14 84/8 90/17 95/14
 14/10 14/22 15/14 19/6 24/20 24/20         show [7] 11/11 19/11 19/16 37/6 37/9       99/1 101/10 109/16
 29/14 42/9 43/14 47/3 63/1 103/8            52/13 58/1                               sort [6] 14/18 19/15 71/24 85/25 87/16
seconds [3] 13/6 86/6 86/6                  showed [12] 19/14 20/1 35/15 35/21         112/5
see [80] 4/9 4/14 5/11 5/12 6/10 8/20 9/1    37/1 37/7 37/8 37/12 40/24 44/6 49/23    sorts [1] 109/25
 9/16 9/19 12/4 12/25 13/4 14/2 14/6         73/16                                    sound [1] 83/12
 15/16 16/1 16/4 16/4 16/7 17/16 21/8       showing [2] 19/14 44/12                   sounds [4] 55/10 101/21 106/1 112/23
 21/22 22/19 29/16 29/24 39/7 39/7          shown [1] 37/15                           source [2] 38/10 38/11
 41/23 42/2 42/16 43/9 43/10 43/14          shows [2] 28/23 30/1                      SOUTHERN [1] 1/2
 43/19 43/23 45/16 45/19 47/8 48/16         sick [2] 47/12 47/12                      speak [4] 32/4 59/11 80/1 92/15
 49/6 50/4 52/25 53/2 53/9 55/13 62/10      sickness [1] 71/13                        speaking [4] 69/23 72/17 73/16 80/5
 63/4 64/5 69/16 69/21 72/3 76/11 77/15     side [2] 29/24 85/6                       Special [13] 3/9 3/15 5/10 8/9 10/9 11/6
 78/20 78/22 79/9 80/18 80/20 82/23         sign [1] 67/1                              12/24 14/11 15/9 15/23 16/22 20/8 31/8
 83/2 83/5 84/3 84/12 84/21 84/22 85/9      significant [1] 60/20                     specific [6] 14/12 14/18 18/23 27/14
 88/7 89/7 89/25 90/19 90/21 90/23 92/1     simply [4] 15/20 19/25 24/6 24/12          66/25 99/12
 96/4 96/21 97/1 99/25 103/5 106/1          since [2] 47/6 94/1                       specifically [5] 15/23 56/22 80/13 96/9
 112/25                                     single [5] 23/23 75/8 89/8 91/24 92/18     111/25
seeing [2] 22/14 47/10                      sir [6] 37/22 57/14 57/17 57/22 58/12     specifics [2] 72/20 82/8
seem [1] 111/7                               58/18                                    spell [4] 32/5 59/13 63/18 74/23
seemed [4] 45/7 57/13 58/14 77/21           sit [1] 96/12                             spill [1] 53/19
seen [7] 69/22 72/6 72/6 72/7 77/20         sitting [2] 63/6 63/8                     splitting [1] 32/16
 89/6 89/13                                 situation [3] 19/9 26/11 26/15            sponsored [1] 60/25
selecting [1] 96/10                         six [11] 12/18 16/15 19/2 43/12 43/16     Spot [9] 3/17 4/6 4/13 4/21 5/11 6/21
Selen [7] 66/19 69/24 69/25 76/12 76/14      43/21 45/22 56/25 60/17 85/9 85/11        7/9 8/6 8/10
 76/17 77/22                                six-digit [2] 85/9 85/11                  spotoption.com [1] 4/16
Selen Ozakhun [1] 69/24                     skin [2] 46/8 46/18                       spreadsheet [1] 73/17
self [1] 72/19                              Skype [1] 78/11                           St [1] 13/10
sell [1] 62/23                              slash [1] 30/13                           staff [3] 66/20 70/10 70/22
semesters [1] 60/6                          Smith [29] 2/10 59/7 59/10 59/14 59/19    stage [4] 61/25 78/12 78/17 80/4
send [6] 10/6 41/18 47/25 80/23 80/25        63/10 63/12 65/24 65/24 67/4 67/15       standard [1] 103/11
 93/13                                       68/7 76/11 79/5 82/23 86/9 86/20 88/7    standing [2] 31/23 59/8
sending [2] 81/19 98/24                      89/25 94/5 96/25 97/8 97/16 100/17       start [19] 4/20 34/24 34/24 43/8 47/18
sends [1] 100/9                              100/20 102/17 102/18 103/19 103/25        52/21 60/3 60/24 74/25 76/1 76/22
sense [5] 54/1 61/23 87/8 104/1 109/7       Smith's [3] 97/20 98/8 98/17               76/24 78/10 82/22 85/18 90/1 96/15
sent [18] 10/3 17/5 17/21 18/2 18/6         snubbed [1] 83/24                          106/2 110/5
 33/13 41/21 57/6 73/12 74/7 81/8 82/23     snug [1] 83/22                            started [10] 8/2 32/16 68/7 68/17 69/7
 84/10 84/18 93/4 93/5 94/18 100/9          so [201]                                   69/17 74/18 75/15 77/16 85/20
sentence [4] 42/2 42/14 68/5 86/17          so-called [1] 88/11                       starting [2] 60/11 108/12
sentenced [1] 67/25                         sole [2] 57/15 57/17                      starts [4] 24/21 25/3 25/6 26/5
separate [1] 101/7                          soliciting [2] 25/18 25/19                state [3] 32/5 59/12 112/18
serious [1] 94/16                           some [56] 3/16 4/19 5/11 7/4 8/2 8/9      statement [12] 12/16 17/13 91/9 98/11
seriously [1] 47/22                          8/15 8/16 16/21 16/24 20/10 21/6 22/5     99/7 99/18 99/19 99/21 99/25 100/4
service [3] 10/18 25/24 33/17                22/5 26/8 30/6 33/19 35/10 35/11 36/17    110/8 111/5
session [2] 1/9 15/11                        36/17 39/8 39/8 39/8 40/24 44/23 46/8    statements [14] 12/24 13/9 70/12 70/16
set [1] 107/14                               46/19 47/4 48/25 52/16 52/17 55/4 69/5    79/16 97/7 97/18 108/23 108/25 109/1
setting [1] 3/17                             72/19 72/19 80/9 81/3 81/17 81/24         109/6 109/12 109/15 109/17
settings [3] 6/10 21/20 22/13                81/24 81/24 85/24 85/25 87/15 87/16      states [10] 1/1 1/4 1/11 25/20 25/22
seven [4] 17/14 29/23 53/18 56/25            94/2 100/16 102/5 102/18 103/7 104/24     31/17 31/20 42/22 59/7 66/3
several [1] 97/25                            105/6 108/13 111/5 112/5                 stay [2] 53/6 96/13
Shall [1] 107/14                            somebody [10] 11/7 28/9 28/10 37/21       Stein [1] 37/5
shape [1] 102/9                              38/24 39/2 48/6 76/12 83/7 102/19        STENOTYPE [1] 1/24
share [2] 73/9 73/20                        somehow [1] 110/14                        step [4] 9/8 9/16 40/4 96/25
sharing [2] 73/14 73/22                     someone [14] 33/12 33/21 33/24 34/4       steps [1] 37/14
she [121]                                    36/18 37/12 38/25 71/20 73/24 84/2       still [16] 3/9 25/5 25/17 45/22 45/24
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 130 of 133

                                                                                                                         130


                                            73/24 74/5 79/4 80/15 90/25               82/20 96/22 97/2 98/12 112/25
S                                          taken [4] 71/6 71/7 93/19 111/10          Thanks [2] 27/2 30/13
still... [11] 50/9 53/8 53/18 54/25 55/1   takes [2] 95/25 105/3                     that [582]
 62/8 97/4 102/2 106/16 106/16 107/5       taking [4] 39/1 40/4 43/10 70/6           that's [61] 4/24 7/23 15/19 16/2 19/17
stipulate [4] 43/1 43/2 63/10 110/6        talk [12] 27/1 39/11 39/12 39/23 40/3      21/1 22/24 24/23 26/14 27/20 28/25
stipulation [6] 101/22 101/25 102/1         40/7 40/10 51/4 51/9 56/10 56/24 108/7    28/25 33/6 34/6 36/1 36/18 39/6 40/13
 110/4 110/6 110/15                        talked [12] 15/20 27/9 33/18 35/14         41/15 42/17 43/15 43/17 45/9 45/24
stock [4] 13/16 13/20 15/1 33/1             38/13 40/11 47/20 51/8 51/16 52/5 74/2    48/23 49/20 49/21 50/9 50/13 50/19
stop [4] 7/2 25/15 106/9 106/10             105/14                                    50/22 52/23 54/20 55/11 57/12 60/19
stopped [1] 25/20                          talking [21] 23/8 35/20 38/7 38/13 40/7    66/15 72/2 73/10 80/21 85/11 87/19
straighten [1] 37/22                        40/21 41/3 47/18 47/24 49/5 54/11         91/1 95/10 95/19 99/9 100/11 101/11
strategy [1] 14/8                           54/12 55/22 63/25 71/16 75/7 86/18        101/18 102/23 103/1 103/8 104/11
street [2] 1/19 108/5                       86/19 87/18 109/3 109/14                  105/7 105/8 106/11 106/12 109/8
strike [1] 24/8                            taught [1] 92/12                           110/12 111/3 112/21
strokes [1] 87/13                          TDC [1] 1/5                               the hedge [1] 45/10
structure [1] 69/8                         team [5] 107/20 111/12 112/7 112/14       their [19] 8/12 21/14 21/17 22/1 34/11
struggle [1] 60/14                          112/21                                    52/13 55/12 57/25 58/1 62/21 64/6 64/7
student [3] 30/1 71/10 71/11               technical [3] 81/9 81/14 81/16             71/9 74/3 79/9 88/24 89/8 91/5 91/20
study [1] 60/7                             techniques [5] 79/18 79/22 80/9 81/22     theirs [1] 91/21
subject [14] 18/14 20/24 22/6 77/23         92/14                                    them [41] 8/16 12/25 20/1 25/17 33/19
 78/8 82/17 83/1 93/15 93/16 95/5 95/23    Tel [60] 61/6 62/20 62/22 62/24 64/17      36/3 46/18 46/19 46/20 48/20 52/12
 100/5 103/4 111/8                          64/20 64/22 65/4 65/10 65/15 65/22        52/18 53/10 53/14 54/25 55/5 55/7
subpoena [4] 109/22 110/18 110/19           68/7 68/10 68/14 68/21 69/6 69/16         55/11 56/3 57/7 66/12 68/17 70/4 71/10
 112/2                                      70/16 70/19 70/22 72/3 72/11 72/13        74/4 79/22 81/3 81/9 81/13 82/1 88/18
subsequently [2] 65/6 83/15                 72/25 73/2 73/12 74/6 74/8 74/10 74/12    90/9 91/3 91/4 91/19 103/14 104/14
subsidiary [1] 62/21                        74/18 75/6 76/20 76/24 77/21 79/3 79/6    110/16 110/22 111/12 111/13
substance [2] 60/11 110/8                   79/12 79/21 79/24 79/25 80/22 81/1       themselves [1] 51/20
substances [1] 60/16                        81/20 83/15 83/17 83/19 84/16 85/19      then [50] 3/6 16/1 19/23 26/8 30/9 31/2
substantive [2] 98/23 99/2                  87/5 89/10 90/8 91/22 92/6 93/6 94/7      32/19 34/6 38/23 39/1 39/13 40/9 42/12
success [5] 17/14 30/8 38/4 91/11 91/12     94/11 94/15 98/2 104/19                   43/6 44/7 45/5 45/15 47/14 49/1 50/4
successful [6] 36/6 36/13 40/16 51/24      Tel Aviv [55] 62/22 62/24 64/17 64/20      51/7 53/24 54/9 56/4 56/5 73/20 84/11
 51/25 93/18                                64/22 65/4 65/10 65/15 65/22 68/7         85/16 85/16 90/11 90/21 90/23 90/25
sudden [3] 45/1 48/15 49/3                  68/10 68/14 68/21 69/6 69/16 70/16        95/13 95/15 98/1 98/12 98/19 99/1
suggested [2] 39/20 111/2                   70/19 70/22 72/3 72/11 72/13 72/25        100/9 102/16 102/21 104/21 106/14
suite [1] 108/4                             73/2 73/12 74/6 74/8 74/10 74/12 74/18    108/16 108/18 110/20 111/7 111/12
sum [2] 87/14 110/8                         75/6 76/20 76/24 77/21 79/3 79/6 79/12    112/25
suppose [1] 112/8                           79/21 79/24 79/25 80/22 81/1 81/20       THEODORE [1] 1/10
supposed [4] 81/5 81/7 81/12 94/10          83/15 83/17 83/19 84/16 87/5 89/10       theory [2] 101/17 109/20
sure [43] 8/2 8/8 14/16 18/21 23/21         90/8 91/22 92/6 93/6 94/7 94/11 94/15    therapy [1] 71/23
 26/24 30/23 38/2 39/24 44/1 45/8 46/6     telephone [1] 62/7                        there [84] 3/20 4/13 5/14 5/17 5/20 6/3
 46/20 49/12 50/16 50/16 55/20 56/23       tell [29] 13/15 17/18 18/17 51/10 51/13    6/12 6/15 6/23 7/12 9/12 11/14 11/17
 64/19 66/11 70/5 70/23 73/23 74/7          51/15 52/5 53/10 54/24 54/25 55/5         11/24 12/6 12/25 13/24 21/7 21/13
 74/24 75/14 77/9 77/11 84/15 85/6          59/19 61/24 61/24 64/16 66/9 67/21        22/11 26/16 28/23 29/14 33/7 39/8 39/9
 87/10 88/21 91/14 91/20 93/7 94/3 96/9     67/22 72/22 78/15 78/22 87/1 87/19        39/9 39/9 39/15 41/4 42/2 43/23 45/3
 99/24 101/15 102/10 106/9 110/25           91/2 91/3 91/22 92/8 108/14 112/17        45/14 46/19 47/2 47/4 47/4 49/11 50/14
 111/18                                    telling [5] 4/21 19/19 64/2 71/25 111/9    53/6 57/15 57/18 57/24 58/7 63/24 64/8
surgery [1] 101/24                         tells [1] 92/1                             67/4 68/12 68/17 69/21 70/9 70/25 73/9
surprised [2] 45/4 54/22                   ten [3] 14/5 15/4 103/24                   76/25 79/1 80/8 81/10 83/20 83/21
sustain [1] 19/13                          Tennessee [1] 32/14                        83/22 83/22 87/11 88/8 88/21 88/25
sustained [1] 24/9                         tent [1] 108/6                             90/11 92/16 95/21 96/6 97/4 99/7 99/25
sweetie [1] 14/5                           term [6] 35/23 45/3 45/4 45/6 45/7 92/5    100/1 102/5 102/11 102/21 104/10
swift [3] 93/3 93/6 93/14                  terms [17] 11/24 12/6 21/22 21/25 22/11    105/13 105/19 106/22 106/23 109/13
SWORN [3] 3/12 32/1 59/10                   23/23 24/2 24/7 24/12 24/25 25/3 25/7     111/16
system [9] 3/21 5/18 5/21 6/13 6/16         25/9 49/7 62/2 79/6 89/17                there's [24] 4/13 5/11 7/13 8/22 16/24
 6/24 6/24 37/11 71/5                      testified [4] 51/23 68/7 68/24 97/25       16/24 17/13 31/2 34/3 41/5 53/20 73/23
                                           testify [5] 54/17 58/25 100/20 101/23      90/11 94/1 98/22 101/4 103/15 105/11
T                                           109/22                                    105/18 106/6 110/2 111/6 111/24
tab [24] 4/1 5/7 5/23 6/18 7/8 8/18 11/4   testifying [1] 67/18                       112/10
 16/19 17/24 19/3 20/20 21/4 21/5 23/5     testimony [3] 97/16 97/21 98/18           therefore [1] 77/13
 41/7 67/5 75/18 82/2 93/21 94/13 94/20    than [24] 12/18 13/3 23/2 24/12 26/9      these [46] 9/12 9/23 12/24 17/4 17/7
 94/21 97/12 97/13                          27/3 27/7 27/16 27/20 27/20 36/10 39/9    17/7 18/18 20/11 20/14 21/22 21/25
take [37] 4/1 12/12 26/25 33/12 34/6        40/1 53/14 54/3 54/11 54/23 68/11 90/6    22/11 39/15 45/6 50/23 52/1 53/20
 34/19 35/1 37/4 37/9 38/24 39/3 40/9       97/18 103/9 104/3 105/14 110/12           56/11 57/1 71/2 71/4 71/14 74/3 74/5
 41/13 42/13 42/13 43/7 43/8 44/8 44/9     thank [25] 3/5 3/8 3/11 29/20 31/6 31/8    81/7 81/12 81/17 81/19 81/21 81/24
 44/22 47/16 47/17 48/17 48/23 49/7         31/19 31/22 32/3 52/24 53/2 53/4 56/5     89/17 96/2 98/3 99/12 102/10 103/3
 49/8 52/14 52/21 52/25 53/5 65/12 69/2     56/13 56/16 58/19 58/24 59/4 59/4 79/4    103/5 103/14 108/8 109/11 109/15
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 131 of 133

                                                                                                                           131


                                           three-week [1] 53/13                         45/2 48/17 50/21 90/1
T                                          through [12] 3/16 8/14 35/15 40/6 42/19     trained [2] 37/6 92/17
these... [5] 109/16 109/24 112/4 112/13     79/2 85/5 95/15 97/6 103/18 105/3          trainer [2] 37/5 37/5
 112/20                                     109/7                                      training [8] 15/11 15/22 16/14 17/4 17/8
they [89] 7/15 10/22 11/2 11/3 11/11       Thursday [3] 1/7 26/12 53/14                 18/11 18/18 18/24
 25/10 25/19 25/21 33/18 34/10 36/1        tied [1] 45/3                               transcript [5] 1/10 11/13 11/15 15/10
 36/2 37/1 37/2 39/13 39/13 40/22 45/19    till [3] 14/6 50/2 50/2                      113/7
 45/21 45/24 46/18 46/21 48/23 51/2        Tim [1] 37/5                                TRANSCRIPTION [1] 1/24
 51/22 52/9 52/14 52/15 55/4 55/7 55/11    time [42] 25/16 25/18 26/14 27/6 27/7       transcripts [3] 95/3 95/11 95/24
 56/2 57/2 62/19 62/20 64/7 64/7 64/8       30/6 32/16 33/7 35/2 39/15 40/4 43/25      transfers [1] 93/9
 64/23 65/4 70/15 71/5 71/10 71/11          53/8 53/12 54/20 55/7 56/10 57/2 59/6      translation [5] 11/5 15/10 20/9 76/4
 71/21 72/22 73/4 77/18 77/19 77/19         60/16 62/7 62/18 63/20 68/21 69/5 70/5      82/15
 78/10 79/2 79/8 79/23 81/8 87/4 88/17      72/19 72/23 73/5 74/3 75/19 77/17 82/3     translations [3] 95/12 95/13 95/24
 88/24 88/25 89/8 89/16 90/6 90/24 91/5     84/9 85/24 86/22 87/2 90/8 93/22 94/25     transmission [1] 101/9
 91/18 91/20 98/2 98/5 98/5 102/10          105/13 107/14                              treatment [2] 71/14 71/21
 105/4 106/14 106/24 107/2 107/3 108/4     times [11] 20/12 47/20 48/10 49/8 56/25     trial [6] 1/10 53/13 53/20 67/18 108/4
 109/22 110/1 110/3 110/6 110/16            65/20 70/25 79/19 88/25 89/12 89/13         111/21
 110/19 110/20 111/11 111/12 111/13        Timing [1] 103/18                           tried [2] 48/10 50/17
 112/6 112/14 112/18                       Timing-wise [1] 103/18                      trip [3] 59/3 60/25 72/12
they'll [1] 99/16                          tips [1] 80/11                              true [4] 14/12 14/16 86/24 91/8
they're [9] 15/19 46/20 51/21 71/5 95/23   title [3] 22/18 35/21 66/25                 trust [2] 29/20 36/17
 108/1 111/16 112/20 112/21                TLV [3] 84/12 84/14 84/18                   truth [4] 67/21 67/22 91/15 100/2
They've [1] 108/5                          today [9] 17/9 56/3 58/10 58/12 58/13       truthful [1] 61/24
thing [12] 8/4 14/4 19/16 19/17 19/22       63/4 67/20 100/1 104/11                    truthfulness [1] 109/2
 19/24 37/4 39/6 42/17 101/4 101/18        together [1] 98/6                           try [8] 6/5 44/23 47/8 48/8 63/19 96/4
 103/16                                    told [20] 33/18 41/19 42/23 45/5 45/6        101/25 103/16
things [17] 24/25 35/11 39/20 41/18         45/9 46/9 48/13 49/4 49/25 50/4 52/9       trying [7] 42/8 54/19 87/19 103/21
 43/6 43/9 44/6 44/7 45/6 56/11 61/23       57/15 58/4 58/8 64/6 68/24 83/20 108/4      109/20 111/20 111/24
 62/19 70/4 77/13 96/18 103/14 108/8        111/16                                     Tuesday [6] 53/20 54/4 105/9 106/2
think [88] 3/9 3/15 3/20 7/4 7/16 8/9      tomorrow [17] 18/4 18/4 96/1 96/4 96/16      108/12 110/22
 8/14 8/14 10/1 11/14 11/19 11/23 12/10     96/19 96/22 97/1 104/15 105/1 105/3        Turkey [1] 64/14
 12/16 13/12 13/25 14/11 18/16 19/19        105/5 105/5 105/8 106/7 106/24 112/25      turn [7] 9/1 41/5 41/6 67/5 75/18 82/2
 19/21 19/25 20/3 20/14 22/5 22/23         ton [1] 54/10                                93/21
 24/23 25/21 26/1 27/9 39/16 49/3 50/4     tonight [8] 86/19 86/19 87/18 106/25        turnover [7] 30/2 30/20 30/24 88/21
 53/10 53/19 54/2 54/7 54/24 55/9 55/18     106/25 107/13 108/11 108/22                 89/5 89/7 89/9
 56/2 56/9 56/10 57/25 58/1 58/3 95/8      too [6] 37/5 41/4 46/19 48/16 49/2 53/5     turns [1] 45/8
 96/7 96/8 96/11 97/19 97/22 98/4 98/7     took [9] 3/16 8/14 34/10 37/5 40/13         twice [1] 19/17
 99/19 99/23 100/10 100/14 100/19           42/23 44/16 48/7 57/20                     two [30] 9/1 9/5 9/8 9/16 10/19 10/24
 100/21 100/24 102/2 102/4 102/5 102/6     tool [1] 88/18                               16/8 30/6 32/13 35/5 35/6 35/20 48/8
 102/8 103/4 103/4 103/7 103/8 103/10      tools [1] 112/10                             54/12 60/6 62/19 62/20 68/16 73/11
 103/10 103/22 103/23 104/10 105/2         top [13] 5/24 7/12 8/19 17/4 18/10 22/22     82/22 83/22 88/16 88/17 94/24 97/5
 105/3 105/22 106/5 106/12 106/13           30/22 78/19 84/7 84/7 84/21 88/6 92/24      97/7 97/9 101/24 103/4 103/21
 108/13 108/15 108/16 109/21 111/6         Topaz [1] 78/22                             two-fold [1] 88/16
 111/8 111/13 111/24                       topic [1] 19/23                             type [4] 77/10 87/11 87/16 89/5
thinking [1] 111/3                         Tori [6] 80/4 80/5 80/7 80/11 80/18 98/5    typically [1] 33/2
third [2] 43/23 71/7                       total [5] 35/4 73/19 73/19 90/1 90/15
this [184]                                 touch [2] 60/25 89/1                        U
Thomas [1] 11/7                            tough [2] 99/6 99/22                        U.S [7] 25/11 25/16 62/23 64/23 90/2
thorough [1] 28/3                          Touhy [2] 110/21 112/3                      108/2 108/7
those [46] 8/10 10/19 10/24 13/11 23/22    track [10] 37/10 52/12 53/8 53/15 53/18     uh [8] 14/7 14/7 42/5 42/8 43/14 43/15
 28/4 34/6 35/1 37/14 39/13 42/22 42/24     54/25 55/1 55/10 96/8 96/13                52/3 52/3
 42/25 43/3 43/5 45/7 45/13 45/22 48/11    trade [21] 4/18 33/12 33/19 33/20 34/13     uh-huh [4] 42/5 42/8 43/14 43/15
 48/13 51/8 51/19 55/20 55/25 57/4 65/9     34/16 34/18 34/19 36/8 36/9 39/19          uh-uh [2] 14/7 52/3
 65/17 71/12 71/16 71/19 73/13 80/25        48/15 48/21 50/10 50/13 87/18 90/25        UK [1] 64/14
 80/25 82/18 94/18 95/2 95/4 95/20 98/6     90/25 91/12 98/25 100/10                   ultimately [6] 34/8 34/14 39/17 68/5
 104/13 107/17 108/23 108/24 109/13        traded [1] 30/2                             74/11 107/2
 109/20 109/22                             trader [17] 4/18 4/22 8/11 30/2 33/12       unable [1] 89/18
though [4] 28/11 58/14 110/11 111/20        34/11 34/12 35/16 35/17 35/19 35/24        unavailable [1] 55/9
thought [7] 40/22 40/25 41/4 54/11 55/4     36/6 36/13 38/14 51/20 51/25 91/6          under [19] 4/18 17/8 17/9 21/7 27/2 73/2
 57/14 57/14                               traders [8] 6/9 6/12 6/15 51/4 51/6 51/19   74/13 74/16 79/8 82/8 95/11 95/23
thoughts [1] 40/23                          52/1 91/10                                 97/15 99/19 100/15 100/23 101/25
thousand [5] 13/17 14/5 15/2 15/4 90/20    trades [24] 3/21 17/14 33/10 33/21 34/6     102/2 112/10
thousands [1] 23/19                         37/8 37/9 39/7 39/8 39/8 39/12 39/13       under-achieved [1] 79/8
three [8] 23/2 27/18 27/20 51/6 53/13       40/2 45/4 49/8 50/5 50/6 50/8 87/23        underneath [1] 6/2
 63/8 94/21 100/1                           87/25 89/2 91/4 91/5 100/1                 understand [27] 35/12 41/2 44/10 48/18
three-day [1] 27/18                        trading [9] 30/8 33/22 36/1 36/19 45/2      50/17 54/12 66/14 67/20 70/17 71/17
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 132 of 133

                                                                                                                         132


                                           visit [2] 79/12 79/25                     21/10 21/22 25/9 33/15 37/14 37/15
U                                          voice [1] 86/9                            39/8 39/9 39/9 39/20 40/21 40/22 40/23
understand... [17] 72/17 73/5 73/8 73/14                                             41/3 42/8 43/6 43/19 44/3 44/6 44/7
73/21 74/9 78/24 81/5 81/19 81/24          W                                         45/3 46/9 46/15 47/4 48/13 48/14 49/25
87/20 93/2 93/17 96/6 104/16 111/23        wait [4] 29/23 92/16 96/1 109/3           51/2 51/8 51/20 52/1 54/11 57/1 57/2
112/16                                     waiting [1] 30/4                          59/22 61/17 62/19 64/7 64/16 64/23
understanding [20] 35/18 36/5 36/7         walk [2] 85/5 97/6                        65/17 68/12 68/24 69/12 70/6 70/15
36/11 36/22 37/25 38/6 40/14 40/20         wallet [1] 30/14                          71/1 72/8 73/11 73/24 74/3 74/4 75/15
42/20 43/18 44/2 44/13 45/11 45/25         want [31] 20/3 26/23 35/10 42/18 43/7     77/18 79/18 79/23 80/25 81/3 81/5 81/7
57/17 88/14 105/4 107/2 110/19             46/8 46/18 46/19 46/19 48/22 48/22        81/8 81/22 81/25 83/23 87/6 88/17 91/2
understood [5] 51/23 71/24 82/1 89/16      49/23 52/12 53/6 53/9 56/21 62/9 62/18    91/3 91/3 91/5 91/13 92/12 93/7 94/10
94/10                                      62/24 65/4 91/19 92/2 92/10 93/6 93/13    96/9 98/2 98/5 100/1 103/21 105/5
unduly [1] 111/21                          102/13 102/20 103/23 107/7 108/24         109/24 111/11 112/6 112/13 112/13
unhappy [2] 45/7 45/9                      111/18                                    112/14 112/20
unique [1] 19/9                            wanted [12] 33/19 33/20 34/24 37/8        weren't [5] 46/15 47/2 52/15 61/24
UNITED [10] 1/1 1/4 1/11 25/20 25/22       37/17 52/18 62/10 62/10 83/25 102/2       112/14
31/17 31/20 44/15 59/7 66/3                110/25 112/10                             what [154]
United States [6] 25/20 25/22 31/17        warning [4] 21/8 21/10 21/13 22/12        what's [9] 5/14 6/2 14/4 20/18 25/2 25/2
31/20 59/7 66/3                            warns [1] 20/25                           25/6 47/9 94/13
unless [1] 108/13                          warrant [2] 10/14 10/19                   whatever [5] 71/9 71/12 71/22 85/13
Unlike [1] 93/7                            was [261]                                 110/9
unregulated [2] 62/22 62/23                Washington [3] 1/15 1/20 112/15           when [52] 7/12 8/2 10/3 31/2 33/7 37/19
Untereiner [1] 1/19                        wasn't [7] 15/20 38/2 38/25 39/1 49/24    37/23 38/7 39/17 40/11 40/21 41/3 42/6
until [2] 14/7 96/1                        50/8 99/24                                44/19 45/1 45/2 49/15 49/15 49/20
up [28] 15/23 18/21 24/19 25/4 25/5        way [17] 26/3 40/18 49/21 54/21 71/10     51/16 55/18 60/16 66/18 68/12 68/18
28/13 34/4 34/13 34/16 34/24 34/25         71/13 71/18 71/24 98/14 101/9 105/17      69/7 69/12 69/21 70/12 71/16 72/10
35/10 36/2 44/9 44/9 44/22 44/24 45/3      109/20 110/10 111/3 111/8 111/9 112/8     72/13 72/17 74/12 74/18 75/1 75/7
49/10 49/19 50/24 65/19 84/7 86/4          ways [2] 102/21 110/2                     77/21 78/10 81/5 81/8 89/14 90/24
103/21 106/11 107/12 112/14                we [197]                                  91/16 91/16 91/17 91/23 91/24 92/1
upset [1] 70/6                             we'll [24] 3/6 16/1 35/1 37/21 52/21      92/12 96/9 112/18
urgency [1] 87/4                           52/25 52/25 53/2 54/7 55/13 56/10         whenever [1] 106/24
us [10] 13/21 29/18 30/3 55/21 91/19       63/10 86/17 94/24 95/14 96/4 96/16        where [53] 3/16 5/24 6/2 6/6 7/13 9/1
95/25 99/20 105/3 106/7 108/16             96/21 97/1 100/3 104/4 110/24 111/15      9/7 9/16 11/20 12/11 15/15 16/1 16/4
use [12] 16/13 36/3 44/22 61/25 71/21      112/24                                    18/4 19/9 25/2 26/17 28/17 29/14 30/14
72/14 72/14 72/25 74/19 74/21 79/22        we're [22] 3/9 14/8 19/9 28/12 53/18      32/12 32/17 40/20 41/2 41/23 42/2
81/21                                      54/25 54/25 55/1 55/10 55/20 56/9         43/11 43/24 44/13 44/14 48/17 59/22
used [16] 18/18 29/7 34/5 38/10 44/17      56/14 56/14 87/16 89/25 90/1 90/2         59/24 61/1 61/5 62/12 63/6 63/16 64/10
60/16 75/3 75/6 75/13 76/14 78/2 81/22     101/21 108/19 110/14 110/21 111/18        68/14 72/5 76/18 77/3 80/20 81/10
83/7 85/2 92/5 112/11                      we've [9] 6/6 17/8 22/3 47/21 95/24       83/17 83/23 85/21 89/25 93/18 96/6
using [12] 37/14 51/11 51/13 51/15         100/10 105/14 107/21 109/6                100/13 102/12
51/20 74/25 75/3 76/12 78/6 79/20          wearing [2] 63/7 63/8                     whether [29] 3/20 9/22 11/24 16/24
79/23 88/17                                website [2] 37/2 37/3                     17/18 18/16 18/17 19/20 19/20 20/14
usually [4] 12/17 13/2 109/21 112/2        Wednesday [4] 54/4 54/8 96/13 110/22      20/14 21/10 25/15 25/19 36/5 42/20
Uzan [3] 15/12 109/4 110/6                 week [13] 16/9 39/12 39/12 49/2 53/9      43/1 44/2 52/17 53/8 54/16 96/17
                                           53/11 53/13 53/23 55/5 69/20 96/11        100/25 101/6 105/24 106/24 110/1
V                                          96/12 96/17                               110/4 111/4
VAN [1] 1/14                               weekend [1] 72/12                         which [34] 11/13 17/10 17/24 19/3 20/20
VanDyck [7] 2/5 3/10 7/14 22/8 24/11       weeks [5] 14/2 68/11 79/5 101/24 112/3    29/7 40/25 42/9 42/14 49/21 50/6 53/13
 24/25 103/20                              welcome [2] 59/1 96/25                    62/1 73/11 73/17 75/13 78/15 78/16
varied [1] 57/3                            well [70] 3/6 7/13 7/18 8/6 15/25 21/23   79/16 79/23 86/5 86/14 88/3 89/19
verbatim [1] 110/9                         24/15 25/2 25/19 26/16 27/18 28/11        92/17 92/21 93/7 94/6 97/23 98/15
verify [2] 41/24 42/3                      28/16 28/18 30/17 35/20 36/7 36/10        98/20 101/14 109/21 112/18
verse [1] 84/24                            36/25 37/7 38/5 38/5 39/20 42/22 43/6     while [2] 62/3 62/7
version [2] 23/23 24/2                     43/6 43/8 43/9 44/5 44/6 44/7 44/12       White [2] 80/4 98/4
versus [1] 85/12                           45/13 46/7 46/7 47/1 49/18 52/12 54/24    who [38] 19/10 33/21 35/12 35/12 44/10
very [24] 26/20 36/7 38/21 40/16 44/5      56/4 57/20 69/22 76/4 76/7 77/23 79/19    48/6 60/25 63/20 63/25 64/8 64/25
 47/12 52/17 54/10 56/3 57/9 57/13         85/15 86/4 87/12 90/18 91/7 93/10         66/17 68/5 74/9 76/14 76/16 77/24
 58/16 58/16 58/16 58/18 77/22 80/14       93/23 93/25 95/22 98/16 99/17 100/6       77/24 78/2 80/3 80/7 80/8 83/7 83/10
 89/12 96/9 96/22 99/5 103/15 107/23       100/19 100/22 102/4 103/1 103/13          84/5 84/14 85/6 85/13 101/24 102/10
 111/12                                    105/16 105/18 108/7 110/11 112/4          105/14 106/24 107/1 107/3 107/7
vessel [1] 19/11                           112/16 112/23                             108/23 110/13 112/18
via [3] 62/7 72/23 81/4                    Welles [2] 109/4 110/7                    who's [2] 69/24 86/12
victim [3] 97/11 101/23 104/25             went [6] 21/10 37/8 44/20 72/12 73/10     whole [3] 38/23 101/17 106/6
videos [1] 98/3                            98/5                                      whose [1] 102/10
view [4] 53/11 111/10 112/16 112/22        were [99] 8/10 9/12 10/23 11/2 11/24      why [25] 10/21 11/1 19/17 28/13 34/1
VIP [1] 87/18                              13/10 13/10 17/4 18/2 20/10 20/14 21/8    36/16 37/21 38/22 43/4 47/9 48/13 50/3
       Case 8:18-cr-00157-TDC Document 284 Filed 08/07/19 Page 133 of 133

                                                                                     133


                                           written [5] 5/14 5/20 6/3 8/17 70/2
W                                          wrong [2] 9/9 47/22
why... [13] 52/11 60/23 66/6 72/8 76/8     wrote [4] 31/5 78/22 78/24 78/25
78/24 82/19 83/19 87/1 91/13 92/10         WSB [1] 40/24
93/6 94/13                                 Wu [5] 79/4 82/20 86/3 88/2 89/19
wife [1] 92/15
will [31] 4/20 6/8 14/6 18/5 23/3 29/22    Y
30/15 40/3 41/24 42/3 43/12 47/16          yeah [12] 12/22 14/20 17/25 25/13 25/14
52/20 54/1 54/17 68/5 94/24 95/6 95/10      26/7 46/13 54/6 57/15 58/10 58/10
95/11 95/12 96/1 96/13 99/17 100/6          71/20
102/24 103/19 104/14 107/13 108/8          Yeah,they [1] 14/20
111/17                                     year [2] 47/2 85/16
Williams [1] 49/3                          years [4] 32/20 59/21 60/17 60/17
win [2] 17/14 36/8                         yes [153]
winning [3] 90/25 91/4 91/5                yesterday [1] 3/15
wire [5] 30/5 66/3 69/11 93/4 97/8         yet [4] 67/25 104/1 104/14 107/6
wire-fraud [1] 66/3                        York [4] 1/15 47/13 59/23 59/25
wires [1] 93/9                             you [673]
wise [1] 103/18                            you'd [1] 108/7
wish [1] 30/7                              you'll [2] 47/14 104/2
wishes [1] 43/25                           you're [29] 36/18 38/25 39/1 46/6 46/21
withdraw [12] 21/14 22/1 27/5 37/14         53/19 54/12 55/22 57/11 59/1 71/16
37/16 42/15 46/11 48/8 50/15 50/17          78/6 81/12 85/9 96/25 102/4 102/7
88/18 89/18                                 102/8 103/18 105/8 106/5 106/12
withdrawal [10] 11/24 23/2 23/6 24/22       108/14 108/15 109/3 109/14 109/20
26/5 29/21 30/20 30/24 37/21 89/3           110/3 111/5
withdrawals [20] 37/7 37/13 37/20 42/18    you've [7] 23/8 53/25 58/8 95/22 107/24
42/21 42/23 42/24 43/3 43/5 48/11           109/15 111/24
48/13 49/6 50/3 70/6 70/8 70/18 73/20      young [1] 107/19
79/19 88/20 90/11                          your [126]
withdrawing [2] 43/8 50/1                  Your Honor [30] 7/15 7/24 9/11 15/18
withdrawn [2] 88/22 90/14                   15/22 16/2 22/2 23/10 31/17 41/8 52/19
withdrew [1] 90/5                           54/3 56/16 59/6 59/15 67/7 76/3 82/13
within [10] 14/2 16/8 19/9 19/17 19/19      94/23 95/8 98/20 98/22 100/22 104/20
20/3 27/18 94/19 101/8 103/24               106/8 107/12 107/25 109/11 111/20
without [6] 19/15 42/15 67/8 67/10          112/1
67/12 111/21                               yours [3] 90/20 90/23 90/24
witness [22] 3/12 19/10 23/10 31/14        yourself [2] 33/5 77/3
31/15 32/1 52/19 55/18 55/22 58/22         Yukom [20] 21/2 62/11 62/12 62/21 64/9
59/5 59/10 97/3 100/25 101/2 102/18         64/10 66/23 68/16 68/18 69/4 69/5
104/4 107/6 107/8 107/24 110/4 111/6        72/11 73/6 73/10 73/10 77/12 83/18
witnesses [13] 2/2 103/22 105/9 105/14      83/25 85/22 100/18
105/23 106/2 106/14 106/17 106/23          Yukom's [1] 68/18
106/23 107/5 109/15 109/17
woman [1] 62/3                             Z
won't [2] 54/25 101/25                     Zealand [1] 26/2
word [2] 19/23 57/20                       zero [1] 91/12
words [1] 66/9                             zoom [12] 4/12 5/8 6/7 9/7 9/21 13/23
work [21] 14/5 14/6 17/13 26/25 46/20       22/21 84/9 86/17 88/6 89/23 90/17
61/19 62/10 64/7 64/19 65/9 65/22
76/18 83/17 98/2 102/10 102/23 106/19
110/25 111/17 112/12 112/24
worked [11] 17/16 61/15 69/5 72/21
76/19 76/20 83/15 83/15 83/18 85/24
89/15
working [9] 38/1 45/12 62/8 64/6 66/11
66/21 74/18 75/1 85/21
works [2] 102/17 106/21
world [1] 64/10
worth [3] 38/12 70/8 89/2
would [167]
wouldn't [2] 38/23 55/6
write [1] 10/4
writes [2] 29/19 30/9
writing [11] 5/11 25/1 40/18 41/19 42/23
43/16 44/5 48/1 49/21 49/23 57/25
